


Portions of this Exhibit 10.1 have been omitted based upon a request for
confidential treatment. This Exhibit 10.1, including the non-public information,
has been filed separately with the Securities and Exchange Commission. “[*]”
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.


Exhibit 10.1




CAPACITY PURCHASE AGREEMENT


Among


Continental Airlines, Inc.,


AND


Republic Airways Holdings Inc.


and


Republic Airline Inc.






Dated as of May 1, 2012








--------------------------------------------------------------------------------








Table of Contents


 
 
 
Parties
 
5
Recitals
 
5
 
Article I - Definitions
6
 
Article II - Capacity Purchase, Schedules and Fares
7
Section 2.01
Capacity Purchase
 
Section 2.02
Flight-Related Revenues
 
Section 2.03
Pass Travel
 
Section 2.04
Conversion of Covered Aircraft Livery
 
Section 2.05
Acceptance of Transition Aircraft
 
Section 2.06
Conditions Subsequent
 
 
Article III - Contractor Compensation
11
Section 3.01
 Base and Incentive Compensation
 
Section 3.02
Periodic Adjustment of Base and Incentive Compensation
 
Section 3.03
Contractor Expenses
 
Section 3.04
Continental Expenses
 
Section 3.05
Audit Rights; Financial Information
 
Section 3.06
Billing and Payment; Reconciliation
 
Section 3.07
Operating Goals
 
 
Article IV - Contractor Operations and Agreements with Continental
14
Section 4.01
Crews, Etc.
 
Section 4.02
Governmental Regulations
 
Section 4.03
Quality of Service
 
Section 4.04
Incidents or Accidents
 
Section 4.05
Emergency Response
 
Section 4.06
Safety Matters
 
Section 4.07
Master Facility and Ground Handling Agreement
 
Section 4.08
Codeshare Terms
 
Section 4.09
Fuel Purchasing Agreement
 
Section 4.10
Slots and Route Authorities
 
Section 4.11
Use of Continental Marks
 
Section 4.12
Use of Contractor Marks
 
Section 4.13
Catering Standards
 
Section 4.14
Ticket Handling Terms
 
Section 4.15
Fuel Efficiency Program
 
Section 4.16
Intentionally Omitted
 
Section 4.17
Environmental
 







--------------------------------------------------------------------------------




 
Article V - Certain Rights of Continental
20
Section 5.01
Use of Covered Aircraft
 
Section 5.02
Most Favored Nations
 
Section 5.03
Change of Control
 
Section 5.04
Changes to Agreements
 
 
Article VI - Insurance
21
Section 6.01
Minimum Insurance Coverages
 
Section 6.02
Endorsements
 
Section 6.03
Evidence of Insurance Coverage
 
 
Article VII - Indemnification
23
Section 7.01
Contractor Indemnification of Continental
 
Section 7.02
Continental Indemnification of Contractor
 
Section 7.03
Indemnification Claims
 
Section 7.04
Employer's Liability; Independent Contractors; Waiver of Control
 
Section 7.05
Survival
 
 
Article VIII - Term, Termination and Disposition of Aircraft
26
Section 8.01
Term
 
Section 8.02
Early Termination
 
Section 8.03
Disposition of Aircraft during Wind-Down Period
 
 
Article IX - Representations, Warranties and Covenants
30
Section 9.01
Representations and Warranties of Contractor
 
Section 9.02
Representations and Warranties of Continental
 
 
Article X - Miscellaneous
33
Section 10.01
Transition Arrangements
 
Section 10.02
Notices
 
Section 10.03
Binding effect; Assignment
 
Section 10.04
Amendment and Modification
 
Section 10.05
Waiver
 
Section 10.06
Interpretation
 
Section 10.07
Confidentiality
 
Section 10.08
Arbitration
 
Section 10.09
Counterparts
 
Section 10.10
Severability
 
Section 10.11
Equitable Remedies; Certain Liquidated Damages
 
Section 10.12
Relationship of Parties
 
Section 10.13
Entire Agreement; No Third Party Beneficiaries
 
Section 10.14
Governing Law
 
Section 10.15
Parent Guarantee
 
Section 10.16
Right of Set-Off
 
Section 10.17
Cooperation with Respect to Reporting
 
Section 10.18
Extension of Aircraft Term
 
Section 10.19
Other Adjustments to Schedule 1
 







--------------------------------------------------------------------------------




Schedule 1
Covered Aircraft & Delivery Schedule
41
Schedule 2
Proposed Triple Class Cabin
44
Schedule 3
Compensation for Capacity Purchase
45
Schedule 4
Aircraft Cleanliness and Refurbishment Standards
64
 
 
 
Exhibit A:
Definitions
67
Exhibit B:
[Reserved]
74
Exhibit C:
Master Facility and Ground Handling Agreement
75
Exhibit D:
Terms of Codeshare Arrangements
120
Exhibit E:
Non-Revenue Pass Travel
122
Exhibit F:
Fuel Purchasing Agreement
123
Exhibit G:
Use of Continental Marks
128
Exhibit H:
Use of Contractor Marks
131
Exhibit I:
Catering Standards
133
Exhibit J:
Reasonable Operating Constraints
134
Exhibit K:
Ticket Handling Terms
135
Exhibit L:
Fuel Efficiency Program
137
Exhibit M:
Form of Guarantee of Parent
139







--------------------------------------------------------------------------------






CAPACITY PURCHASE AGREEMENT
This Capacity Purchase Agreement (this “Agreement”), dated as of May 1, 2012, is
among Continental Airlines, Inc., a Delaware corporation (“Continental”),
Republic Airway Holdings Inc., a Delaware corporation (“Parent”), and Republic
Airline Inc., an Indiana corporation (“Contractor”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter contained, the parties agree to:






--------------------------------------------------------------------------------






Article I
DEFINITIONS


Capitalized terms used in this Agreement (including, unless otherwise defined
therein, in the Schedules, Appendices and Exhibits to this Agreement) shall have
the meanings set forth in Exhibit A hereto.






--------------------------------------------------------------------------------




Article II
CAPACITY PURCHASE, SCHEDULES AND FARES


Section 2.01 Capacity Purchase. Continental agrees to purchase the capacity of
each Covered Aircraft for the period beginning on the date such aircraft is
presented for service by Contractor under this Agreement and ending on the exit
date set forth for such aircraft on Schedule 1, as such date may be extended
pursuant to Section 10.18 hereof, in each case unless such aircraft is earlier
withdrawn pursuant to Article VIII, all under the terms and conditions set forth
herein and for the consideration described in Article III. Subject to the terms
and conditions of this Agreement, Contractor shall provide all of the capacity
of the Covered Aircraft solely to Continental and use the Covered Aircraft
solely to operate the Scheduled Flights, in the provision of Regional Airline
Services (currently referred to as United Express service).
(a)Fares, Rules and Seat Inventory. Continental and/or its affiliates, including
United Air Lines, Inc., shall establish and publish all fares and related tariff
rules for all seats on the Covered Aircraft. Contractor shall not publish any
fares, tariffs, or related information for the Covered Aircraft. In addition,
Continental shall have complete control over all seat inventory and inventory
and revenue management decisions for the Covered Aircraft, including overbooking
levels, discount seat levels and allocation of seats among various fare buckets.
(b)Flight Schedules. Continental and/or its affiliates, including United Air
Lines, Inc., shall, in its sole discretion, establish and publish all schedules
for the Covered Aircraft (such scheduled flights, together with Charter Flights
and ferry flights required to accommodate such scheduled flights and Charter
Flights or otherwise made at Continental's request, referred to herein as
“Scheduled Flights”), including determining the city-pairs served, frequencies,
utilization and timing of scheduled arrivals and departures, and shall, in its
sole discretion, make all determinations regarding the establishment and
scheduling of any Charter Flights; provided that such schedules shall be subject
to Reasonable Operating Constraints. Continental shall also be entitled, in its
sole discretion and at any time prior to takeoff, to direct Contractor to delay
or cancel a Scheduled Flight, including without limitation for delays and
cancellations that are ATC or weather related, and Contractor shall take all
necessary action to give effect to any such direction. Contractor and
Continental shall meet monthly (but not later than the fourth Friday of each
calendar month) to review the planned flight schedules for the Covered Aircraft
for each of the next six months. At such meeting, Continental shall present a
planned flight schedule for the Covered Aircraft for each of the next six
months, including a proposed Final Monthly Schedule for the next calendar month.
At such meeting, Continental shall review and consider any changes to the
planned flight schedule for the Covered Aircraft, including the proposed Final
Monthly Schedule, suggested by Contractor. Not later than three Business Days
prior to the beginning of each calendar month, Continental will deliver to
Contractor the Final Monthly Schedule. Following such monthly meetings and
delivery of the Final Monthly Schedule, however, Continental may make such
adjustments to the proposed Final Monthly Schedule as it deems appropriate
(subject to Reasonable Operating Constraints).
(c)Wet Leases. At Continental's option, and provided that Contractor is not
adversely affected in any material respect, Contractor shall “wet lease” one or
more of the Covered Aircraft to Continental, on terms mutually acceptable to the
parties hereto, which terms are identical in all material respects, economically
and otherwise, to the terms of this Agreement (taking into account the inherent
differences between a “wet lease” arrangement and a capacity purchase
arrangement), and such “wet lease” shall supersede the capacity purchase
provisions of this Agreement with respect to such Covered Aircraft. In such
event, Contractor's compensation hereunder, including without limitation in this
Article II, in Article III and in Schedule 3, shall be adjusted so that
Contractor's aggregate compensation from such “wet lease” arrangements and the
capacity purchase arrangements applicable to the remaining Covered Aircraft are
equal to the amount of Contractor's aggregate compensation had no such “wet
lease” arrangements been entered into.




--------------------------------------------------------------------------------




(d)Start Up Dates. The Covered Aircraft shall be placed into service under the
terms and conditions of this Agreement on such dates as are provided on Schedule
1. In the event that a Covered Aircraft is not ready for entry into service by
the scheduled entry date indicated for such Covered Aircraft in Schedule 1,
unless such circumstance is caused by Contractor or circumstances under
Contractor's direct control, the date for entry into service (and the
corresponding exit date) shall be extended until such Covered Aircraft is able
to enter into service. Continental agrees that it shall remain responsible for
EDC Payments to the extent required per the aircraft lease agreements between
Contractor and EDC (if any) with respect to such period of delay.
(e)Spare Aircraft; Heavy Check Aircraft; Hubs and RON. Contractor may use spare
aircraft to operate Scheduled Flights as well as to operate flights that are not
Scheduled Flights, including flights for other air carriers as directed by
Continental. Notwithstanding anything in this Section 2.01 or elsewhere in this
Agreement to the contrary, one of the Covered Aircraft shall be allocated as the
maintenance program heavy check aircraft. This aircraft will support normally
scheduled calendar and cycle driven maintenance inspections which cannot
otherwise be accomplished on scheduled overnights. The heavy check schedule
requirements will be communicated to Continental quarterly and six months in
advance and in the event sufficient time exists where no heavy check maintenance
is required, Continental may utilize the heavy check aircraft in scheduled
service. In addition, the parties shall adhere to the following requirements in
regard to Rest Over-night (RON) maintenance and operational spares:
(i)The first two (2) Covered Aircraft in service will operate from Contractor's
existing DEN crew and maintenance base with RON maintenance accomplished in MCI.
At Contractor's discretion, and with at least [*] written notice to Continental,
these two (2) Covered Aircraft will be reallocated to other hub flying for
Continental pursuant to this Agreement. If no aircraft are to be based in DEN,
then these aircraft shall not operate in DEN beyond [*];
(ii)In order to achieve the desired operating performance standards for the
Covered Aircraft as set forth in Section 3.07, Contractor requires that no less
than [*] of the Covered Aircraft, rounded up to the nearest whole Covered
Aircraft, be allowed entry into a designated Q400 overnight maintenance base for
at least [*] per entry for purposes of performing required program maintenance;
(iii)[*]; and
(iv)All Covered Aircraft will operate consistently with one of the five schedule
scenarios listed in the table below, as determined by Continental from time to
time as provided in this paragraph, in regard to RON maintenance stations and
numbers of operational spares; provided, that Continental shall give Contractor
at least [*] days prior written notice of changing the then-current selected
schedule scenario; provided further that where any such change is between
schedule scenario 1 and schedule scenario 2 below or if such change is between
schedule scenario 4 and schedule scenario 5, such prior notice shall be [*]
days; provided further that where the election of a new schedule scenario
requires Contractor to no longer operate from any RON maintenance station (a
“Closed Station”), Continental may not elect such a new schedule scenario for a
period from the date of establishment of the Closed Station to the greater of
(x) one year and (y) the duration of the contractual agreements Contractor
enters into with respect to the Closed Station, such agreements to be subject to
Continental's prior written consent, such consent not to be unreasonably
withheld, delayed or conditioned. The initial schedule scenario under this
Agreement shall be schedule scenario 4 below. Continental may elect to change
schedule scenarios up to a maximum of four (4) times over the life of this
Agreement, [*]. Requirements for the minimum number and location of RON aircraft
per each scenario as well as the number of operational spares assumed per each
scenario are as follows:


[*]


1 [*]
2 [*]
3other = other location as mutually agreed




--------------------------------------------------------------------------------






Section 2.02 Flight-Related Revenues. Contractor and Parent acknowledge and
agree that all revenues resulting from the sale and issuance of passenger
tickets associated with the operation of the Covered Aircraft and all other
sources of revenue associated with the operation of the Covered Aircraft, in
each case during the Term, including without limitation revenues relating to the
transportation of cargo or mail and revenues associated with food, beverage and
duty-free services and guaranteed or incentive payments from airport or
governmental authorities, civic associations or other third parties in
connection with scheduling flights to such airport or locality, are the sole
property of and shall be retained by Continental (or, if received by Contractor
or Parent, shall be promptly remitted to Continental, free and clear of claims
of any third party arising by, through or under Contractor).


Section 2.03 Pass Travel. All pass travel and other non-revenue travel on any
Scheduled Flight shall be administered in accordance with Exhibit E.


Section 2.04 Conversion of Covered Aircraft Livery. The Transition Aircraft will
not require a conversion of livery. For the Republic Aircraft, Continental shall
be responsible for Contractor's reasonable out-of-pocket costs of preparing each
Republic Aircraft, up to [*] for each Q400 Aircraft, prior to its being placed
into service hereunder, in the livery required by Paragraph 8 of Exhibit G.


Section 2.05 Acceptance of Transition Aircraft. Contractor shall accept the
Transition Aircraft in the same condition as existed on the respective wind-down
dates with Colgan even if such aircraft are not in airworthy condition.  It is
agreed that all actual expenses incurred by Contractor that are required to put
the Transition Aircraft into airworthy condition pursuant to Contractor's
FAA-approved maintenance program,  and prepared for scheduled passenger
operation, (excluding (i) any maintenance forming part of the C-Check to be
performed prior to or upon the commencement of the Master Lease with respect to
such airframe, (ii) any interior modifications to or painting of such airframe
and (iii) any other routine maintenance on such airframe performed in the
ordinary course of business), (collectively, the “Additional Maintenance
Expense”) shall either be paid directly by Continental or reimbursed by
Continental to Contractor subject to a cap of [*] per Transition Aircraft. In
the event that Additional Maintenance Expense for any Transition Aircraft
exceeds [*], Contractor shall notify Continental thereof and, pursuant to the
Master Lease, the lessor and not Continental, shall be liable for an amount
equal to the amount of such Additional Maintenance Expense in excess of [*] and
up to [*]. To the extent that Additional Maintenance Expense for any Transition
Aircraft exceeds [*], Contractor, Continental and lessor shall negotiate in good
faith to agree on the cost allocation of such excess amount.  If Contractor,
Continental and lessor do not agree on a mutually satisfactory cost allocation,
then, upon prior written notice to Continental concurrent with the notices
required under the Master Lease for termination due to Additional Maintenance
Expense in excess of [*], and provided such Transition Aircraft has not yet been
inducted into service under this Agreement, Contractor may terminate the
capacity purchase in respect of such Transition Aircraft and remove the
aforesaid Transition Aircraft from the scope of this Agreement.  The Contractor
shall have the right under this provision to terminate the capacity purchase in
respect of up to three (3) of the Transition Aircraft that have not yet been
inducted into service under this Agreement, and remove said Transition Aircraft
from the scope of this Agreement, pursuant to this provision.  Thereafter, if
the Additional Maintenance Expense in regard to any of the Transition Aircraft
exceeds [*] and Contractor, Continental and lessor do not agree on a mutually
satisfactory cost allocation, the parties shall be obligated as follows:
(x) Continental shall pay for the out-of-pocket cost of the performance of such
maintenance up to [*], and




--------------------------------------------------------------------------------




(y) Contractor shall pay for the out-of-pocket cost of the performance of such
maintenance in excess of [*], provided that in such case, it has secured a
commitment under the Master Lease from the lessor to reimburse such amounts to
it.
Section 2.06 Conditions Subsequent. The parties acknowledge that at the time
that this Agreement is signed by all parties and becomes effective, (x) the
Master Lease will not be in place (but a binding Letter of Intent is anticipated
to be signed concurrent with this Agreement), and (y) the Term Cost Program
Agreement will not be in place (but Pratt & Whitney Canada Corp. has agreed to
perform certain maintenance of certain engines associated with the Covered
Aircraft and to cover the engines associated with the Covered Aircraft as of
June 1, 2012 on substantially the terms set forth in that certain proposal
letter dated May 14, 2012 from Pratt & Whitney Canada Corp. to Contractor). The
parties agree to perform all of their obligations under this Agreement
notwithstanding that the Master Lease and Term Cost Program Agreement have not
been finalized and signed. In the event that the Master Lease and Term Cost
Program Agreement are not both finalized and signed by all parties thereto
within sixty (60) days of the date of this Agreement (it being agreed by
Contractor that it shall use commercially reasonable efforts to finalize such
agreements), then Contractor and Continental shall confer in good faith and
determine whether to extend such sixty (60) day period or terminate this
Agreement. If Contractor and Continental decide to terminate this Agreement,
then (i) such termination shall be effective no less than thirty (30) days
thereafter and Continental shall be entitled to cause the number of aircraft to
be withdrawn as Continental directs over such thirty (30) day period,
(ii)Continental shall pay all amounts payable by Continental under this
Agreement through the date of such termination in accordance with Schedule 3.






--------------------------------------------------------------------------------




Article III
CONTRACTOR COMPENSATION


Section 3.01 Base and Incentive Compensation. For and in consideration of the
transportation services, facilities and other services to be provided by
Contractor hereunder, Continental shall pay Contractor the base and incentive
compensation as provided in Paragraph A of Schedule 3 hereto, subject to the
terms and conditions set forth in this Article III.


Section 3.02 Periodic Adjustment of Base and Incentive Compensation. The rates
under this Agreement set forth in Appendix 1 to Schedule 3 hereto shall remain
in effect through December 31, 2013, and thereafter shall be adjusted on each
January 1, beginning with January 1, 2014, as follows: the new rates, applicable
beginning on such January 1, shall equal the rates in effect on the immediately
preceding December 31 multiplied by the lower of (a) the greater of (i) [*] and
(ii) the Annual CPI Change and (b) [*]; in any year where the Annual CPI Change
exceeds [*] then the multiplier for the rates will be the sum of [*], however
escalation sharing that exceeds [*] will not include any escalation in respect
of Contractor's non-salaried and management labor costs, with such non-salaried
and management labor costs being borne by Contractor; provided that the rates
“generally for each Covered Aircraft for each day in the Term” and “separately
for each Covered Aircraft for each month in the Term,” in each case as set forth
or cross-referenced on Appendix 1 to Schedule 3 shall not be adjusted pursuant
to this Section 3.02.


Section 3.03 Contractor Expenses. Except as provided otherwise in Section 3.04,
Contractor shall pay in accordance with commercially reasonable practices all
expenses incurred in connection with Contractor's provision of Regional Airline
Services.


Section 3.04 Continental Expenses.


(a)Certain Expenses. Continental shall incur directly those expenses relating to
the Regional Airlines Services that are described in Paragraph B(1) of Schedule
3.


(b)Design Changes. Contractor shall reconfigure the Covered Aircraft to add a
First Class, Economy Plus, and Economy configuration consistent with the
specifications in Schedule 2. The timing of such reconfiguration work is subject
to discussions between Continental and Contractor with Bombardier, and the
execution of a definitive agreement by and between Contractor and Bombardier
relating to the re-starting of the lines. [*].


(c)Crew Training: Continental shall pay one-time expenses associated with crew
training to fulfill FAA requirements for such operation, for the induction of
the Transition Aircraft as actuals subject to a cap of no more than [*] per
Transition Aircraft. All crew training expenses to be incurred shall be paid no
later than thirty (30) days after the date all Transition Aircraft are inducted
into service under this Agreement. In the event that Contractor must bypass
pilots in order to meet the agreed induction schedule, Continental shall
reimburse the actual pay-protect expenses association with such bypassing for a
period of one year from October 1, 2012 to September 30, 2013, up to a maximum
of [*]. If at any time Continental requires Contractor to operate any of the
Covered Aircraft into Aspen, Colorado, Continental shall pay expenses associated
with crew training for such operation (as of the date hereof, such expenses are
[*] per pilot, subject to escalation pursuant to Section 3.02 of this
Agreement).


Section 3.05 Audit Rights; Financial Information. Contractor shall make
available for inspection by Continental and its outside auditors and advisors,
within a reasonable period of time after Continental makes a written request
therefor, all of Contractor's books and records (including all financial and
accounting records




--------------------------------------------------------------------------------




and operations reports, and records of other subsidiaries or affiliates of
Contractor, if any) as necessary to audit any reimbursement of expenses set
forth on Appendix 3 of Schedule 3 hereto. In connection with such audit,
Continental and its outside auditors and advisors shall be entitled to make
copies and notes of such information as they deem necessary and to discuss such
records with Contractor's Chief Financial Officer or such other employees or
agents of Contractor knowledgeable about such records. Upon the reasonable
written request of Continental or its outside auditors or advisors, Contractor
will cooperate with Continental and its outside auditors and advisors to permit
Continental and its outside auditors and advisors access to Contractor's outside
auditors for purposes of reviewing such records. In addition, Contractor and
Parent shall deliver or cause to be delivered to Continental (I) as soon as
available, but in any event within 90 days after the end of each fiscal year, a
copy of the consolidated balance sheet of Parent, as at the end of such year,
and the related consolidated statements of income and retained earnings and of
cash flows of Parent for such year, setting forth in each case in comparative
form the figures for the previous year, reported on by an independent certified
public accountants of nationally recognized standing; and (II) as soon as
available, but in any event not later than 45 days after the end of each of the
first three quarterly periods of each fiscal year, the unaudited consolidated
balance sheet of Parent, as at the end of such quarter, and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of Parent for such quarter and the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a responsible officer of Parent, as being
fairly stated in all material respects (subject to normal year-end audit
adjustments); provided, that no party shall be required to deliver financial
statements pursuant to this sentence if such party is a reporting issuer
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, and such financial statements are timely filed with the Securities and
Exchange Commission pursuant thereto. All financial statements delivered
hereunder shall be complete and correct in all material respects and shall be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).


Section 3.06 Billing and Payment; Reconciliation.


(a)    Billing and Payment. On the next Business Day after Contractor receives
the Final Monthly Schedule from Continental pursuant to Section 2.01(b),
Contractor shall present a reasonably detailed written invoice for amounts due
under this Agreement in respect of the Base Compensation for the Scheduled
Flights during the month to which such Final Monthly Schedule pertains.
Continental shall pay Contractor the amount due under such invoice (the
“Invoiced Amount”), subject to Continental's right to dispute any calculations
set forth on such invoice that do not comply with the terms of this Agreement,
net of amounts owed by Contractor to Continental, including without limitation
amounts owed under the Master Facility and Ground Handling Agreement and/or any
other amounts as mutually agreed to by both Contractor and Continental, as
follows:
(i)That portion of the Invoiced Amount constituting aircraft rent for Republic
Aircraft, and [*] of the balance of the Invoiced Amount (including one-quarter
of the sum of EDC Payments) shall be payable by Continental to Contractor, by
electronic transfer of funds to a bank account designated by Contractor,
available on or before the first day of the month (or if such day is not a
Business Day, the next Business Day) to which such invoice relates;
(ii)[*] of the balance of the Invoiced Amount (including one-quarter of the sum
of EDC Payments) shall be payable by Continental to Contractor, by electronic
transfer of funds to a bank account designated by Contractor, available on or
before the 8th day of the month (or if such day is not a Business Day, the next
Business Day) to which the invoice relates;
(iii)[*] of the balance of the Invoiced Amount (including one-quarter of the sum
of EDC Payments) shall be payable by Continental to Contractor, by electronic
transfer of




--------------------------------------------------------------------------------




funds to a bank account designated by Contractor, available on or before the
15th day of the month (or if such day is not a Business Day, the next Business
Day) to which the invoice relates; and
(iv)[*] of the balance of the Invoiced Amount (including one-quarter of EDC
Payments) shall be payable by Continental to Contractor, by electronic transfer
of funds to a bank account designated by Contractor, available on or before the
22nd day of the month (or if such day is not a Business Day, the next Business
Day) to which the invoice relates.


(b)Reconciliation. Not later than 14 days following the end of each month,
Contractor and Continental shall reconcile actual amounts due in respect of such
month with the estimated amounts included in the Invoiced Amount for such items
for such month in accordance with the terms and conditions set forth in Schedule
3. On or before the 15th day following the end of such month (or if such day is
not a Business Day, the next Business Day), such reconciled amounts for such
month to the extent applicable: (i) shall be paid by Continental to Contractor,
together with any payment to be made by Continental pursuant to
Section 3.06(a)(iii) above, or (ii) shall be paid by Contractor to Continental
or set off by Continental against any other amounts owing to Contractor under
this Agreement or any Ancillary Agreement. Further reconciliations shall be made
on or prior to the 22nd day following the end of such month (or if such day is
not a Business Day, the next Business Day) to the extent necessary as a result
of Continental's review of financial information provided by Contractor in
respect of such month. Such further reconciled amounts for such month to the
extent applicable (x) shall be paid by Continental to Contractor, together with
any other payment to be made by Continental pursuant to Section 3.06(a)(iv)
above, or (y) shall be paid by Contractor to Continental or set off by
Continental against any other amounts owing to Contractor. If, subsequent to any
reconciliation payments or set-off, as the case may be, Contractor's financial
statements are restated, amended or otherwise adjusted for any calendar month or
quarter, then the reconciled amounts for such period shall be recalculated in
accordance with the terms and conditions set forth in Schedule 3, and the
parties shall make further payments or set off further amounts as appropriate in
respect of such recalculations.


Section 3.07 Operating Goals. [*].








--------------------------------------------------------------------------------




Article IV
CONTRACTOR OPERATIONS AND AGREEMENTS WITH CONTINENTAL


Section 4.01 Crews, Etc.


(a)    Contractor shall be responsible for providing all crews (flight and
cabin) and maintenance personnel and, at Contractor Airports, gate agents and
other ground personnel, necessary to operate the Scheduled Flights and for all
aspects (personnel and other) of dispatch control.


(b)    Contractor agrees to give any furloughed Continental pilot preferential
interview status for any pilot openings that may occur at Contractor consistent
with Contractor's commitments concerning pilots of other carriers. Any
furloughed Continental pilot hired by Contractor shall be required to comply
with all standard terms and conditions of employment applicable to employees of
Contractor, but will not be required by Contractor to resign from Continental as
a condition for applying or being employed as a pilot of Contractor.


Section 4.02 Governmental Regulations. Contractor has and shall maintain all
certifications, permits, licenses, certificates, exemptions, approvals, plans,
and insurance required by governmental authorities, including, without
limitation, FAA, DOT and TSA, to enable Contractor to perform the services
required by this Agreement. All flight operations, dispatch operations and all
other operations and services undertaken by Contractor pursuant to this
Agreement shall be conducted, operated and provided by Contractor in compliance
with all U.S. and foreign governmental laws, regulations and requirements,
including, without limitation, those relating to airport security, the use and
transportation of hazardous materials and dangerous goods, crew qualifications,
crew training and crew hours, the carriage of persons with disabilities and
without any violation of U.S. or foreign laws, regulations or governmental
prohibitions. All Covered Aircraft shall be operated and maintained by
Contractor in compliance with all laws, regulations and governmental
requirements, Contractor's own operations manuals and maintenance manuals and
procedures, and all applicable equipment manufacturers' manuals and
instructions.


Section 4.03 Quality of Service. At all times, Contractor shall provide Regional
Airline Services with appropriate standards of care, but in no event lower than
such standards utilized by Continental as of the date of this Agreement.
Continental procedures, performance standards and means of measurement thereof
concerning the provision of air passenger and air cargo services shall be
applicable to all Regional Airline Services provided by Contractor. Contractor
shall achieve at least the comparable quality of airline service as provided by
Continental, subject to limitations imposed by the type of aircraft used by
Contractor and its route network. Contractor shall comply with all airline
customer service commitments and policies of Continental as of the date hereof,
including without limitation the “CustomerFirst” commitments, and employee
conduct, appearance and training policies in place as of the date hereof, and
shall handle customer-related services in a professional, businesslike and
courteous manner. In connection therewith, Contractor shall comply with aircraft
cleanliness, condition, and workability standards and shall adhere to the
aircraft Refurbishment Scope of Work as set forth in Schedule 4, and shall
maintain adequate staffing levels, to ensure at least a comparable level of
customer service and operational efficiency that Continental achieves, including
without limitation in respect of customer complaint response, ticketing and
boarding timing, oversales, baggage services and handling of irregular
operations. In addition, at the request of Continental, Contractor shall comply
with all such airline customer service commitments, policies and standards of
care of Continental as adopted, amended or supplemented after the date hereof.
Contractor shall ensure that all Covered Aircraft are equipped with an aircraft
communications addressing and reporting system that provides operational
information in a form reasonably acceptable to Continental, [*]. Contractor
shall provide Continental with timely communication regarding the status of all
Scheduled Flights, and shall perform closeout procedures




--------------------------------------------------------------------------------




at service levels at least as high as those of Continental at comparably-sized
airports. Contractor will use Continental's standard procedures for processing
and adjudicating all claims for which Contractor is responsible in an effort to
avoid such matters becoming the subject of claims, litigation or an
investigation by a governmental agency or authority. At either party's request,
Contractor and Continental will meet to discuss and review Contractor's customer
service and handling procedures and policies and its employees' conduct,
appearance and training standards and policies. Continental shall give
Contractor not less than [*] prior written notice of any non-safety-related
breach of this Section 4.03 prior to exercising any remedy regarding such
breach.


Section 4.04 Incidents or Accidents. Contractor shall promptly notify
Continental of all irregularities involving a Scheduled Flight or Covered
Aircraft operated by Contractor, including, without limitation, aircraft
accidents and incidents, which result in any damage to persons and/or property
or may otherwise result in a complaint or claim by passengers or an
investigation by a governmental agency or authority. Contractor shall furnish to
Continental as much detail as practicable concerning such irregularities and
shall cooperate with Continental at Contractor's own expense in any appropriate
investigation.


Section 4.05 Emergency Response. Contractor shall adopt Continental's Emergency
Response Plan for aircraft accidents or incidents. In the event of an accident
or incident involving a Covered Aircraft or Scheduled Flight, Continental will
have the right to manage the emergency response efforts on behalf of Contractor
with full cooperation from Contractor.


Section 4.06 Safety Matters.


(a)In the event of a reasonable safety concern, Continental shall have the
right, at its own cost, to inspect, review, and observe Contractor's operations
of Scheduled Flights. Notwithstanding the conduct or absence of any such review,
Contractor is and shall remain solely responsible for the safe operation of its
aircraft and the safe provision of Regional Airline Services, including all
Scheduled Flights, and nothing in this Section 4.06 or otherwise in this
Agreement is intended or shall be interpreted to make Continental responsible
for such safety matters. Contractor represents and warrants that it has
successfully undergone an IATA Operational Safety Audit (IOSA) and further
warrants that it shall maintain compliance with the requirements of such audits
within the timeframe required by IATA. Any failure to maintain compliance shall
immediately be brought to Continental's attention along with corrective actions
taken or a corrective action plan. Although the IOSA is to be completed
biennially, additional safety review audits may be required at Continental's
discretion and Contractor shall cooperate with all such audits.


Section 4.07 Master Facility and Ground Handling Agreement. Contemporaneous with
the execution and delivery of this Agreement, Contractor and Continental shall
enter into a Master Facility and Ground Handling Agreement in the form attached
hereto as Exhibit C.


Section 4.08 Codeshare Terms. Contractor agrees to operate all Scheduled Flights
using the Continental flight code and flight numbers assigned by Continental, or
such other flight codes and flight numbers as may be assigned by Continental (to
accommodate, for example, a Continental alliance partner), and otherwise under
the codeshare terms set forth in Exhibit D.


Section 4.09 Fuel Purchasing Agreement. Contemporaneous with the execution and
delivery of this Agreement, Continental and Contractor shall enter into the Fuel
Purchasing Agreement in the form attached hereto as Exhibit F.






--------------------------------------------------------------------------------




Section 4.10 Slots and Route Authorities. At the request of Continental made
during the Term or upon termination of this Agreement, Contractor shall use its
commercially reasonable efforts to transfer to Continental or its designee, to
the extent permitted by law, any airport takeoff or landing slots, route
authorities or other similar regulatory authorizations transferred to Contractor
by Continental for use in connection with Scheduled Flights, or held by
Contractor and used for Scheduled Flights, in consideration of the payment to
Contractor of the net book value, if any, of such slot, authority or
authorization on Contractor's books. Contractor's obligations pursuant to the
immediately preceding sentence shall survive the termination of this Agreement
for so long as any transfer requested pursuant to this Section 4.10 shall not
have been completed. Contractor hereby agrees that all of Contractor's contacts
or communications with any applicable regulatory authority concerning any
airport takeoff or landing slots, route authorities or other similar regulatory
authorizations used for Scheduled Flights will be coordinated through
Continental. If any airport takeoff or landing slot, route authority or other
similar regulatory authorization transferred to Contractor by Continental for
use in connection with Scheduled Flights, or held by Contractor and used for
Scheduled Flights is withdrawn or otherwise forfeited as a result of
Controllable Cancellations or any other reason within Contractor's reasonable
control, then Contractor agrees to pay to Continental promptly upon demand an
amount equal to the market value of such withdrawn or forfeited slot, authority
or authorization.


Section 4.11 Use of Continental Marks. Continental hereby grants to Contractor
the non-exclusive and non-transferable rights to use the Continental Marks and
other Identification as provided in, and Contractor shall use the Continental
Marks and other Identification in accordance with the terms and conditions of,
Exhibit G.


Section 4.12 Use of Contractor Marks. Contractor hereby grants to Continental
the non-exclusive and non-transferable rights (subject to Section 10.03) to use
the Contractor Marks as provided in, and Continental shall use the Contractor
Marks in accordance with the terms and conditions of, Exhibit H.


Section 4.13 Catering Standards. Continental and Contractor shall comply with
the catering requirements set forth on Exhibit I hereto. The parties agree that,
in the event of a conflict between the provisions of Exhibit I and the
Contractor Ground Handling Agreement, the provisions of Exhibit I shall control.


Section 4.14 Ticket Handling Terms. Continental and Contractor shall comply with
the ticket handling requirements set forth in Exhibit K hereto. The parties
agree that, in the event of a conflict between the provisions of Exhibit K and
the Contractor Ground Handling Agreement, the provisions of Exhibit K shall
control.


Section 4.15 Fuel Efficiency Program. Contractor shall use its commercially
reasonable best efforts to promptly adopt and adhere to a fuel efficiency
program as described on Exhibit L hereto.


Section 4.17 Environmental.


(a)Definitions.
i.The term “Environmental Laws” means all applicable federal, state, local and
foreign laws and regulations, including airport or Continental rules,
regulations, policies, or lease requirements relating to the prevention of
pollution, protection of the environment or occupational health and safety, or
remediation of environmental contamination, including, without limitation, laws,
regulations and rules relating to emissions to the air, discharges to surface
and subsurface soil and waters, regulation of potable or drinking water, the
use, storage, release, disposal, transport or handling of Hazardous Materials,
and aircraft noise, vibration, exhaust and overflight. Continental requirements
will apply only after Contractor i




--------------------------------------------------------------------------------




s provided such requirements in writing and provided with a reasonable amount of
time to comply with such requirements.
ii.The term “Hazardous Materials” means any substances, whether solid, liquid or
gaseous, which are listed and/or regulated as hazardous, toxic, or similar
terminology under any Environmental Laws or which otherwise cause or pose threat
or hazard to human health, safety or the environment, including, but not limited
to, petroleum and petroleum products.


(b)Contractor Obligations.
i.Contractor shall conduct its operations in a prudent manner, taking reasonable
preventative measures to avoid liabilities under any Environmental Laws or harm
to human health or the environment, including, without limitation, measures to
prevent unpermitted releases of Hazardous Materials to the environment, adverse
environmental impacts to on-site or off-site properties and the creation of any
public nuisance. If, in the course of conducting services under this Agreement,
Contractor encounters adverse environmental conditions that could reasonably be
expected to give rise to liability for Continental or Contractor under any
Environmental Laws or which otherwise could reasonably be expected to result in
harm to human health or the environment, Contractor shall promptly notify
Continental of such conditions.
ii.Contractor shall, at its own expense, conduct its operations in compliance
with applicable Environmental Laws. If Continental provides any information,
instruction, or materials to Contractor relating to its obligations under any
Environmental Laws, Contractor agrees that this shall not in any way relieve
Contractor of its obligation to comply with Environmental Laws; provided, that
Continental shall use commercially reasonable efforts to avoid giving any such
information, instruction, or materials to Contractor that conflict with
Environmental Laws and provided further that Contractor shall not be deemed to
be in breach of this Agreement if Contractor does not follow such information,
instruction or material if in Contractor's reasonable judgment such information,
instruction or material violates Environmental Laws. Contractor further agrees
that it shall otherwise preserve the proprietary nature of any such information
that is identified by Continental as proprietary and confidential and shall use
its commercially reasonable efforts to ensure that confidential information
identified as such is not disclosed to any third parties (other than disclosures
required by applicable law, rule or regulation) without first obtaining the
written consent of Continental.
iii.Contractor shall use its commercially reasonable efforts to perform its
services under this Agreement so as to minimize the unnecessary generation of
waste materials, including consideration of source reduction and re-use or
recycling options. If reasonably requested by Continental and such requested
change doesn't interfere with Contractor's operations (on a global level),
Contractor shall replace specific products used in its operations with less
toxic products, as long as there is a reasonable replacement available at a
similar cost, or if the product costs more, provided that Continental agrees to
pay the difference. Contractor shall ensure that any waste materials generated
in connection with the services performed by Contractor under this Agreement are
managed in accordance with all applicable Environmental Laws, with Contractor
assuming responsibility as the legal generator of such wastes; however, this
provision does not apply should Continental or another vendor of Continental be
the entity who has, in fact, independently generated the wastes.
iv.For any leased areas or other equipment that are jointly used or operated by
both Contractor and Continental (and/or other Continental contractors),
Contractor and Continental shall use their respective commercially reasonable
efforts to coordinate their activities with Continental and/or Continental
contractors and otherwise perform such activities to ensure compliance with
applicable Environmental Laws.
v.Except for de minimis amounts of Hazardous Materials which are immediately and
fully remediated to pre-existing conditions, Contractor shall promptly notify
Continental of any spills or leaks of Hazardous Materials arising out of
Contractor's provision of services under this Agreement, and shall provide
copies to Continental of any written reports provided to any governmental
agencies and airport




--------------------------------------------------------------------------------




authorities under any Environmental Laws regarding same. Contractor shall
promptly undertake all commercially reasonable actions to remediate any such
spills or leaks to the extent Contractor is required to do so by applicable
Environmental Laws, by the relevant airport authority, or in order to comply
with a lease obligation. In the event that Contractor fails to fulfill its
remediation obligations under this Paragraph and Continental may otherwise be
prejudiced or adversely affected, Continental may undertake such actions as are
reasonable at the cost and expense of Contractor. Such costs and expenses shall
be promptly paid upon Contractor's receipt of a written request for
reimbursement for such costs and expenses by Continental. The remediation
requirements in this paragraph shall not apply to Contractor to the extent the
spill or leak of Hazardous Materials is caused by (i) the reckless or willful
misconduct, or gross negligence, of Continental, or (ii) the negligence of a
third party contracted by Continental to perform fueling or other support to
Contractor under this Agreement.
vi.Contractor shall promptly provide Continental with written copies of any
notices of violation issued or other claims from a third party asserted pursuant
to Environmental Laws or associated with a potential release of Hazardous
Materials and related to or associated with the provision of services by
Contractor under this Agreement. Contractor shall promptly undertake all actions
necessary to resolve such matters, including, without limitation, the payment of
fines and penalties, and promptly addressing any noncompliance identified;
provided, however, that Contractor may contest any notice of violation or other
alleged violation and defend any claim that it believes is untrue, improper or
invalid. In the event that Contractor fails to fulfill its obligations under
this Paragraph and Continental may otherwise be prejudiced or adversely
affected, Continental may undertake such actions as are reasonable or legally
required at the cost and expense of Contractor. Such costs and expenses shall be
promptly paid upon Contractor's receipt of a written request for reimbursement
for such costs and expenses by Continental. The requirements in this paragraph
(other than providing copies of notices) shall not apply to Contractor to the
extent the notices of violation issued or claims are caused by (i) the reckless
or willful misconduct, or gross negligence, of Continental, or (ii) the
negligence of a third party contracted by Continental to perform fueling or
other support to Contractor under this Agreement.
vii.If requested by Continental, Contractor shall conduct a review and provide
information to Continental regarding Contractor's compliance with the
requirements of this Section 4.17 (Environmental). Such review will not be
required more frequently than once each year unless there are circumstances that
warrant an additional review as reasonably determined by Continental after
consultation with Contractor. This review may include the completion of an
environmental compliance audit of Contractor's activities or an environmental
site assessment, each subject to a work plan approved by Continental, such
approval not to be unreasonably withheld or delayed. Contractor shall provide
Continental with a summary of the results of this audit, provide Continental an
opportunity to review any report generated in connection with such an audit, and
will promptly use its commercially reasonable efforts to address any
noncompliance or liability identified.
viii.In the event that Contractor's Services include (a) providing bulk
(nonbottled) potable water for crew or passenger consumption; (b) the handling
or loading of bulk (non-bottled) potable water onto aircraft; or (c) the
maintenance of any potable water equipment (such as water servicing trucks,
carts, cabinets or portable tanks), Contractor shall comply with all applicable
Environmental Laws governing the provision of such Services (“Drinking Water
Requirements”) and shall use its commercially reasonable efforts to ensure all
water handling equipment is properly and regularly disinfected and kept in
sanitary condition. If Contractor relies upon another contractor to load water
onto its aircraft or to maintain water handling equipment, it shall inquire with
such contractors to ensure they meet these Drinking Water Requirements as well.
Contractor shall notify Continental if it becomes aware of practices or
conditions that may negatively impact potable water quality.
ix.Contractor shall maintain records relating to its compliance with
Environmental Laws under this Agreement for at least five (5) years or such
longer period of time if required by Environmental Laws. Contractor shall, at
the request of Continental and with reasonable advance notice,




--------------------------------------------------------------------------------




provide Continental with reasonable access to Contractor's operations,
documents, and employees for the sole purpose of allowing Continental to assess
Contractor's compliance with its obligations with this Section 4.17
(Environmental), including responding to reasonable information requests.
x.Upon the termination of operations at a space used to support operations under
this Agreement, Contractor shall use its commercially reasonable efforts to
ensure the removal and proper management of any and all Hazardous Materials for
which Contractor is responsible associated with its operations (including its
subcontractors) and will comply with any other applicable Environmental Laws
applicable to Contractor's United Express Services.
xi.Contractor has reviewed Continental's Environmental Commitment Statement
(found at ----- www.united.com/ecoskies) and agrees to use commercially
reasonable efforts to cooperate with Continental in meeting these commitments
and in responding to reasonable information requests.
xii.Contractor shall be responsible for and will indemnify, defend, and hold
harmless Continental, including its officers, agents, servants and employees,
from and against any and all claims, liabilities, damages, costs, losses,
penalties, and judgments (in this paragraph referred to as “Claims”), including
costs and expenses incident thereto under Environmental Laws or due to the
release of a Hazardous Material, which may be suffered or incurred by, accrue
against, be charged to, or recoverable from Continental or its officers, agents,
servants and employees arising out of an act or omission of Contractor (or its
subcontractor) related to Contractor's provision of services under this
Agreement, excluding (A) Claims caused by the acts or omissions of a fuel
service vendor where such fuel service vendor is contracted by Continental to
perform fueling services for Covered Aircraft under this Agreement (such vendors
referred to herein as “Fuel Vendor Contracted by Continental”) and (B) the
reckless or willful misconduct, or gross negligence, of Continental. After the
execution of this Agreement by Continental, Continental shall use commercially
reasonable efforts in the negotiation of new into-plane fueling services
agreements with any Fuel Vendors Contracted by Continental to include Contractor
as an indemnified party when such Fuel Vendor Contracted by Continental is
providing an indemnity to Continental covering provision of fueling services
and/or releases of hazardous materials with respect to the Covered Aircraft;
further, to the extent that (x) any into-plane fuel servicing agreements with
any Fuel Vendors Contracted by Continental in force as of the date of this
Agreement that contain indemnity provisions naming Contractor or otherwise
including Contractor as an indemnified party, Continental shall inform
Contractor or its rights (if any) as a third beneficiary of such indemnification
provisions, and (y) Continental provides a reciprocal indemnity to a Fuel Vendor
Contracted by Continental, Contractor agrees to be bound by such reciprocal
indemnity to the same extent as Continental is required to indemnify such Fuel
Vendor Contracted by Continental with respect to provision of fueling services
and/or releases of hazardous materials with respect to the Covered Aircraft..
xiii.All notices to be provided by Contractor to Continental under this Section
4.17 (Environmental) shall be provided as indicated in Section 10.02 (Notices)
of this Agreement, with a copy to Director of Environmental Affairs, Continental
Airlines, Inc., 77 W. Wacker Drive-HDQSY, Chicago, IL 60601.






--------------------------------------------------------------------------------




Article V
CERTAIN RIGHTS OF CONTINENTAL


Section 5.01 Use of Covered Aircraft. Contractor and Parent agree that, except
as otherwise directed or approved in writing by Continental in Continental's
sole discretion, the Covered Aircraft (other than Covered Aircraft that are
Spare Aircraft which may be used as provided in Section 2.01(e)), may be used
only to provide Regional Airline Services. Without the written consent of
Continental, the Covered Aircraft may not be used by Contractor for any other
purpose, including without limitation flying for any other airline or on
Contractor's own behalf.


Section 5.02 Most Favored Nations. Each of Contactor and Parent represents to
Continental that in its reasonable view as of the date hereof the overall terms
of this Agreement are more favorable to Continental than the overall terms of
any other existing agreement pursuant to which Contractor provides comparable
services to any other major carrier.


Section 5.03 Change of Control. Upon the occurrence of a Change of Control of
Parent or Contractor without the prior written consent of Continental,
Continental shall have the right to terminate this Agreement on 90 days prior
written notice to Contractor, such notice to be delivered not later than 90 days
after Continental becomes aware of such Change of Control (which termination
shall not be effective if the circumstances giving rise to such Change of
Control shall no longer exist on the 30th day after Continental delivers such
written notice to Contractor); provided, that the creation of any indirect
subsidiary ownership of Contractor by the Parent by itself, so long as the
Parent continues to indirectly own 100% of the Contractor and such restructuring
does not constitute a Change of Control of Contractor, shall not require prior
written consent of Continental.


Section 5.04 Changes to Agreements
. Contractor agrees that any material modifications or new agreements relating
to that certain Term Cost Program Agreement dated as of May 1, 2012 between
Contractor and Pratt & Whitney Canada or those certain aircraft lease agreements
between Contractor and EDC pertaining to the Covered Aircraft shall require
Continental's consent to the terms of such modifications or new agreements in
writing, such consent not to be unreasonably withheld, delayed or conditioned.








--------------------------------------------------------------------------------




Article VI
INSURANCE


Section 6.01 Minimum Insurance Coverages. During the Term, in addition to any
insurance required to be maintained by Contractor pursuant to the terms of any
aircraft lease, or by any applicable governmental or airport authority,
Contractor shall maintain, or cause to be maintained, in full force and effect
policies of insurance with insurers of recognized reputation and responsibility,
in each case to the extent available on a commercially reasonable basis, as
follows:


(a)Comprehensive aircraft hull and liability insurance, including aircraft third
party, passenger liability (including passengers' baggage and personal effects),
cargo and mail legal liability, and all-risk ground and flight physical damage,
with a combined single limit of not less than [*] per occurrence and a minimum
limit in respect of personal injury (per clause AVN 60 or its equivalent) of [*]
per occurrence and in the aggregate, and War Risk hull and liability insurance
as provided by the Federal Aviation Administration program with a combined
single limit no less than [*] per occurrence;
(b)Workers' compensation as required by the appropriate jurisdiction and
employer's liability with a limit of not less than [*] combined single limit;
and


(c)Other property and liability insurance coverages of the types and in the
amounts that would be considered reasonably prudent for a business organization
of Contractor's size and nature, under the insurance market conditions in effect
at the time of placement, but in any event of the type and the amount that
Continental may reasonably require to prevent or minimize a disruption in the
provision of Regional Airline Services resulting from a casualty or liability
incident related to Contractor's operations. All coverages described in this
Section 6.01 shall be placed with deductibles reasonably prudent for a business
organization of Contractor's size and nature, under the insurance market
conditions in effect at the time of placement.


Section 6.02 Endorsements. Contractor shall cause the policies described in
Section 6.01 to be duly and properly endorsed by Contractor's insurance
underwriters with respect to Contractor's flights and operations as follows:
(a)To provide that the underwriters shall waive subrogation rights against
Continental, its directors, officers, agents, employees and other authorized
representatives, except for their gross negligence or willful misconduct;
(b)To provide that Continental, its directors, officers, agents, employees and
other authorized representatives shall be endorsed as additional insured
parties, except for their gross negligence or willful misconduct;
(c)To provide that insurance shall be primary to and without right of
contribution from any other insurance which may be available to the additional
insureds;
(d)To include a breach of warranty provision in favor of the additional
insureds;
(e)To accept and insure Contractor's hold harmless and indemnity undertakings
set forth in this Agreement, but only to the extent of the coverage afforded by
the policy or policies; and
(f)To provide that such policies shall not be canceled, terminated or materially
altered, changed or amended until 30 days (but seven days or such lesser period
as may be available in respect of hull, war and allied perils) after written
notice shall have been sent to Continental.


Section 6.03 Evidence of Insurance Coverage. At the commencement of this
Agreement, and thereafter at Continental's request, Contractor shall furnish to
Continental evidence reasonably satisfactory to Continental of such insurance
coverage and endorsements, including certificates certifying that such insurance
and endorsements are in full force and effect. Initially, this evidence shall be
a certificate of insurance. If




--------------------------------------------------------------------------------




Contractor fails to acquire or maintain insurance as herein provided,
Continental may at its option secure such insurance on Contractor's behalf at
Contractor's expense.






--------------------------------------------------------------------------------




Article VII
INDEMNIFICATION


Section 7.01 Contractor Indemnification of Continental. Contractor shall be
liable for and hereby agrees to fully defend, release, discharge, indemnify and
hold harmless Continental, its directors, officers, employees and agents, from
and against any and all claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses of any kind, character or
nature whatsoever, including attorneys' fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from Continental or its
directors, officers, employees or agents, including but not limited to, any such
losses, costs and expenses involving (i) death or injury (including claims of
emotional distress and other non-physical injury by passengers) to any person
including any of Contractor's or Continental's directors, officers, employees or
agents, (ii) loss of, damage to, or destruction of property (including real,
tangible and intangible property, and specifically including regulatory property
such as route authorities, slots and other landing rights), including any loss
of use of such property, and (iii) damages due to delays in any manner, in each
case arising out of, connected with, or attributable to (w) any act or omission
by Contractor or any of its directors, officers, employees or agents relating to
the provision of Regional Airline Services, (x) the performance, improper
performance, or non-performance of any and all obligations to be undertaken by
Contractor or any of its directors, officers, employees or agents pursuant to
this Agreement, or (y) the operation, non-operation, or improper operation of
the Covered Aircraft or Contractor's equipment or facilities at any location, in
each case excluding only claims, demands, damages, liabilities, suits,
judgments, actions, causes of action, losses, costs and expenses to the extent
resulting from the gross negligence or willful misconduct of Continental or its
directors, officers, agents or employees (other than gross negligence or willful
misconduct imputed to such indemnified person by reason of its interest in a
Covered Aircraft). Contractor will use commercially reasonable efforts to cause
and assure that Contractor will at all times be and remain in custody and
control of all aircraft, equipment, and facilities of, or operated by,
Contractor, and Continental and its directors, officers, employees and agents
shall not, for any reason, be deemed to be in custody or control, or a bailee,
of such aircraft, equipment or facilities.


Section 7.02 Continental Indemnification of Contractor. Continental shall be
liable for and hereby agrees fully to defend, release, discharge, indemnify, and
hold harmless Contractor, its directors, officers, employees, and agents from
and against any and all claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses of any kind, character or
nature whatsoever, including attorneys' fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from Contractor, or its
directors, officers, employees or agents, including but not limited to, any such
losses, costs and expenses involving (i) death or injury (including claims of
emotional distress and other non-physical injury by passengers) to any person
including any of Contractor's or Continental's directors, officers, employees or
agents, (ii) loss of, damage to, or destruction of property (including any loss
of use of such property including real, tangible and intangible property, and
specifically including regulatory property such as route authorities, slots and
other landing rights), and (iii) damages due to delays in any manner, in each
case arising out of, connected with, or attributable to, (x) the performance,
improper performance, or nonperformance of any and all obligations to be
undertaken by Continental or any of its directors, officers, employees or agents
pursuant to this Agreement, (y) the operation, non-operation or improper
operation of Continental's aircraft, equipment or facilities (excluding, for the
avoidance of doubt, Covered Aircraft and any equipment or facilities leased or
subleased by Continental to Contractor) at any location, in each case excluding
only claims, demands, damages, liabilities, suits judgments, actions, causes of
action, losses, costs and expenses to the extent resulting from the negligence
or willful misconduct of Contractor or its directors, officers, agents or
employees. Continental will use commercially reasonable efforts to cause and
assure that Continental will at all times be and remain




--------------------------------------------------------------------------------




in custody and control of any aircraft, equipment and facilities of, or operated
by, Continental, and Contractor and its directors, officers, employees and
agents shall not, for any reason, be deemed to be in the custody or control, or
a bailee, of such aircraft, equipment or facilities.


Section 7.03 Indemnification Claims. A party (the “Indemnified Party”) entitled
to indemnification from another party under the terms of this Agreement (the
“Indemnifying Party”) shall provide the Indemnifying Party with prompt written
notice (an “Indemnity Notice”) of any third party claim which the Indemnified
Party believes gives rise to a claim for indemnity against the Indemnifying
Party hereunder. The Indemnifying Party shall be entitled, if it accepts
financial responsibility for the third party claim, to control the defense of or
to settle any such third party claim at its own expense and by its own counsel;
provided that the Indemnified Party's prior written consent (which may not be
unreasonably withheld or delayed) must be obtained prior to settling any such
third party claim. The Indemnified Party shall provide the Indemnifying Party
with such information as the Indemnifying Party shall reasonably request to
defend any such third party claim and shall otherwise cooperate with the
Indemnifying Party in the defense of any such third party claim. Except as set
forth in this Section 7.03, the Indemnified Party shall not enter into any
settlement or other compromise or consent to a judgment with respect to a third
party claim as to which the Indemnifying Party has an indemnity obligation
hereunder without the prior written consent of the Indemnifying Party (which may
not be unreasonably withheld or delayed), and the entering into of any
settlement or compromise or the consent to any judgment in violation of the
foregoing shall constitute a waiver by the Indemnified Party of its right to
indemnity hereunder to the extent the Indemnifying Party was prejudiced thereby.
Any Indemnifying Party shall be subrogated to the rights of the Indemnified
Party to the extent that the Indemnifying Party pays for any loss, damage or
expense suffered by the Indemnified Party hereunder. If the Indemnifying Party
does not accept financial responsibility for the third party claim or fails to
defend against the third party claim that is the subject of an Indemnity Notice
within 30 days of receiving such notice (or sooner if the nature of the third
party claim so requires), or otherwise contests its obligation to indemnify the
Indemnified Party in connection therewith, the Indemnified Party may, upon
providing written notice to the Indemnifying Party, pay, compromise or defend
such third party claim without the prior consent of the (otherwise) Indemnifying
Party. In the latter event, the Indemnified Party, by proceeding to defend
itself or settle the matter, does not waive any of its rights hereunder to later
seek reimbursement from the Indemnifying Party.
Section 7.04 Employer's Liability; Independent Contractors; Waiver of Control.


(a)Employer's Liability and Workers' Compensation. Each party hereto assumes
full responsibility for its employer's and workers' compensation liability to
its respective officers, directors, employees or agents on account of injury or
death resulting from or sustained in the performance of their respective service
under this Agreement. Each party, with respect to its own employees, accepts
full and exclusive liability for the payment of workers' compensation and
employer's liability insurance premiums with respect to such employees, and for
the payment of all taxes, contributions or other payments for unemployment
compensation or old age or retirement benefits, pensions or annuities now or
hereafter imposed upon employers by the government of the United States or any
other governmental body, including state, local or foreign, with respect to such
employees measured by the wages, salaries, compensation or other remuneration
paid to such employees, or otherwise.
(b)Employees, etc., of Contractor. The employees, agents, and independent
contractors of Contractor engaged in performing any of the services Contractor
is to perform pursuant to this Agreement are employees, agents, and independent
contractors of Contractor for all purposes, and under no circumstances will be
deemed to be employees, agents or independent contractors of Continental. In its
performance under this Agreement, Contractor will act, for all purposes, as an
independent contractor and not as an agent for Continental. Notwithstanding the
fact that Contractor has agreed to follow certain procedures, instructions and
standards of service of Continental pursuant to this Agreement, Continental




--------------------------------------------------------------------------------




will have no supervisory power or control over any employees, agents or
independent contractors engaged by Contractor in connection with its performance
hereunder, and all complaints or requested changes in procedures made by
Continental will, in all events, be transmitted by Continental to Contractor's
designated representative. Nothing contained in this Agreement is intended to
limit or condition Contractor's control over its operations or the conduct of
its business as an air carrier.
(c)Employees, etc., of Continental. The employees, agents, and independent
contractors of Continental engaged in performing any of the services Continental
is to perform pursuant to this Agreement are employees, agents, and independent
contractors of Continental for all purposes, and under no circumstances will be
deemed to be employees, agents, or independent contractors of Contractor.
Contractor will have no supervision or control over any such Continental
employees, agents and independent contractors and any complaint or requested
change in procedure made by Contractor will be transmitted by Contractor to
Continental's designated representative. In its performance under this
Agreement, Continental will act, for all purposes, as an independent contractor
and not as an agent for Contractor.
(d)Contractor Flights. The fact that Contractor's operations are conducted under
Continental's Marks and listed under the flight code designated by Continental
will not affect their status as flights operated by Contractor for purposes of
this Agreement or any other agreement between the parties, and Contractor and
Continental agree to advise all third parties, including passengers, of this
fact.


Section 7.05 Survival. The provisions of this Article VII shall survive the
termination of this Agreement for a period of seven years.








--------------------------------------------------------------------------------




Article VIII
TERM, TERMINATION AND DISPOSITION OF AIRCRAFT


Section 8.01 Term. The Term of this Agreement shall commence on and shall be
effective as of the date that the first Covered Aircraft is placed into service
under the terms and conditions of this Agreement (the “Commencement Date”) and,
unless earlier terminated or extended as provided herein, shall continue until
the exit date of the last Covered Aircraft, as such date may be extended
pursuant to Section 10.18 hereof (the “Term”).


Section 8.02 Early Termination.


(a)By Continental for Cause. Continental shall have the right to terminate this
Agreement, immediately upon written notice (but without any prior notice)
following the occurrence of any event that constitutes Cause. Any termination
pursuant to this Section 8.02(a) shall supersede any other termination pursuant
to any other provision of this Agreement (even if such other right of
termination shall already have been exercised), and the date of first occurrence
of such event constituting Cause shall be the Termination Date for purposes of
this Agreement (and such Termination Date pursuant to this Section 8.02(a) shall
supersede any other Termination Date that may have been previously established
pursuant to another termination). In the event that Continental shall not have
delivered written notice of termination pursuant to this Section 8.02(a) within
four months after Continental receives written notice from Contractor of the
occurrence of any event that constitutes Cause by Contractor, then Continental
shall be conclusively deemed to have waived any right to terminate this
Agreement based upon such event; provided that such waiver shall not apply to
any subsequent or continuing event that constitutes Cause.
(b)By Continental for Breach. Continental may terminate this Agreement, upon [*]
prior written notice, upon the occurrence of (x) a material breach of this
Agreement by Contractor as described in clause (ii) below, which breach shall
not have been cured, or (y) a breach of the guarantee executed by Parent
pursuant to Section 10.15. Continental may terminate this Agreement upon the
occurrence of any other material breach of this Agreement by Contractor, which
breach shall not have been cured within [*] after written notice of such breach
is delivered by Continental to Contractor (which [*] notice period may run
concurrently with the [*] notice period, if any, provided pursuant to Section
4.03 for non-safety-related breaches). The parties hereto agree that, without
limiting the circumstances or events that may constitute a material breach, each
of the following shall constitute a material breach of this Agreement by
Contractor: (i) the occurrence of a System Flight Disruption, (ii) a reasonable
and good faith determination by Continental, using recognized standards of
safety, that there is a material safety concern with the operation of any
Scheduled Flights, (iii) the grounding of any of the Contractor Fleets by
regulatory or court order or other governmental action, (iv) beginning [*], a
Controllable Flight Completion for any [*] of [*] or below (v)beginning [*], an
On-Time Departure Rate for any [*] of [*] or below (vi) Contractor enters into a
new codeshare with another airline in breach of Exhibit D.6 and (vii) Contractor
breaches its obligations contained in Section 5.01. In the event that
Continental shall not have delivered written notice of termination pursuant to
this Section 8.02(b) within four months after Continental receives written
notice from Contractor of any material breach of this Agreement by Contractor,
then Continental shall be conclusively deemed to have waived any right to
terminate this Agreement based upon such breach; provided that such waiver shall
not apply to any subsequent or continuing breach.
(c)By Contractor for Breach. Contractor may terminate this Agreement upon (i)
[*] prior written notice upon any failure by Continental to make any payment or
payments under this Agreement aggregating in excess of [*] (or [*] at any time
when there are [*] or fewer Covered Aircraft), including without limitation, any
payments which become due during any Wind-Down Period, but specifically
excluding any amounts which are the subject of a good faith dispute between the
parties, which failure shall not have been cured within such five Business Day
period, (ii) the occurrence of any other failure




--------------------------------------------------------------------------------




by Continental to make any payment or payments under this Agreement aggregating
in excess of [*], including without limitation, any payments which become due
during any Wind-Down Period, but specifically excluding any amounts which are
the subject of a good faith dispute between the parties, which failure shall not
have been cured within [*] after written notice of such breach is delivered by
Contractor to Continental, or (iii) the occurrence of any other material breach
of this Agreement by Continental, including without limitation, any breach
during any Wind-Down Period, which breach shall not have been cured within [*]
after written notice of such breach is delivered by Contractor to Continental.
In the event that Contractor shall not have delivered written notice of
termination pursuant to this Section 8.02(c) within [*] after Contractor
receives written notice from Continental of any material breach of this
Agreement by Continental, then Contractor shall be conclusively deemed to have
waived any right to terminate this Agreement based upon such breach; provided
that such waiver shall not apply to any subsequent or continuing breach.
(d)Survival During Wind-Down Period. Upon any termination hereunder, the Term
shall continue, and this Agreement shall survive in full force and effect,
beyond the Termination Date until the end of the Wind-Down Period, and the
rights and obligations of the parties under this Agreement, including without
limitation remedies available upon the occurrence of events constituting Cause
or material breach, shall continue with respect to the Covered Aircraft until
they are withdrawn from this Agreement.
(e)[*]


Section 8.03 Disposition of Aircraft during Wind-Down Period.


(a)Termination by Continental for Cause. If this Agreement is terminated
pursuant to Section 8.02(a), then the Covered Aircraft shall be withdrawn from
the capacity purchase provisions of this Agreement as of the Termination Date
and shall cease to be Covered Aircraft as of such date. The provisions of this
Section 8.03(a) shall supersede any Wind‑Down Schedule delivered pursuant to any
other provision of this Agreement.
(b)Termination by Continental for Breach or Change of Control. If this Agreement
is terminated by Continental under Section 8.02(b) or Section 5.03, then the
Covered Aircraft, or in the event of a termination under Section 8.02(b)(iii),
the Covered Aircraft that are included within the grounded Contractor Fleets,
shall be withdrawn from the capacity purchase provisions of this Agreement in
accordance with the following terms and conditions:
i.Within [*] of delivery of any notice of termination delivered pursuant to
Section 8.02(b) or Section 5.03, Continental shall deliver to Contractor an
irrevocable written Wind-Down Schedule, providing for the withdrawal of such
Covered Aircraft from the capacity purchase provisions of this Agreement,
delineating the number of each aircraft type to be withdrawn by month.
ii.In the event of a termination pursuant to Section 8.02(b) or Section 5.03,
the Wind-Down Schedule may not commence until the Termination Date and may not
provide for the withdrawal of any Covered Aircraft beyond the then-applicable
exit date for such Covered Aircraft.
(c)Termination by Contractor for Breach. If this Agreement is terminated by
Contractor under Section 8.02(c), then the Covered Aircraft shall be withdrawn
from the capacity purchase provisions of this Agreement in accordance with the
following terms and conditions: The notice of termination delivered by
Contractor to Continental pursuant to Section 8.02(c)(i) shall be irrevocable
and shall contain a Termination Date that is not more than [*] after the date of
such notice; provided that such termination notice shall be void and of no
further effect automatically upon the payment by Continental prior to such
Termination Date of all unpaid amounts giving rise to the default under Section
8.02(c)(i). As of the Termination Date set forth in a notice of termination
delivered pursuant to Section 8.02(c)(i), all of the Covered Aircraft shall
automatically be withdrawn from the capacity purchase provisions of this
Agreement and shall cease to be Covered Aircraft as of such date. The notice of
termination delivered by Contractor to Continental pursuant to Section
8.02(c)(ii) shall be irrevocable and shall contain a




--------------------------------------------------------------------------------




Termination Date that is at least [*] and not more than [*] after the date of
such notice. The notice of termination delivered by Contractor to Continental
pursuant to Section 8.02(c)(iii) shall be irrevocable and shall contain a
Termination Date that is at least [*] after the date of such notice. Prior to
the earlier of the [*] prior to the Termination Date and the [*] after receipt
of such termination notice pursuant to Section 8.02(c)(ii) or 8.02(c)(iii),
Continental shall deliver to Contractor a Wind-Down Schedule beginning on such
Termination Date; provided that no Wind-Down Period shall occur following a
termination pursuant to Section 8.02(c)(ii) if Continental shall not have cured
the payment default giving rise to such termination prior to or simultaneously
with its delivery of the Wind-Down Schedule to Contractor. The Wind-Down
Schedule may not provide for the withdrawal of more than [*] Covered Aircraft
per month, and may not provide for the withdrawal of any Covered Aircraft beyond
the then-applicable exit date for such Covered Aircraft.
(d)Termination at End of Term. If the Agreement is terminated at the end of the
Term (other than pursuant to Section 8.02), then each Covered Aircraft shall be
withdrawn from the capacity purchase provisions of this Agreement on the exit
date set forth for such Covered Aircraft on Schedule 1, as amended. Upon
withdrawal of each Covered Aircraft subject to the Master Lease pursuant to this
paragraph, Contractor shall notify Continental in writing the amount Contractor
owes to lessor or the amount lessor owes to Contractor (provided, all such
amounts shall be subject to Continental's review and approval in writing, such
approval not to be unreasonably withheld, delayed or conditioned, with
Contractor providing reasonably detailed summaries of the flight hours and other
relevant adjustments), as the case may be, pursuant to the return conditions
under the Master Lease with respect to each such Covered Aircraft; if Contractor
owes an amount to lessor, Continental shall pay such amount to Contractor or at
Contractor's direction (provided that Continental has approved such amount
pursuant to this Section); if lessor owes Contractor an amount, Contractor shall
pay such amount to Continental upon Contractor's receipt thereof from the lessor
(provided that Continental has approved such amount pursuant to this Section).
The Master Lease shall provide that the lessor shall give Contractor credit
towards the return condition adjustment at the applicable return condition rates
set forth in the Master Lease for the flight hours flown by such Covered
Aircraft under this Agreement and in respect of which Contractor has paid for
such flight hours pursuant to Contractor's applicable maintenance agreements
with respect to such Covered Aircraft.
(e)Other Remedies for Labor Strike and Other Circumstances. In the event of (i)
the occurrence of a Labor Strike that shall have continued for at least three
consecutive days or (ii) the mandatory grounding of any of the Contractor Fleets
by the FAA, then for so long as such Labor Strike or grounding shall continue
and thereafter until the number of Scheduled Flights that are Controllable
On-Time Departures on any day of the week equals or exceeds the number of
Scheduled Flights that were Controllable On-Time Departures on the same day of
the week prior to such Labor Strike or grounding, Continental shall not be
required to pay or otherwise reimburse Contractor for any of the amounts set
forth or cross-referenced on Appendix 1 to Schedule 3 as being required “for
each day in the Term,” “generally for each Covered Aircraft for each day in the
Term” or “separately for each Covered Aircraft for each month in the Term.” The
rights set forth in this Section 8.03(e) are in addition to, and not in
limitation of, any other right of Continental arising hereunder.
(f)Punitive Damages. NO PARTY TO THIS AGREEMENT OR ANY OF ITS AFFILIATES SHALL
BE LIABLE TO ANY OTHER PARTY HERETO OR ANY OF ITS AFFILIATEs FOR CLAIMS FOR
PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLES OF WHETHER A CLAIM
IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, VIOLATION
OF ANY APPLICABLE DECEPTIVE TRADE PRACTICES ACT OR SIMILAR LAW OR ANY OTHER
LEGAL OR EQUITABLE PRINCIPLE, AND EACH PARTY RELEASES THE OTHERS AND THEIR
RESPECTIVE AFFILIATES FROM LIABILITY FOR ANY SUCH DAMAGES. No party shall be
entitled to rescission of this Agreement as




--------------------------------------------------------------------------------




a result of breach of any other party's representations, warranties, covenants
or agreements, or for any other matter; provided that nothing in this Section
8.03(f) shall restrict the right of any party to exercise any right to terminate
this Agreement pursuant to the terms hereof.








--------------------------------------------------------------------------------




Article IX
REPRESENTATIONS, WARRANTIES AND COVENANTS


Section 9.01 Representations and Warranties of Contractor. Contractor
represents, warrants and covenants to Continental as of the date hereof as
follows:


(a)Organization and Qualification. Contractor is a duly organized and validly
existing corporation under the laws of the State of Indiana. Contractor has the
corporate power and authority to own, operate and use its assets and to provide
the Regional Airline Services. Contractor is duly qualified to do business as a
foreign corporation under the laws of each jurisdiction that requires such
qualification.
(b)Authority Relative to this Agreement. Contractor has the corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Contractor. This Agreement has been duly and
validly executed and delivered by Contractor and is, assuming due execution and
delivery thereof by Continental and that Continental has legal power and right
to enter into this Agreement, a valid and binding obligation of Contractor,
enforceable against Contractor in accordance with its terms, except as
enforcement hereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting the enforcement of creditors' rights generally and legal principles of
general applicability governing the availability of equitable remedies (whether
considered in a proceeding in equity or at law or otherwise under applicable
law).
(c)Conflicts. Neither the execution or delivery of this Agreement nor the
performance by Contractor of the transactions contemplated hereby will (i)
violate, conflict with, or constitute a default under any of the terms of
Contractor's certificate of incorporation, by-laws, or any provision of, or
result in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or other agreement to which Contractor is a party or by which it or
any of its properties or assets may be bound, (ii) result in the creation or
imposition of any lien, charge or encumbrance in favor of any third person or
entity, (iii) violate any law, statute, judgment, decree, order, rule or
regulation of any governmental authority or body, or (iv) constitute any event
which, after notice or lapse of time or both, would result in such violation,
conflict, default, acceleration or creation or imposition of liens, charges or
encumbrances.
(d)No Default. Contractor is not (i) in violation of its charter or by‑laws,
(ii) in breach or default in any material respect, and no event has occurred
which, with notice or lapse of time or both, would constitute such a breach or
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (iii) in violation of any
law, ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject or has failed to obtain any material license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business,
where such violation, breach, default or failure would have a material adverse
effect on Contractor or on its ability to provide Regional Airlines Services and
otherwise perform its obligations hereunder. To the knowledge of Contractor, no
third party to any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument that is material to Contractor to which Contractor
is a party or by which any of them are bound or to which any of their properties
are subject, is in default in any material respect under any such agreement.
(e)Broker. Contractor has not retained or agreed to pay any broker or finder
with respect to this Agreement and the transactions contemplated hereby.




--------------------------------------------------------------------------------




(f)Financial Statements. The financial statements (including the related notes
and supporting schedules) of each of Contractor and Parent delivered (or, if
filed with the Securities and Exchange Commission, made available) to
Continental immediately prior to the date hereof fairly present in all material
respects the consolidated financial position of Contractor or Parent, as the
case may be, and their respective results of operations as of the dates and for
the periods specified therein. Since the date of the latest of such financial
statements, there has been no material adverse change nor any development or
event involving a prospective material adverse change with respect to Contractor
or Parent, as the case may be. Such financial statements have been prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved, except to the extent
disclosed therein.
(g)Insurance. Contractor is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts and with such
deductibles as are customary in the businesses in which they are engaged.
Contractor has not received notice of cancellation or non-renewal of such
insurance. All such insurance is outstanding and duly in force on the date
hereof. Contractor has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a material adverse effect on Contractor
or Parent.
(h)No Proceedings. There are no legal or governmental proceedings pending, or
investigations commenced of which Contractor or Parent has received notice, in
each case to which Contractor or Parent is a party or of which any property or
assets of Contractor or Parent is the subject which, if determined adversely to
Contractor or Parent, would individually or in the aggregate have a material
adverse effect on Contractor or Parent or on Contractor's ability to provide
Regional Airlines Services and otherwise perform its obligations hereunder; and
to the best knowledge of Contractor and Parent, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
(i)No Labor Dispute. No labor dispute with the employees of Contractor exists
or, to the knowledge of Contractor or Parent, is imminent which would reasonably
be expected to have a material adverse effect on Contractor or on its ability to
provide Regional Airlines Services and otherwise perform their respective
obligations hereunder.
(j)Permits. Contractor possesses all material certificates, authorizations and
permits issued by FAA and other applicable federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, to provide
Regional Airlines Services and otherwise to perform their respective obligations
hereunder, and neither Contractor nor Parent has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would result in a material
adverse effect on Contractor or Parent or on their ability to conduct their
respective businesses, to provide Regional Airlines Services and otherwise to
perform their respective obligations hereunder.


Section 9.02 Representations and Warranties of Continental. Continental
represents and warrants to Contractor as of the date hereof as follows:


(a)Organization and Qualification. Continental is a duly incorporated and
validly existing corporation in good standing under the laws of the State of
Delaware.
(b)Authority Relative to this Agreement. Continental has the corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Continental. This Agreement has been duly and
validly executed and delivered by Continental and is, assuming due execution and
delivery thereof by Contractor and Parent and that Contractor and




--------------------------------------------------------------------------------




Parent each has legal power and right to enter into this Agreement, a valid and
binding obligation of Continental, enforceable against Continental in accordance
with its terms, except as enforcement hereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting the enforcement of creditors' rights generally and
legal principles of general applicability governing the availability of
equitable remedies (whether considered in a proceeding in equity or at law or
otherwise under applicable law).
(c)Conflicts; Defaults. Neither the execution or delivery of this Agreement nor
the performance by Continental of the transactions contemplated hereby will (i)
violate, conflict with, or constitute a default under any of the terms of
Continental's certificate of incorporation, by-laws, or any provision of, or
result in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or other agreement to which Continental is a party or by which it or
its properties or assets may be bound, (ii) result in the creation or imposition
of any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances.
(d)Broker. Continental has not retained or agreed to pay any broker or finder
with respect to this Agreement and the transactions contemplated hereby.
(e)No Proceedings. There are no legal or governmental proceedings pending, or
investigations commenced of which Continental has received notice, in each case
to which Continental is a party or of which any property or assets of
Continental is the subject which, if determined adversely to Continental, would
individually or in the aggregate have a material adverse effect on Continental
or on its ability to perform its obligations hereunder; and to the best
knowledge of Continental, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.








--------------------------------------------------------------------------------




Article X
MISCELLANEOUS


Section 10.01 Transition Arrangements.


(a)Scheduling. Subsequent to the execution of this Agreement, and prior to the
commencement of the Term, Contractor and Continental shall work together to
facilitate the initial monthly scheduling of Scheduled Flights.
(b)Other Setup Arrangements. Subsequent to the execution of this Agreement, and
prior to the commencement of the Term, Contractor and Continental shall work
together to facilitate all other relevant aspects of the commencement of
Contractor's provision of Regional Airlines Services as of the beginning of the
Term, including without limitation the provision of passenger-related airport
services, ground handling services and technology-related services (subject to
the related cost-allocation provisions in Section 4.03).


Section 10.02 Notices. All notices made pursuant to this Agreement shall be in
writing and shall be deemed given upon (a) a transmitter's confirmation of a
receipt of a facsimile transmission (but only if followed by confirmed delivery
by a nationally recognized overnight courier (such as Federal Express) the
following Business Day or if delivered by hand the following Business Day), or
(b) confirmed delivery by a nationally recognized overnight courier (such as
Federal Express) or delivered by hand, to the parties at the following
addresses:


if to Continental:


Continental Airlines, Inc.
233 South Wacker Drive
Chicago, IL 60606
Attention: Senior Vice President - Network Operations & United Express
Facsimile No.: [*]


with a copy to:


    
Continental Airlines, Inc.
77 West Wacker Drive
Chicago, IL 60601
Attention: Vice President and Deputy General Counsel
Facsimile No.: [*]


and to:


Continental Airlines, Inc.
77 West Wacker Drive
Chicago, IL 60601
Attention: Vice President - Fleet
Facsimile No.: [*]














--------------------------------------------------------------------------------




if to Contractor:


Republic Airline Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: Chief Financial Officer
Telecopy No.: [*]


with a copy to:


    
Republic Airline Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: Vice President, General Counsel
Telecopy No.: [*]


if to Parent:


Republic Airways Holdings Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: President and Chief Executive Officer
Telecopy No.: [*]


or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.02.
Section 10.03 Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon the parties hereto and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except with respect to a merger or other consolidation of either party
with another Person (and without limiting Continental's rights pursuant to
Section 5.03 hereof), neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of the other parties. For the avoidance of doubt, without
Contractor's and Parent's prior written consent, Continental may assign this
Agreement and any of its rights, interests, and obligations under this Agreement
to any of its affiliates and shall assign this Agreement (to the extent such
assignment does not occur by operation of law) to any entity that is the
successor to Continental that results from the merger and integration of
Continental and United Air Lines, Inc.


Section 10.04 Amendment and Modification. This Agreement may not be amended or
modified in any respect except by a written agreement signed by the parties
hereto that specifically states that it is intended to amend or modify this
Agreement.


Section 10.05 Waiver. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in writing signed by the party against which such
waiver is to be asserted that specifically states that it is intended to waive
such term. Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement




--------------------------------------------------------------------------------




nor shall any single or partial exercise of any right or privilege preclude any
other or further exercise thereof or the exercise of any other right or
privilege under this Agreement. No failure by any party to take any action or
assert any right or privilege hereunder shall be deemed to be a waiver of such
right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
each party against whom the existence of such waiver is asserted.


Section 10.06 Interpretation. The table of contents and the section and other
headings and subheadings contained in this Agreement and in the exhibits and
schedules hereto are solely for the purpose of reference, are not part of the
agreement of the parties hereto, and shall not in any way affect the meaning or
interpretation of this Agreement or any exhibit or schedule hereto. All
references to days or months shall be deemed references to calendar days or
months. All references to “$” shall be deemed references to United States
dollars. Unless the context otherwise requires, any reference to an “Article,” a
“Section,” an “Exhibit,” or a “Schedule” shall be deemed to refer to a section
of this Agreement or an exhibit or schedule to this Agreement, as applicable.
The words “hereof,” “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Whenever the words “include,” “includes”
or “including” are used in this Agreement, unless otherwise specifically
provided, they shall be deemed to be followed by the words “without limitation.”
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
the document to be drafted.


Section 10.07 Confidentiality. Except as required by law or stock exchange or
other regulation or in any proceeding to enforce the provisions of this
Agreement, or as otherwise provided below, each party hereby agrees not to
publicize or disclose to any third party the terms or conditions of this
Agreement or any of the Ancillary Agreements, or any exhibit, schedule or
appendix hereto or thereto, without the prior written consent of the other
parties thereto (except that a party may disclose such information to its third
party consultants, advisors and representatives, in each case who are themselves
bound to keep such information confidential). Except as required by law or stock
exchange or other regulation or in any proceeding to enforce the provisions of
this Agreement or any of the Ancillary Agreements, or as otherwise provided
below, each party hereby agrees not to disclose to any third party any
confidential information or data, both oral and written, received from the
other, whether pursuant to or in connection with this Agreement or any of the
Ancillary Agreements, and designated as such by the other without the prior
written consent of the party providing such confidential information or data
(except that a party may disclose such information to its third party
consultants, advisors and representatives, in each case who are themselves bound
to keep such information confidential). Each of party hereby agrees not to use
any such confidential information or data of the other party other than in
connection with performing their respective obligations or enforcing their
respective rights under this Agreement or any of the Ancillary Agreements, or as
otherwise expressly permitted or contemplated by this Agreement or any of the
Ancillary Agreements. If either party is served with a subpoena or other process
requiring the production or disclosure of any of such agreements or information,
then the party receiving such subpoena or other process, before complying with
such subpoena or other process, shall immediately notify the other parties
hereto of same and permit said other parties a reasonable period of time to
intervene and contest disclosure or production. Upon termination of this
Agreement, each party must return to each other any confidential information or
data received from the other and designated as such by the party providing such
confidential information or data which is still in the recipient's possession or
control. Without limiting the foregoing, no party shall be prevented from
disclosing the following terms of this Agreement: the number of aircraft subject
hereto, the periods for which such aircraft are subject hereto, and any
termination provisions contained herein. Notwithstanding anything in this
Section 10.07 to the contrary, Continental may, without obtaining the prior
written consent of Contractor or Parent, publicize or disclose to its affiliated
company, United Air Lines, Inc. (i) the terms or conditions of this Agreement or
any of the Ancillary Agreements or any exhibit, schedule or appendix hereto or
thereto, and/or (ii) any confidential information




--------------------------------------------------------------------------------




or data, both oral and written, received from Contractor, whether pursuant to or
in connection with this Agreement or any of the Ancillary Agreements. The
provisions of this Section 10.07 shall survive the termination of this Agreement
for a period of ten years.


Section 10.08 Arbitration.
 
(a)Agreement to Arbitrate. Subject to the equitable remedies provided under
Section 10.11, any and all claims, demands, causes of action, disputes,
controversies and other matters in question (all of which are referred to herein
as “Claims”) arising out of or relating to this Agreement, shall be resolved by
binding arbitration pursuant to the procedures set forth by the International
Institute for Conflict Prevention and Resolution (the “CPR”). Each of the
parties agrees that arbitration under this Section 10.08 is the exclusive method
for resolving any Claim and that it will not commence an action or proceeding
based on a Claim hereunder, except to enforce the arbitrators' decisions as
provided in this Section 10.08, to compel any other party to participate in
arbitration under this Section 10.08. The governing law for any such action or
proceeding shall be the law set forth in Section 10.08(f).
(b)Initiation of Arbitration. If any Claim has not been resolved by mutual
agreement on or before the 15th day following the first notice of the Claim to
or from a disputing party, then the arbitration may be initiated by one party by
providing to the other party a written notice of arbitration specifying the
Claim or Claims to be arbitrated. If a party refuses to honor its obligations to
arbitrate under this provision, the other party may compel arbitration in either
federal or state court in Houston, Texas and seek recovery of its attorneys'
fees and court costs incurred if the arbitration is ordered to proceed.
(c)Place of Arbitration. The arbitration proceeding shall be conducted in
Houston, Texas, or some other location mutually agreed upon by the parties.
(d)Selection of Arbitrators. The arbitration panel (the “Panel”) shall consist
of three arbitrators who are qualified to hear the type of Claim at issue. They
may be selected by agreement of the Parties within thirty days of the notice
initiating the arbitration procedure, or from the date of any order compelling
such arbitration to proceed. If the Parties fail to agree upon the designation
of any or all the Panel, then the Parties shall request the assistance of the
CPR. The Panel shall make all of its decisions by majority vote. Evident
partiality on the part of an arbitrator exists only where the circumstances are
such that a reasonable person would have to conclude there in fact existed
actual bias, and a mere appearance or impression of bias will not constitute
evident partiality or otherwise disqualify an arbitrator. The decision of the
Panel will be binding and non-appealable, except as permitted under the Federal
Arbitration Act.
(e)Choice of Law as to Procedural Matters. The enforcement of this agreement to
arbitrate, and all procedural aspects of the proceeding pursuant to this
agreement to arbitrate, including but not limited to, the issues subject to
arbitration (i.e., arbitrability), the scope of the arbitrable issues, and the
rules governing the conduct of the arbitration, unless otherwise agreed by the
Parties, shall be governed by and construed pursuant to the Federal Arbitration
Act.
(f)Choice of Law as to Substantive Claims. In deciding the substance of the
parties' Claims, the arbitrators shall apply the substantive laws of the State
of Texas (excluding Texas choice-of-law principles that might call for the
application of the law of another jurisdiction).
(g)Procedure. It is contemplated that the arbitration proceeding will be
self-administered by the parties and conducted in accordance with procedures
jointly determined by the Panel and the Parties; provided, however, that if
either or both Parties believes the process will be enhanced if it is
administered by the CPR, then either or both Parties shall have the right to
cause the process to become administered by the CPR and, thereafter, the
arbitration shall be conducted, where applicable or appropriate, pursuant to the
administration of the CPR. In determining the extent of discovery, the number
and length of depositions, and all other pre-hearing matters, the Panel shall
endeavor to the extent possible to streamline the proceedings and minimize the
time and cost of the proceedings.




--------------------------------------------------------------------------------




(h)Final Hearing. The final hearing shall be conducted within 120 days of the
selection of the entire Panel. The final hearing shall not exceed ten business
days, with each party to be granted one-half of the allocated time to present
its case to the arbitrators, unless otherwise agreed by the Parties.
(i)Damages. Only actual damages may be awarded. It is expressly agreed that the
Panel shall have no authority to award treble, exemplary or punitive damages of
any type under any circumstances regardless of whether such damages may be
available under the applicable law.
(j)Decision of the Arbitration. The Panel shall render its final decision and
award in writing within 20 days of the completion of the final hearing
completely resolving all of the Claims that are the subject of the arbitration
proceeding. The Panel shall certify in its decision that no part of its award
includes any amount for treble, exemplary or punitive damages. The Panel's
decision and award shall be final and non-appealable to the maximum extent
permitted by law. Any and all of the Panel's orders and decisions will be
enforceable in, and judgment upon any award rendered in the arbitration
proceeding may be confirmed and entered by, any federal or state court in
Houston, Texas having jurisdiction.
(k)Confidentiality. All proceedings conducted hereunder and the decision and
award of the Panel shall be kept confidential by the Panel and, except as
required by law or stock exchange regulation or in any proceeding to enforce any
decision or award by the Panel, by the Parties.


Section 10.09 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The Agreement may be
executed by facsimile signature.


Section 10.10 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 10.11 Equitable Remedies; Certain Liquidated Damages.


(a)Equitable Remedies. Each party acknowledges and agrees that, under certain
circumstances, the breach by a party of a term or provision of this Agreement
will materially and irreparably harm the other party, that money damages will
accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity, may apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any breach of the provisions of this Agreement.
(b)Other Limitations on Seeking Damages. Neither the right of any party to
terminate this Agreement, nor the exercise of such right, shall constitute a
limitation on such party's right to seek damages or such other legal redress to
which such party may otherwise be entitled; provided that, absent the occurrence
of another breach of this Agreement by Contractor, Continental shall not be
entitled to seek damages solely for the occurrence of (i) an event of Cause of
the type described in clause (iii) or clause (v) of the definition thereof, (ii)
a material breach of the type described in clause (iii) of Section 8.02(b), or
(iii) a termination pursuant to Section 5.03.


Section 10.12 Relationship of Parties. Nothing in this Agreement shall be
interpreted or construed as establishing between the parties a partnership,
joint venture or other similar arrangement.


Section 10.13 Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the exhibits and schedules hereto) and the Ancillary Agreements are
intended by the parties as a complete statement of the entire agreement and
understanding of the parties with respect to the subject matter hereof and all
matters




--------------------------------------------------------------------------------




between the parties related to the subject matter herein or therein set forth,
superseding all prior discussions and agreements, written or oral, concerning
such subject matter, including, but not limited to, the Summary of Principal
Terms and Conditions for New Capacity Purchase Agreement dated May 11, 2012 by
and among the parties hereto, as amended previously by the parties thereto and
hereto (the “Term Sheet”); provided that the confidentiality obligations under
the Confidentiality section of the Term Sheet shall nonetheless survive pursuant
to its terms as such relates to the terms and conditions of the Term Sheet and
any confidential information exchanged under the Term Sheet and provided,
further that the provisions of the Term Sheet pertaining to the Master Lease and
Term Cost Program Agreement to be entered into by Contractor and Continental's
consent rights to those agreements as well as the stipulations pertaining to the
content of such agreements shall nonetheless survive until such other agreements
have been finalized by the parties thereto. This Agreement is made among, and
for the benefit of, the parties hereto, and the parties do not intend to create
any third-party beneficiaries hereby, and no other Person shall have any rights
arising under, or interests in or to, this Agreement.


Section 10.14 Governing Law. Except with respect to matters referenced in
Section 10.08(e) (which shall be governed by and construed pursuant to the
Federal Arbitration Act), this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (excluding Texas choice-of-law
principles that might call for the application of the law of another
jurisdiction) as to all matters, including matters of validity, construction,
effect, performance and remedies. Except as otherwise provided in Section
10.08(e), any action arising out of this Agreement or the rights and duties of
the parties arising hereunder may be brought, if at all, only in the state or
federal courts located in Harris County, Texas.


Section 10.15 Parent Guarantee. Contemporaneous with the execution and delivery
of this Agreement, Parent shall execute a guarantee in favor of Continental in
form of Exhibit M. Parent hereby agrees that it shall not participate in any
transaction or series of transactions if, after giving effect to such
transaction or series of transactions, Contractor will become the Subsidiary of
another Person, unless at the time such transactions are consummated the entity
with respect to which Contractor is or will be a Subsidiary executes and
delivers to Continental a guarantee of the obligations of Contractor under this
Agreement and the Ancillary Agreements substantially in the form of Exhibit M.


Section 10.16 Right of Set-Off. If any party hereto shall be in default
hereunder to any other party, then in any such case the non-defaulting party
shall be entitled to set off from any payment owed by such non-defaulting party
to the defaulting party hereunder any amount owed by the defaulting party to the
non-defaulting party thereunder; provided that contemporaneously with any such
set-off, the non-defaulting party shall give written notice of such action to
the defaulting party; provided further that the failure to give such notice
shall not affect the validity of the set-off. It is specifically agreed that (i)
for purposes of the set-off by any non-defaulting party, mutuality shall be
deemed to exist among the parties; (ii) reciprocity among the parties exists
with respect to their relative rights and obligations in respect of any such
set-off; and (iii) the right of set-off is given as additional security to
induce the parties to enter into the transactions contemplated hereby and by the
Ancillary Agreements. Upon completion of any such set-off, the obligation of the
defaulting party to the non-defaulting party shall be extinguished to the extent
of the amount so set-off. Each party hereto further waives any right to assert
as a defense to any attempted set-off the requirements of liquidation or
mutuality. This set-off provision shall be without prejudice, and in addition,
to any right of set-off, combination of accounts, lien or other right to which
any non-defaulting party is at any time otherwise entitled (either by operation
of law, contract or otherwise), including without limitation pursuant to Section
3.06(b)(ii) hereof.










--------------------------------------------------------------------------------




Section 10.17 Cooperation with Respect to Reporting. Each of the parties hereto
agrees to use its commercially reasonable efforts to cooperate with each other
party in providing necessary data, to the extent in the possession of the first
party, required by such other party in order to meet any reporting requirements
to, or otherwise in connection with any filing with or provision of information
to be made to, any regulatory agency or other governmental authority.


Section 10.18 Extension of Aircraft Term. At any time and from time to time, and
at its sole option, Continental may extend the exit date for any Covered
Aircraft (which shall extend the capacity purchase provisions hereof with
respect to such Covered Aircraft to such later exit date) by delivering to
Contractor a revised Schedule 1 reflecting such later exit date; provided, that
except as the parties may otherwise agree as reflected on a revised Schedule 1
signed by Contractor and Continental:


(a) no extension of the exit date for a Covered Aircraft shall be permitted by
Continental hereunder if (x) the resulting exit date would be subsequent to the
date that is [*] prior to the end of the then-applicable lease term for such
aircraft and (y) Contractor or Parent does not have the unilateral right to
extend such lease term to a date coincident with or subsequent to the resulting
exit date (it being understood that Contractor shall be deemed to have the
unilateral right to extend such lease term if Continental and Contractor's or
Parent's lessor shall have negotiated a lease extension to a date that is [*]
after the resulting exit date at a lease cost not in excess of the rent per
month for such aircraft on Schedule 1 (or such other amount as Continental shall
agree to include in an amended Schedule 1), which lease extension shall
otherwise be on the same terms and conditions as the lease being extended (and
Contractor or Parent, as appropriate shall agree to cooperate in all reasonable
respects with Continental in such regard));
(b) any extension for any aircraft shall be made only in increments of twelve
months (or such lesser period as conforms to the termination date of the lease
for such aircraft and provides for the [*] return period referenced in clause
(a) above);
(c) the exit date for any Covered Aircraft may be extended more than once;
(d) the exit date for any Covered Aircraft shall not be extended more than an
aggregate of five years;
(e) notice of any extension hereunder shall be in a writing and given at least
six months in advance; and
(f) any extension hereunder is contingent on either (i) Contractor obtaining
concurrent extension of the Term Cost Program Agreement on the same terms and
conditions in effect immediately prior to such extension or (ii) Contractor
agreeing to another comparable engine maintenance program with a third party
service provider, where such program and related agreement are subject to
Continental's prior written approval and such other engine maintenance program
shall be deemed to be the “Term Cost Program Agreement” for all purposes under
this Agreement (including, without limitation, Contractor's reimbursement
obligations).
Upon delivery to Contractor, such revised Schedule 1 shall be incorporated into
this Agreement without any further action by any party and shall thereafter
constitute the amended and restated Schedule 1 for all purposes of this
Agreement (unless such revised Schedule 1 requires the signature of each party
pursuant to the first proviso of this Section 10.18, in which case such revised
Schedule 1 shall only be incorporated into this Agreement and thereafter
constitute the amended and restated Schedule 1 for all purposes of this
Agreement upon the delivery of an executed Schedule 1 by each of Contractor and
Continental to the other). Upon any determination by Contractor not to renew any
lease for any Covered Aircraft, Contractor shall promptly




--------------------------------------------------------------------------------




notify Continental (and if Continental has any further extension rights
hereunder with respect to such Covered Aircraft, then Contractor agrees to
provide a reminder notice to Continental at least 10 days prior to the date by
which Contractor must notify the applicable lessor as to whether Contractor
intends to renew such lease). Further, Contractor agrees not to amend any lease
for any Covered Aircraft with the purpose or effect of eliminating, reducing or
otherwise impairing Continental's rights as set forth in this Agreement.
Section 10.19 Other Adjustments to Schedule 1. Continental and Contractor have
agreed to the scheduled delivery dates, scheduled exit dates and aircraft rent
per month for the Covered Aircraft as listed on Schedule 1. If Contractor enters
into agreement (whenever entered into) that reduces any lease costs for any such
Covered Aircraft below the amount per month set forth on Schedule 1, Contractor
agrees to adjust the “rent per month” for such Covered Aircraft set forth on
Schedule 1 to reflect any difference between the lease costs and the amount
shown as the “rent per month” on Schedule 1. The detailed delivery schedule(s)
in Schedule 1 (inclusive of tail numbers, actual delivery dates, and scheduled
lease expiration dates) will be provided by Contractor by the later of (i) a
date not to exceed [*] following the execution of this Agreement or (ii) a date
no less than [*] prior to the individual aircraft induction date, and such
revised schedule(s), to the extent mutually agreed, shall be incorporated into
this Agreement as the new Schedule 1 by amendment to the Agreement; Contractor
shall promptly provide notice to Continental upon any subsequent change to any
lease expiration date for any Covered Aircraft.




IN WITNESS WHEREOF, the parties hereto have caused this Capacity Purchase
Agreement to be duly executed and delivered as of the date and year first
written above.


CONTINENTAL AIRLINES, INC.




By:    /s/ John Rainey_________________
Name:    John Rainey
Title:
Executive VP & CFO





REPUBLIC AIRLINE INC.




By:    /s/ Timothy P. Dooley_____________
Name:    Timothy P. Dooley
Title:
Senior VP & CFO





REPUBLIC AIRWAYS HOLDINGS INC.




By:    /s/ Timothy P. Dooley______________
Name:    Timothy P. Dooley
Title:
Senior VP & CFO









--------------------------------------------------------------------------------




SCHEDULE 1
Covered Aircraft & Delivery Schedule


The detailed delivery schedule(s) for this Schedule 1 (inclusive of tail
numbers, actual delivery dates, and scheduled exit dates) will be provided by
Contractor by the later of (i) a date not to exceed [*] following the execution
of this Agreement or (ii) a date no less than [*] prior to the individual
aircraft induction date, and such revised schedule(s), to the extent mutually
agreed, shall be incorporated into this Agreement as the new Schedule 1 by
amendment to the Agreement. Until such time, in regard to aircraft scheduling,
the parties will adhere to the interim Covered Aircraft and Delivery Schedule.
The amount of the monthly rent payment shall be as specified below in the
Detailed Schedule.


The detailed delivery schedule for all Covered Aircraft must also satisfy the
following conditions: Covered Aircraft shall have a lease term, subject to
customary exceptions, of [*]. It is understood that the Transition Aircraft rent
commencement date for each aircraft shall be when the aircraft is entered in
service.


INTERIM COVERED AIRCRAFT AND DELIVERY SCHEDULE (AND SPARE ENGINES)


 
Available for Schedule
Covered Aircraft
 
Unassigned Aircraft
Month
Per Mth
Cumulative
Transition
Republic
Total
Op. Spare
Cumulative
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]





--------------------------------------------------------------------------------






DETAILED SCHEDULE (to be updated as stated above)
Classic Q400 Term TBD


 
 
 
EDC Payment
Aircraft Tail #
Delivery Date
Exit Date
Year 1 / Years 2+
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]



New Generation Q400 Term TBD


 
 
 
EDC Payment
Aircraft Tail #
Delivery Date
Exit Date
Year 1 / Years 2+
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]
[*]
TBD
TBD
[*]







--------------------------------------------------------------------------------




Republic Aircraft


Aircraft Tail #
Delivery Date
Exit Date
Rent per Month
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



Spare Engines - Term TBD


Engine Serial #
Delivery Date
Exit Date
Rent per Month
[*]
TBD
TBD
TBD
[*]
TBD
TBD
TBD







--------------------------------------------------------------------------------






SCHEDULE 2


[*]










--------------------------------------------------------------------------------






SCHEDULE 3
Compensation
:    




A.
Base and Incentive Compensation.



1.
Base Compensation. On a monthly basis and in a United Express standard format,
Contractor will provide an estimate of its monthly Carrier Controlled Costs,
Aircraft Ownership Costs, Maintenance Related Reconciled Expenses, and their
respective Markup values, assuming C Level Performance and assuming a [*]
Completion factor and a [*] load factor, plus its Reconciled Expenses (that are
not eligible for Markup) as set forth in Appendix 3. This estimate will be based
upon the schedule to be operated during the upcoming month and shall be provided
no later than 7 days prior to the start of the month in which the wire transfers
shall be made. Payments will be made as set forth in Section 3.06 of this
Agreement. Continental will pay to Contractor, in respect of the Covered
Aircraft, block hours, flight hours, rent, and departures, an amount calculated
for each of the foregoing measurements and aggregated, as follows for each
calendar month:



(a)
for each Republic Aircraft, the “rent per month” set forth for such aircraft on
Schedule 1 hereto and for each Transition Aircraft, the “EDC Payment” set forth
for such aircraft on Schedule 1 hereto plus a markup for all Covered Aircraft
and engines as set forth in Appendix 8 to this Schedule 3; provided, that if the
Master Lease relating to any Covered Aircraft is terminated, Continental's rent
payment obligation pertaining to such Covered Aircraft is also terminated, and
provided further that for any calendar month in which such Covered Aircraft
enters or exits service hereunder, such amount shall be multiplied by a
fraction, the numerator of which is the actual number of days in such month such
aircraft constituted a Covered Aircraft, and the denominator of which is the
actual number of days in such month; plus

(b)
the weighted average number of Covered Aircraft during such month, multiplied by
the rate “generally for each Covered Aircraft for each day in the Term” as set
forth in Appendix 1 hereto, multiplied by the actual number of days in such
month; plus

(c)
the number of block hours set forth on the Final Monthly Schedule for such
month, multiplied by the “block hour” rate as set forth in Appendix 1 hereto,
multiplied by [*]; plus

(d)
for the first [*] of the Term, flight hours calculated at [*] of the number of
block hours set forth on the Final Monthly Schedule for such month, and
thereafter the trailing [*] average ratio of actual flight hours flown to actual
block hours flown, multiplied by the number of block hours set forth on the
Final Monthly Schedule for such month, in each case multiplied by the “flight
hour” rate as set forth in Appendix 1 hereto, multiplied by [*]; plus

(e)
the number of departures set forth on the Final Monthly Schedule for such month,
multiplied by the rate set forth in Appendix 1 hereto for each Scheduled Flight
departure, multiplied by [*]; plus

(f)
the number of departures set forth on the Final Monthly Schedule for such month
at all Contractor Airports, multiplied by the rate set forth in Appendix





--------------------------------------------------------------------------------




1 hereto for each Scheduled Flight departure at a Contractor Airport, multiplied
by [*].


In addition, Continental will pay Contractor an allocation for Reconciled
Expenses set forth in Appendix 3, and as reconciled and further described in
Paragraph B(6)(a) below:


(h)
for Reconciled Expenses constituting payments for Terminal Facilities at
Contractor Airports, property taxes, glycol and de-icing costs at Contractor
Airports, and passenger-related interrupted trip costs (including hotel, meal
and calling card vouchers) and baggage handling claims, repairs and delivery
costs related to Uncontrollable Cancellations and oversales at Contractor
Airports, Base Compensation shall include the amount set forth for such
Reconciled Expenses on Appendix 3; and



(i)
for Reconciled Expenses constituting payments for passenger liability insurance,
hull and war risk insurance costs, landing fees, air navigation fees, TSA fees
or charges and any other passenger security fees or charges for security at all
Contractor Airports, Base Compensation shall include an allocation based on the
factors set forth for such Reconciled Expenses on Appendix 3 and calculated in
accordance with Paragraph B(6)(b); and



(j)
for Reconciled Expenses constituting payments for all amounts per aircraft as
agreed to as part of the Reconfiguration Commitment, all reasonable out of
pocket expenses associated with aircraft movement to the First Class, Economy
Plus, and Economy reconfiguration line in Macon, Georgia, and all one-time
amounts required to align the Republic Aircraft livery with Continental
standards up to an amount of [*] per Republic Aircraft, Base Compensation shall
include the amount set forth for such Reconciled Expenses on Appendix 3; and



(k)
[*].



In addition, Continental will pay Contractor an allocation for Markup set forth
in Appendix 8, and as reconciled and further described in Paragraph C below:


(l)
for Performance Related Markup, an amount equal to the product of (i) [*]
Performance Related Markup and (ii) Carrier Controlled costs as calculated in
Schedule 3.A.



(m)
for Aircraft Ownership Related Markup, an amount equal to the product of (i) [*]
Performance Related Markup and (ii) aircraft ownership and engine lease costs as
calculated in Schedule 3.A.





--------------------------------------------------------------------------------








(n)
for Maintenance Related Markup, an amount equal to the product of (i) [*]
Performance Related Markup and (ii) aircraft maintenance expenses that are
classified as Reconciled Expenses and not included in Base Rates in Schedule
3.A.(k).



The aggregate Base Compensation shall be invoiced as provided in Section
3.06(a).


:






B.
Expenses and Reconciliation.



1.
Passenger and Cargo Revenue-Related Expenses. With respect to Scheduled Flights,
in consideration of the provision by Contractor of Regional Airline Services and
its compliance with the other terms and conditions of this Agreement, the
following expenses shall be incurred directly by Continental:



(a)
passenger and cargo revenue-related expenses, including but not limited to
commissions, taxes and fees related to the transportation of passengers or
cargo, food and beverage costs, charges for fare or tariff filings, sales and
advertising costs, computer reservation system fees, credit card fees, interline
fees, revenue taxes, GDS fees, airport collateral materials, reservation costs,
revenue accounting costs, including costs associated with ticket sales reporting
and unreported sales, MileagePlus participation costs and Continental
Currencies;

(b)
glycol, de-icing and snow removal costs at Continental Airports;

(c)
denied boarding amenities and travel certificates;

(d)
passenger-related interrupted trip costs (including hotel, meal and calling
cards vouchers) and baggage handling claims, repairs and delivery costs related
to Uncontrollable Cancellations and oversales at Continental Airports;

(e)
as provided by and in consideration of Contractor's compliance with its
obligations under the Fuel Purchasing Agreement, fuel, fuel taxes and fuel into
plane charges, including administration fees, if any;

(f)
rent for Terminal Facilities at Continental Airports;

(g)
ground handling costs at Continental Airports, for which costs Continental is
responsible pursuant to the Continental Ground Handling Agreement;

(h)
technology services related to all passenger services processes; and

(i)
TSA fees or charges and any other passenger security fees or charges for
security at all Continental Airports.



2.    [Reserved]


3.    Flight Reconciliation.


a.
With respect to Scheduled Flights, for any calendar month in which Contractor's
actual block hours flown exceeds the block hours invoiced pursuant to Paragraph
A(1)(c) for such calendar month, then the reconciliation for such period shall
include a payment by Continental to Contractor in an amount equal to the product
of (i) the difference between the actual block hours flown for Scheduled Flights
and such invoiced block





--------------------------------------------------------------------------------




hours, multiplied by (ii) the Base Compensation per block hour as set forth in
Appendix 1 hereto.


b.
With respect to Scheduled Flights, for any calendar month for which the block
hours invoiced pursuant to Paragraph A(1)(c) exceeds Contractor's actual block
hours flown in such calendar month, then the reconciliation for such period
shall include a payment by Contractor to Continental in an amount equal to the
product of (i) the difference between such invoiced block hours and the actual
block hours flown for Scheduled Flights, multiplied by (ii) the Base
Compensation per block hour as set forth in Appendix 1 hereto.



c.
With respect to Scheduled Flights, for any calendar month in which Contractor's
actual flight hours flown exceeds the flight hours invoiced pursuant to
Paragraph A(1)(d) for such calendar month, then the reconciliation for such
period shall include a payment by Continental to Contractor in an amount equal
to the product of (i) the difference between the actual flight hours flown for
Scheduled Flights and such invoiced flight hours, multiplied by (ii) the Base
Compensation per flight hour as set forth in Appendix 1 hereto.



d.
With respect to Scheduled Flights, for any calendar month for which the
scheduled flight hours invoiced pursuant to Paragraph A(1)(d) exceeds
Contractor's actual flight hours flown in such calendar month, then the
reconciliation for such period shall include a payment by Contractor to
Continental in an amount equal to the product of (i) the difference between such
invoiced flight hours and the actual flight hours flown for Scheduled Flights,
multiplied by (ii) the Base Compensation per flight hour as set forth in
Appendix 1 hereto.



e.
With respect to Scheduled Flights, for any calendar month in which Contractor's
actual departures exceeds the scheduled departures invoiced pursuant to
Paragraph A(1)(e) for such calendar month, then the reconciliation for such
period shall include a payment by Continental to Contractor in an amount equal
to the product of (i) the difference between the departures for Scheduled
Flights and such invoiced departures, multiplied by (ii) the Base Compensation
per Scheduled Flight departure as set forth in Appendix 1 hereto.



f.
With respect to Scheduled Flights, for any calendar month for which the
scheduled departures invoiced pursuant to Paragraph A(1)(e) exceeds Contractor's
actual departures in such calendar month, then the reconciliation for such
period shall include a payment by Contractor to Continental in an amount equal
to the product of (i) the difference between such invoiced departures and the
actual departures for Scheduled Flights, multiplied by (ii) the Base
Compensation per Scheduled Flight departure as set forth in Appendix 1 hereto.



g.
With respect to Scheduled Flights, for any calendar month in which Contractor's
actual departures at a Contractor Airport exceeds the scheduled invoiced
pursuant to Paragraph A(1)(f) for such calendar month, then the reconciliation
for such period shall include a payment by Continental to Contractor in an
amount equal to the product of (i) the difference between the departures for
Scheduled Flights at Contractor Airports and such invoiced departures,
multiplied by (ii) the Base Compensation per Scheduled Flight departure at
Contractor Airports as set forth in Appendix 1 hereto.





--------------------------------------------------------------------------------






h.
With respect to Scheduled Flights, for any calendar month for which the
scheduled departures at Contractors Airports invoiced pursuant to Paragraph
A(1)(f) exceeds Contractor's actual departures at Contractor Airports in such
calendar month, then the reconciliation for such period shall include a payment
by Contractor to Continental in an amount equal to the product of (i) the
difference between such invoiced departures and the actual departures at
Contractor Airports for Scheduled Flights, multiplied by (ii) the Base
Compensation per Scheduled Flight departure at Contractor Airports as set forth
in Appendix 1 hereto.



4.
[Intentionally Omitted]



5.
Payload Restriction Reconciliation. Appendix 7 shall set forth the number of
seats per Scheduled Flight, in each market and on each aircraft type set forth
on Appendix 7, that Contractor shall make available for sale by Continental.
Appendix 7 shall be provided by Continental prior to the operation of the first
Scheduled Flight, and shall be amended from time to time as may be required in
response to governmental regulation or safety matters; provided that Contractor
shall have given Continental not less than 30 days' advance written notice of
such amendment and met (or offered to meet) with Continental to discuss such
adjustments.



6.
Reconciled Expenses. The following expenses incurred in connection with
Scheduled Flights shall be reconciled monthly (except as specifically set forth
below) to actual costs: (i) rent paid by Contractor for Terminal Facilities at
Contractor Airports (it being understood, for the avoidance of doubt, that the
term “rent” as used herein shall not be deemed to include indemnity or similar
payments, irrespective of its definition under any applicable lease); (ii)
property taxes (but excluding all other taxes including without limitation
income, profits, withholding, employment, social security, disability,
occupation, severance, excise ad valorem, sales, use and franchise taxes); (iii)
passenger liability, hull and war risk insurance costs; provided, that
Continental shall not pay to Contractor any amount in respect of this clause
(iii) that is in excess of the Average Peer Group Rates; (iv) landing fees;
(v) glycol and de-icing costs at Contractor Airports; (vi) passenger-related
interrupted trip costs (including hotel, meal and calling cards vouchers) and
baggage handling claims, repairs and delivery costs related to Uncontrollable
Cancellations and oversales at Contractor Airports, at a per passenger cost not
unreasonably in excess of Continental's per passenger cost for its regional
airline passengers; (vii) air navigation fees paid to NavCanada (or any Canadian
successor thereto) and Servicios a la Navegación en el Espacio Aéreo Mexicano
(SENEAM) (or any Mexican successor thereto), in each case in respect of
Scheduled Flights; (viii) the amount of TSA fees or charges and any other
passenger security fees or charges for security at all Contractor Airports; (ix)
costs associated with the Reconfiguration Commitment including costs associated
with aircraft movement; (x) a one-time payment of up to [*] per Republic
Aircraft to align livery with Continental standards; (xi) PWC PBH for Engine
Overhaul and LLP Services for the Republic Aircraft (including spare engines)
(net of [*] per Engine Flight Hour (“EFH” as defined in the Term Cost Program
Agreement), as escalated per the Term Cost Program Agreement); (xii) [*]; (xiii)
[*]; (xiv) [*]; (xv)[*]; (xvi) [*]; (xvii) [*]; (xviii) [*]; (xix) [*]; (xx) the
Refurbishment Scope of Work (as defined in Schedule 4 to the Agreement);and
(xxi) any additional costs associated with continuous duty overnights or
high-speed overnights pursuant to Exhibit J hereto (collectively, the
“Reconciled Expenses”). The Base Compensation includes allocations of the
Reconciled Expenses as set forth in Appendix 3 and with respec





--------------------------------------------------------------------------------




t to certain Reconciled Expenses, as further provided in Paragraph B(6)(a)
below. If in any month the Contractor's actual Reconciled Expenses exceed the
amount of Reconciled Expenses included in the Base Compensation in accordance
with Appendix 3 and with respect to certain Reconciled Expenses as further
provided in Paragraph B(6)(a) below for such month, Continental shall pay to
Contractor an amount equal to such difference. If in any month the amount of
Reconciled Expenses included in the Base Compensation in accordance with
Appendix 3 and with respect to certain Reconciled Expenses as further provided
in Paragraph B(6)(a) below for such month exceeds the Contractor's actual
Reconciled Expenses, Contractor shall pay to Continental an amount equal to such
difference.


a.
The allocations included in Base Compensation for Reconciled Expenses of the
type set forth in Paragraph A(1)(i) for any particular month shall be calculated
as provided below:



I.    The amount of passenger liability, hull and war risk insurance costs
referred to in clause (iii) of Paragraph B(6) and the amount of TSA fees or
charges and any other passenger security fees or charges at all Contractor
Airports for security referred to in clause (viii) of Paragraph B(6) included in
the Base Compensation for any particular month will be equal to the product of
(1) the insurance rate and TSA rates set forth on Appendix 3 multiplied by (2)
the Forecasted Passengers for such month.


II.    The amount of landing fees referred to in clause (iv) of Paragraph B(6)
included in the Base Compensation for any particular month will be equal to the
aggregate sum of the following products: (1) the landing fee rate set forth in
Appendix 3, multiplied by (2) the number of scheduled departures set forth in
the Final Monthly Schedule, multiplied by (3) [*].


III.    The amount of Canada and Mexico air navigation fees referred to in
clause (vii) of Paragraph B(6) included in the Base Compensation for any
particular month will be equal to the aggregate sum of the following products:
(1) the Canadian and Mexican air navigation rates set forth in Appendix 3,
multiplied by (2) the number of scheduled departures set forth in the Final
Monthly Schedule, multiplied by (3) [*].


b.
For the avoidance of doubt, Contractor agrees that, in connection with its
provision of Regional Airline Services to Continental under this Agreement and
the provision of other services contemplated to be performed by Contractor under
the Ancillary Agreements, it shall use commercially reasonable efforts to
minimize costs incurred by it if such costs would be reimbursable by Continental
to Contractor in accordance with the CPA or the applicable Ancillary Agreement.
Further to the foregoing, if Continental can provide or arrange to provide any
service item for which Continental is required to reimburse Contractor for its
cost of providing at a lower cost than applicable to Contractor, then so long as
such service items are not subject to an agreement obligating Contractor to
purchase such service items, Contractor shall allow Continental to provide or
arrange to provide such service or item in order to permit Continental to lower
its costs.



7.
No Reconciliation for Fines, Etc. Notwithstanding anything to the contrary
contained in this Paragraph B, Continental shall not be required to incur any
cost or make any reconciliation payment pursuant to this Paragraph B to the
extent that such cost or reconciliation payment is attributable to any costs,
expenses or losses (including fines, penalties and any costs and





--------------------------------------------------------------------------------




expenses associated with any related investigation or defense) incurred by
Contractor as a result of any violation by Contractor of any law, statute,
judgment, decree, order, rule or regulation of any governmental or airport
authority. Continental shall be liable for all any costs, expenses or losses
(including fines, penalties and any costs and expenses associated with any
related investigation or defense) incurred by Contractor as a result of any
violation by Continental or its agents of any law, statute, judgment, decree,
order, rule or regulation of any governmental or airport authority.


A.
Markup and Reconciliation



1.     Performance Related Markup
a.
With respect to Scheduled Flights, for any calendar month in which the operating
performance of applicable metrics for Contractor for Scheduled Flights in such
calendar month exceeds the operating performance for which Continental is
invoiced by Contractor for Scheduled Flights for such calendar month pursuant to
Paragraph A(1)(l), then the reconciliation for such calendar month shall include
a payment by Continental to Contractor in an amount equal to the product of (i)
the difference between the actual Performance Related Markup for Scheduled
Flights in such calendar month and the Performance Related Markup for which
Continental is invoiced by Contractor for Scheduled Flights in such calendar
month and (ii) the actual Carrier Controlled Costs for the applicable Covered
Aircraft.

b.
With respect to Scheduled Flights, for any calendar month in which the operating
performance of applicable metrics for which Continental is invoiced by
Contractor for Scheduled Flights in such calendar month pursuant to Paragraph
A(1)(l) exceeds the operating performance of Contractor for Scheduled Flights in
such calendar month, then the reconciliation for such calendar month shall
include a payment by Contractor to Continental in an amount equal to the product
of (i) the difference between the actual Performance Related Markup for
Scheduled Flights in such calendar month and the Performance Related Markup for
which Continental is invoiced by Contractor for Scheduled Flights in such
calendar month and (ii) the actual Carrier Controlled Costs for the applicable
Covered Aircraft.

2.
Aircraft Ownership Related Markup

a.
With respect to Scheduled Flights, for any calendar month in which the operating
performance of applicable metrics for Contractor for Scheduled Flights in such
calendar month exceeds the operating performance for which Continental is
invoiced by Contractor for Scheduled Flights for such calendar month pursuant to
Paragraph A(1)(l), then the reconciliation for such calendar month shall include
a payment by Continental to Contractor in an amount equal to the product of (i)
the difference between the actual Performance Related Markup for Scheduled
Flights in such calendar month and the Performance Related Markup for which
Continental is invoiced by Contractor for Scheduled Flights in such calendar
month and (ii) the actual aircraft ownership and engine lease rates for the
applicable Covered Aircraft.

b.
With respect to Scheduled Flights, for any calendar month in which the operating
performance of applicable metrics for which Continental is invoiced by
Contractor for Scheduled Flights in such calendar month pursuant to Paragraph
A(1)(l) exceeds





--------------------------------------------------------------------------------




the operating performance of Contractor for Scheduled Flights in such calendar
month, then the reconciliation for such calendar month shall include a payment
by Contractor to Continental in an amount equal to the product of (i) the
difference between the Actual Performance Related Markup for Scheduled Flights
in such calendar month and the Performance Related Markup for which Continental
is invoiced by Contractor for Scheduled Flights in such calendar month and (ii)
the actual aircraft ownership and engine lease rates for the applicable Covered
Aircraft.


3.
Maintenance Related Markup

a.
With respect to Scheduled Flights, for any calendar month in which the operating
performance of applicable metrics for Contractor for Scheduled Flights in such
calendar month exceeds the operating performance for which Continental is
invoiced by Contractor for Scheduled Flights for such calendar month pursuant to
Paragraph A(1)(l), then the reconciliation for such calendar month shall include
a payment by Continental to Contractor in an amount equal to the product of (i)
the difference between the actual Performance Related Markup for Scheduled
Flights in such calendar month and the Performance Related Markup for which
Continental is invoiced by Contractor for Scheduled Flights in such calendar
month and (ii) the actual aircraft maintenance expenses that are classified as
Reconciled Expenses and not included in Base Rates for the applicable Covered
Aircraft.

b.
With respect to Scheduled Flights, for any calendar month in which the operating
performance of applicable metrics for which Continental is invoiced by
Contractor for Scheduled Flights in such calendar month pursuant to Paragraph
A(1)(l) exceeds the operating performance of Contractor for Scheduled Flights in
such calendar month, then the reconciliation for such calendar month shall
include a payment by Contractor to Continental in an amount equal to the product
of (i) the difference between the Actual Performance Related Markup for
Scheduled Flights in such calendar month and the Performance Related Markup for
which Continental is invoiced by Contractor for Scheduled Flights in such
calendar month and (ii) the actual aircraft maintenance expenses that are
classified as Reconciled Expenses and not included in Base Rates for the
applicable Covered Aircraft.





--------------------------------------------------------------------------------






Schedule 3 Appendices


Appendix 1
Base Compensation Rates    

Appendix 2
[Intentionally Omitted]

Appendix 3
Reconciliation of Expenses

Appendix 4
[Intentionally Omitted]

Appendix 5
Insurance Rates

Appendix 6
[Intentionally Omitted]

Appendix 7
Minimum Seats for Scheduled Flights

Appendix 8
Markup Values and Performance Grade Widths





--------------------------------------------------------------------------------






Appendix 1 to Schedule 3


Base Compensation Rates


$
[*]    generally for each Covered Aircraft for each day in the Term

$
[*]    for each Covered Aircraft for each actual block hour

$
[*]    for each Covered Aircraft for each actual flight hour

$
[*]    for each Covered Aircraft for each Scheduled Flight departure







These Base Compensation Rates shall be adjusted pursuant to the terms of Section
3.02 of this Agreement. In addition, pursuant to the scenario selected in
Section 2.01(e)(iv), the Base Compensation Rates may be adjusted as follows:




1.
[*].



2.
[*].





--------------------------------------------------------------------------------






Appendix 2 to Schedule 3


[Intentionally Omitted]




--------------------------------------------------------------------------------






Appendix 3 to Schedule 3


Reconciliation of Expenses
Reconciled
Schedule 3
Statistical
 
Expense
Reference
Driver
Rate
Subject to Aircraft Ownership Related Performance Markup
 
 
 
Republic Aircraft monthly rent
Sched3.B.6(a)(xiii)
Aircraft Month
[*]
Transition Aircraft monthly rent (“EDC Payment”) - year 1
Sched3.B.6(a)(xvii)
Aircraft Month
[*]
Transition Aircraft monthly rent (“EDC Payment”) - year 2+
Sched3.B.6(a)(xvii)
Aircraft Month
[*]
Transition spare engine costs (2)
Sched3.B.6(a)(xviii)
Engines/Mth
[*]
PWC spare engine costs (4)
Sched3.B.6(a)(xix)
Engines/Mth
[*]
 
 
 
 
No Performance Related Markup
 
 
 
Terminal Facility Rent at Contractor Airports
Sched3.B.6(i)
Fixed
 
Property Taxes
Sched3.B.6(ii)
Fixed
 
Passenger Liability, Hull and War Risk Insurance
Sched3.B.6(iii)
Passengers
 
Landing Fees
Sched3.B.6(iv)
Departures
 
Glycol and De-icing at Contractor Airports
Sched3.B.6(v)
Fixed
 
Interrupted Trip and Baggage Handling at Contractor Airports
Sched3.B.6(vi)
Fixed
 
Canadian and Mexican Air Navigation
Sched3.B6(vii)
Departures
 
TSA fees or charges and any other passenger security fees or charges for
security at all Contractor Airports
Sched3.B.6(viii)
Passengers
 
One-time crew training expenses
 
Transition Aircraft
Up to [*]
One-time paint expense - Republic Aircraft
 
Republic Aircraft
Up to [*]
Reconfiguration Commitment
Sched3.B.6(ix)
Aircraft
 
Interior work for Republic Aircraft
Sched3.B.6(x)
Aircraft
 
Additional costs associated with continuous duty overnights or high-speed duty
overnights
Sched3.B.6(xxi)
 
 
 
 
 
 
[*]
[*]
 
 
[*]
[*]
 
 
[*]
[*]
 
 
[*]
[*]
 
 
[*]
[*]
 
 
[*]
[*]
 
 
[*]
[*]
 
 
[*]
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Appendix 3 Rates shall be adjusted from time to time with the mutual
agreement of the parties to reflect the actual rates charged to Contractor.





--------------------------------------------------------------------------------




Appendix 4 to Schedule 3


[Intentionally Omitted]






--------------------------------------------------------------------------------




Appendix 5 to Schedule 3


Insurance Rates
Insurance Type
Rate
Driver Units
 
 
 
Hull Insurance
[*]
per $100 value
 
 
 
Liability Insurance
[*]
per Departure
 
 
 
Liability Insurance
[*]
per Passenger
 
 
 
War Risk Insurance
[*]
per 1000 RPMs
 
 
 
War Risk Insurance
[*]
per Passenger
 
 
 





--------------------------------------------------------------------------------




Appendix 6 to Schedule 3


[Intentionally omitted]




--------------------------------------------------------------------------------




Appendix 7 to Schedule 3


Minimum Seats for Scheduled Flights




Appendix 7 shall be provided and subsequently adjusted from time to time in
accordance with the provisions of Paragraph B.5 of this Schedule 3.






--------------------------------------------------------------------------------




Hub
Segment
Seats Withheld
EWR/IAD
ALB
[*]
 
BDL
[*]
 
BOS
[*]
 
BTV
[*]
 
BUF
[*]
 
BWI
[*]
 
CLE
[*]
 
CMH
[*]
 
DCA
[*]
 
MHT
[*]
 
MYR
[*]
 
ORF
[*]
 
PIT
[*]
 
PVD
[*]
 
PWM
[*]
 
RDU
[*]
 
ROC
[*]
 
SYR
[*]
 
YHZ
[*]
 
YOW
[*]
 
YUL
[*]
 
YYZ
[*]
DEN
ABQ
[*]
 
AMA
[*]
 
ASE
[*]
 
BIL
[*]
 
COD
[*]
 
COS
[*]
 
CPR
[*]
 
DRO
[*]
 
EGE
[*]
 
FSD
[*]
 
GJT
[*]
 
GUC
[*]
 
HDN
[*]
 
ICT
[*]
 
IDA
[*]
 
JAC
[*]
 
LBB
[*]
 
LNK
[*]
 
MCI
[*]
 
MTJ
[*]
 
OKC
[*]
 
OMA
[*]
 
RAP
[*]
 
SLC
[*]





--------------------------------------------------------------------------------




Appendix 8 to Schedule 3




Markup and Performance Grade Widths


Markup Values


Performance Related Markup
Markup on Carrier Controlled Costs will be paid as provided below for [*]
through [*]:
 
Level of Performance
 
 
 
 
Performance Metric
A
B
C
D
Weight
Controllable Flight Completion
[*]
[*]
[*]
[*]
[*]
Departure On Time Zero
[*]
[*]
[*]
[*]
[*]
PERFORMANCE RELATED MARKUP
[*]
[*]
[*]
[*]
[*]



[*] through [*] performance will be defined as the following:


 
Level of Performance
 
 
 
Performance Metric
A
B
C
D
Controllable Flight Completion
[*]
[*]
[*]
[*]
Departure On Time Zero
[*]
[*]
[*]
[*]



For [*] through [*] of the Agreement, performance metrics will be weighted as
[*] Controllable Flight Completion, [*] Departure On Time Zero, and [*] United
Promoter; provided, that the weighting shall be [*] Controllable Flight
Completion, [*] Departure On Time Zero until the later of (x) [*] and (y) [*],
which in no case will be later than [*]. Annual goal setting for Controllable
Flight Completion and Departure On Time Zero will be consistent with the
methodology in Section 3.07. Annual goal setting for United Promoter will be
substantially similar to the methodology in Section 3.07, however, such final
methodology remains subject to further discussion and the mutual agreement of
Contractor and Continental.
Markup on Carrier Controlled Costs will be paid as provided below for [*]
through [*]:
 
Level of Performance
 
 
 
 
Performance Metric
A
B
C
D
Weight
Controllable Flight Completion
[*]
[*]
[*]
[*]
[*]
Departure On Time Zero
[*]
[*]
[*]
[*]
[*]
United Promoter
[*]
[*]
[*]
[*]
[*]
PERFORMANCE RELATED MARKUP
[*]
[*]
[*]
[*]
[*]





--------------------------------------------------------------------------------




Aircraft Ownership Related Performance Markup
Markup on aircraft ownership and engine lease rates will be paid on all Covered
Aircraft as provided below:


Performance Metric
A
B
C
D
Weight
Controllable Flight Completion
[*]
[*]
[*]
[*]
[*]
Departure On Time Zero
[*]
[*]
[*]
[*]
[*]
OWNERSHIP RELATED MARKUP
[*]
[*]
[*]
[*]
 



Maintenance Related Performance Markup
Markup on aircraft maintenance expenses will be paid as provided below, as long
as such maintenance expenses are classified as Reconciled Expenses and not
included in Base Rates:


Performance Metric
A
B
C
D
Weight
Controllable Flight Completion
[*]
[*]
[*]
[*]
[*]
Departure On Time Zero
[*]
[*]
[*]
[*]
[*]
MAINTENANCE RELATED MARKUP
[*]
[*]
[*]
[*]
 



Performance Grade Widths


 
Bottom of A Equals
Bottom Of B*
Bottom Of C
Level D
 
 
 
 
 
Controllable Completion
[*]
[*]
[*]
[*]
On-Time Zero
[*]
[*]
[*]
[*]
United Promoter
[*]
[*]
[*]
[*]

*W, X, Y, Z= Contractor's Monthly Operating Goal for the Operating Category






--------------------------------------------------------------------------------




SCHEDULE 4


Aircraft Cleanliness and Refurbishment Standards


Aircraft Cleanliness Standards


United Express requires the Contractor to adhere to certain aircraft interior
deep clean standards.  The elements of the Deep Clean Scope of Work shall be
performed by Contractor according to a work schedule set forth by Continental.
 The Scope of Work is comprised of the minimum required interior deep clean work
required of Contractor, itemized by type of aircraft and identifies the items in
scope for all interior aircraft cleaning work over and above routine RON
cleaning standards, e.g., carpets, seats, cabin interior, lavatories etc.


The Contractor Flight Attendants will perform the following tidy clean standards
in the out stations.


At the end of each flight, ensure that the aircraft is left in a clean
condition. If this is not accomplished by other personnel at the station, then
the flight attendants are responsible for:
1.
Removal of all trash, including from the floor. Follow appropriate station
protocol for garbage disposal.

2.
Cleaning tray tables and galley.







Aircraft Refurbishment Standards




Continental requires Contractor to adhere to certain aircraft interior cabin
refurbishment standards described in this Schedule 4, which such standards are
outlined in the table below (the “Refurbishment Scope of Work”). The elements of
the Refurbishment Scope of Work shall be performed by Contractor according to a
work schedule set forth by Continental. The Refurbishment Scope of Work is
comprised of the minimum required interior cabin refurbishment work required of
Contractor, itemized by type of aircraft service visit, e.g., Heavy Maintenance,
Intermediate and In-service/Overnight. The Refurbishment Scope of Work
identifies the items in scope for all interior refurbishment work, e.g.,
carpets, seats, cabin decor/interior, lavatories etc., as specifically set forth
in the table below, as well as the timing of when such refurbishment work shall
be performed by Contractor.


Subject to the consent of the Contractor (such consent not to be unreasonably
withheld or delayed), Continental may change the Refurbishment Scope of Work.
Upon such consent of Contractor, such change shall be made part of the
Refurbishment Scope of Work.


All refurbishment work performed by Contractor with respect to the Refurbishment
Scope of Work set forth below, whether replacement, repair, or
reconditioning/cleaning, must result in like-new interior cabin condition of the
refurbished aircraft. Continental may, from time-to-time, or at any time,
monitor and audit the interior cabin refurbishment work undertaken by Contractor
pursuant to the Refurbishment Scope of Work, in order to ensure that the
interior cabins of the Contractor-refurbished aircraft are in like-new condition
post-refurbishment. If Continental reasonably determines that any
Contractor-refurbished interior cabins are not returned to like-new condition,
then Continental will require Contractor to repeat the refurbishment work on
that specific aircraft, whether such work requires replacement, repair, or
reconditioning/cleaning, at Contractor's sole cost and expense, until such
aircraft interior cabin is returned to like-new condition.






--------------------------------------------------------------------------------




[*].


Interval for refurbishment work by type of aircraft service visit:
•
Heavy Maintenance category should be similar to the carrier “C Check” interval
timeframe, which occurs at approximately every 5,000 hours of flight time.



•
Intermediate category should be similar to half of the “C Check” interval
timeframe, which occurs at approximately every 2,500 hours of flight time, or
about every fifth (5th) “A Check” interval.



Note: These definitions/intervals are guidelines and are subject to change by
Continental, with any such change subject to consent of the Contractor (such
consent not to be unreasonably withheld or delayed)


[indy3009598v1republic_image2.gif]








--------------------------------------------------------------------------------




Contractor agrees to discuss the need for replacement versus refurbishment of
individual parts, as appropriate, to assure financial reasonableness while
meeting the specified condition requirements.






--------------------------------------------------------------------------------




EXHIBIT A
Definitions


Agreement - means the Capacity Purchase Agreement, dated as of May 1, 2012,
among Continental, Parent and Contractor, as amended from time to time pursuant
to Section 10.04 hereof.
Ancillary Agreements - means each of the agreements entered into by Continental
and Contractor substantially in the form of Exhibits B, C, F and M hereto,
together with all amendments, exhibits, schedules and annexes thereto (including
any ground handling agreements entered into pursuant to Exhibit C).
Annual CPI Change - means, for any January 1, the fraction (expressed as a
number rounded to four decimal places) as determined on the immediately
preceding December 15th (or the first Business Day thereafter on which relevant
CPI figures are publicly available) equal to the quotient obtained by dividing
the simple average of the sum of the CPI for each of the last twelve months
ending November immediately preceding such January 1 by the simple average of
the sum of the CPI for each of the last twelve months ending November of the
preceding year. (As an example, and for illustrative purposes only, the Annual
CPI Change for January 1, 2005 would be equal to [*] (the simple average of the
sum of the CPI for the last twelve months ending November of 2004) divided by
[*] (the simple average of the sum of the CPI for the last twelve months ending
November of 2003), or [*].)
Average Peer Group Rates - means, with respect to any insurance coverage and as
of any date of determination, (x) the insurance rates set forth on Appendix 5 to
Schedule 3, multiplied by (y) the average percentage increase or decrease, as
appropriate, from January 1, 2006 to such date of determination, in the cost of
such insurance coverage for the five regional airlines with annual revenues per
passenger mile closest to those of Contractor, as determined by available
information obtained from public sources or reputable insurance brokers,
excluding (i) any such regional airline that experienced a major loss within the
previous three years, and (ii) any regional airline whose insurance rates are
included with its major airline partner(s).
Base Compensation - is defined in Paragraph A(1) of Schedule 3.
Business Day - means each Monday, Tuesday, Wednesday, Thursday and Friday unless
such day shall be a day when financial institutions in New York, New York or
Houston, Texas are authorized by law to close.
Cause - means (i) the suspension for [*] or longer or the revocation of
Contractor's authority to operate as a scheduled airline, (ii) the ceasing of
Contractor's operations as a scheduled airline, other than as a result of a
Labor Strike or the mandatory grounding of any of the Contractor Fleets by the
FAA, and other than any temporary cessation for not more than [*], (iii) the
occurrence of a Labor Strike that shall have continued for [*] or longer, (iv)
[intentionally omitted], (v) [intentionally omitted](vi) Contractor's failure to
maintain IOSA certification in accordance with Section 4.06 (vii) a willful or
intentional material of this Agreement by Parent or Contractor that
substantially deprives Continental of the benefits of this Agreement, which
breach shall have continued for [*] after notice thereof is delivered by
Continental to Parent or Contractor, as the case may be.


Change of Control - means:


(i)
Parent or Contractor consolidates with, or merges with or into, a Prohibited
Person or conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to a Prohibited Person, or a Prohibited Person
consolidates with, or merges with or into, Parent or Contractor in any such
event pursuant to a transaction in which the voting securities of Parent or
Contractor are converted into or exchanged for cash or securities of a
Prohibited Person, except where the holders of voting





--------------------------------------------------------------------------------




securities of Parent or Contractor immediately prior to such transaction own not
less than a majority of the voting securities of the surviving or transferee
corporation immediately after such transaction, in each case other than any such
transaction between Parent or Contractor on the one hand, and Continental and/or
any of its Subsidiaries on the other;


(ii)
the direct or indirect acquisition by a Prohibited Person or any Person directly
or indirectly controlling a Prohibited Person of beneficial ownership of [*]
(unless such person is the largest shareholder of Parent or Contractor, in which
case [*]) or more of the capital stock or voting power of Parent or Contractor;
provided that the acquisition of capital stock of Parent or Contractor by Delta
Air Lines pursuant to contractual rights existing as of the date hereof shall
not constitute a Change of Control, unless Delta shall at any time file a
Schedule 13D in respect of such ownership;



(iii)
the direct or indirect acquisition by any “person” or “group” (as such terms are
used in Section 13(d) of the Securities Exchange Act of 1934) not described in
clause (ii) above, of beneficial ownership of more than [*] of the capital stock
or voting power of Parent or Contractor, other than (A) Continental or its
Subsidiaries or (B) any “person” or “group” that is a Person who has a Schedule
13D on file with the Securities and Exchange Commission pursuant to the
requirements of Rule 13d-1 under the Securities Exchange Act of 1934 (the
“Exchange Act”) with respect to its holdings of Parent's or Contractor's voting
securities (a “13D Person”), so long as (1) such 13D Person is principally
engaged in the business of managing investment funds for unaffiliated securities
investors and, as part of such 13D Person's duties as agent for fully managed
accounts, holds or exercises voting or dispositive power over Parent's or
Contractor's voting securities, (2) such 13D Person was a Person who had a
Schedule 13G on file with the Securities and Exchange Commission pursuant to the
requirements of Rule 13d-1 under the Exchange Act with respect to its holdings
of Parent's or Contractor's voting securities, and became a 13D Person pursuant
to Rule 13d-1(f)(1), and (3) such 13D Person acquires and continues to have
beneficial ownership of Parent's or Contractor's voting securities pursuant to
trading activities undertaken in the ordinary course of such 13D Person's
business and not with the purpose nor the effect, either alone or in concert
with any 13D Person, of exercising the power to direct or cause the direction of
the management and policies of Parent or Contractor or of otherwise changing or
influencing the control of Parent or Contractor, nor in connection with or as a
participant in any transaction having such purpose or effect, including any
transaction subject to Rule 13d-3(b) of the Exchange Act; provided, that a
“Change of Control” shall not occur pursuant to this clause (iii) if such
“person” or “group” reduces its ownership of the capital stock or voting power
of Parent or Contractor, as the case may be, to less than [*] within [*] of the
acquisition of ownership of at least [*] of such capital stock or voting power;



(iv)
the liquidation or dissolution of Parent or Contractor in connection with which
Contractor ceases operations as an air carrier;



(v)
the sale, transfer or other disposition of all or substantially all of the
airline assets of Parent or Contractor on a consolidated basis directly or
indirectly to a Prohibited Person or its affiliate, whether in a single
transaction or a series of related transactions; or



(vi)
the execution by Parent or Contractor of bona fide definitive agreements, the
consummation of the transactions contemplated by which would result in a
transaction described in the immediately preceding clauses.



Charter Flights - means any flight by a Covered Aircraft for charter operations
at the direction of Continental that is not reflected in the Final Monthly
Schedule.




--------------------------------------------------------------------------------




Classic Q400 Aircraft - means the original manufactured version of the
Bombardier Dash 8 Series 400, or DHC-8-400 aircraft.
Commencement Date - is defined in Section 8.01.
Continental - means Continental Airlines, Inc., a Delaware corporation and a
subsidiary of United Continental Holdings, Inc., and its successors and
permitted assigns.
Continental Airport - means any airport at which Continental provides or
arranges for the provision of ground handling services pursuant to the
Continental Ground Handling Agreement.
Continental Currencies - means inflight currency coupons issued by Continental
that may only be purchased at any Continental eService Center and may only be
redeemed for alcoholic beverages or headsets on any Continental or Contractor
flight.
Continental Ground Handling Agreement - means that certain IATA Standard Ground
Handling Agreement (April 1993 version) between Continental and Contractor,
together with Annex A thereto (Ground Handling Services, April 1993 version) and
Annex B thereto substantially in the form of Exhibit C to the Master Facility
and Ground Handling Agreement (or as otherwise agreed or amended) providing for
the provision by or on behalf of Continental to Contractor of ground handling
services at the airports specified therein.
Continental Hub Airport - means any airport at which Continental operates an
average of more than [*] flights/day.
Continental Marks - is defined in Exhibit G.
Contractor - means Republic Airline Inc., an Indiana corporation, and its
successors and permitted assigns.
Contractor Airport - means (i) any airport at which Contractor provides or
arranges for the provision of ground handling services pursuant to the
Contractor Ground Handling Agreement, and (ii) any other airport into or out of
which Contractor operates any Scheduled Flight and which is not a Continental
Airport.
Contractor Fleet - means all or any of the following fleets of Covered Aircraft
(to the extent that any Covered Aircraft are part of such fleet):Q400 Aircraft,
or any portion of such aircraft consisting of one or more models, or any
subgroup of such aircraft as determined from time to time by regulatory or court
order or other governmental action (for example, all such aircraft manufactured
within specific time frames).
Contractor Ground Handling Agreement - means that certain IATA Standard Ground
Handling Agreement (April 1993 version) between Continental and Contractor,
together with Annex A thereto (Ground Handling Services, April 1993 version) and
Annex B thereto substantially in the form of Exhibit D to the Master Facility
and Ground Handling Agreement (or as otherwise agreed or amended) providing for
the provision by or on behalf of Contractor to Continental of ground handling
services at the airports specified therein.
Contractor Marks - is defined in Exhibit H.
Contractor Services - is defined in the Master Facility and Ground Handling
Agreement.
Controllable Completion Operating Goal - is defined in Section 3.07(a)(i)(b).




--------------------------------------------------------------------------------




Controllable On-Time Departure - means a flight departing no later than zero
minutes after scheduled departure time during such period, excluding flights
impacted by ATC, weather-related delays, aircraft damage caused by Continental
or its agents or any other circumstance beyond Contractor's control.
Covered Aircraft - means all of the Q400 Aircraft as further described in
Schedule 1 (as amended from time to time pursuant to the provisions of this
Agreement) and presented for service by Contractor, as adjusted from time to
time for withdrawals pursuant to Article VIII and for exit date extensions
pursuant to Section 10.18.


CPI - means (i) the Consumer Price Index for All Urban Consumers - U.S. City
Average, All Items, Not Seasonally Adjusted Base Period: 1982-84 = 100, as
published by the Bureau of Labor Statistics, United States Department of Labor,
or (at any time when the Bureau of Labor Statistics is no longer publishing such
Index) as published by any other agency or instrumentality of the United States
of America, or (ii) at any time after the index described in clause (i) shall
have been discontinued, any reasonably comparable replacement index or other
computation published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America. If any such index shall be
revised in any material respect (such as to change the base year used for
computation purposes), then all relevant determinations under this Agreement
shall be made in accordance with the relevant conversion factor or other formula
published by the Bureau of Labor Statistics or any other agency or
instrumentality of the United States of America, or (if no such conversion
factor or other formula shall have been so published) in accordance with the
relevant conversion factor or other formula published for that purpose by any
nationally recognized publisher of such statistical information.
DOT - means the United States Department of Transportation.
Enplanement - means one passenger for such passenger's entire one-way flight
itinerary, regardless of how many Scheduled Flights or flight segments comprise
such itinerary.
EDC Payment - means the actual lease costs or debt service costs that Contractor
has agreed to pay to EDC on a monthly basis.
FAA - means the United States Federal Aviation Administration.
Final Monthly Schedule - means the final schedule of Scheduled Flights for the
next calendar month delivered by Continental to Contractor pursuant to
Section 2.01(b).
Flight Reconciliation - is defined in Paragraph B(3) of Schedule 3.
Forecasted Passengers - means, for any month, the forecasted Revenue Onboards
derived from the Final Monthly Schedule for the previous month.
Fuel Purchasing Agreement - means that certain Fuel Purchasing Agreement, dated
as of May 1, 2012, between Continental and Contractor, in the form attached
hereto as Exhibit F (or as otherwise agreed or amended).
Identification - means the Continental Marks, the aircraft livery set forth on
Exhibit H, the Continental designated flight code and other trade names,
trademarks, service marks, graphics, logos, employee uniform designs,
distinctive color schemes and other identification selected by Continental in
its sole discretion for the Regional Airline Services to be provided by
Contractor, whether or not such identification is copyrightable or otherwise
protected or protectable under federal law.




--------------------------------------------------------------------------------




Labor Strike - means a labor dispute, as such term is defined in 29 U.S.C.
Section 113(c) involving Contractor and some or all of its employees, which
dispute results in a union-authorized strike resulting in a work stoppage.
LLP - is defined in Section 10.21.
Master Facility and Ground Handling Agreement - means that certain Master
Facility and Ground Handling Agreement, dated as of May 1, 2012, between
Continental and Contractor, in the form attached hereto as Exhibit C (or as
otherwise agreed or amended).
Master Lease - means the master operating lease agreement entered into by
Contractor with Export Development Canada covering the Transition Aircraft and
related engines including spare engines.
New Generation Q400 Aircraft - means that version of the Bombardier Dash 8
Series 400 aircraft that has updated windows, overhead bins, and landing gear.
On-Time Departure - means a flight departing no later than zero minutes after
scheduled departure time.
On-Time Departure Rate - means that, for any period of determination, the
percentage of flights that are On-Time Departures.
Parent - means Republic Airways Holdings Inc., a Delaware corporation, and its
successors and permitted assigns.
Person - means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.
Prohibited Person - means (i) an air carrier (other than Continental and its
successors and any Subsidiary thereof), the consolidated annual revenues of
which for the most recently completed fiscal year for which audited financial
statements are available are in excess of the Revenue Threshold as of the date
of determination (or the U.S. dollar equivalent thereof), in each case other
than any air carrier at least [*] of whose available seat miles, together with
the available seat miles of its affiliates, are flown under the livery or brand
of another air carrier, and (ii) any executive officer, as of the date hereof or
any date of determination, of an air carrier (other than Continental and its
successors and any Subsidiary thereof), the consolidated annual revenues of
which for the most recently completed fiscal year for which audited financial
statements are available are in excess of the Revenue Threshold as of the date
of determination and any entity in which such current executive officer is an
officer or significant shareholder.
Q400 Aircraft - means the Transition Aircraft together with the Republic
Aircraft.
Reasonable Operating Constraints - means the operating constraints on Scheduled
Flights set forth on Exhibit J.
Reconciled Expenses - is defined in Paragraph B(6)(a) of Schedule 3.
Regional Airline Services - means the provisioning by Contractor to Continental
of Scheduled Flights and related ferrying using the Covered Aircraft in
accordance with this Agreement.
Republic Aircraft - means those certain [*] Q400 aircraft owned by Contractor as
of the date of this Agreement and as referenced in Schedule 1 of this Agreement.




--------------------------------------------------------------------------------




Revenue Onboard - means one revenue-generating passenger on one flight segment,
regardless of whether such flight segment is all or part of such passenger's
entire one-way flight itinerary.
Revenue Threshold - means [*], as such amount may be increased based on the
amount by which, for any date of determination, the most recently published CPI
has increased to such date above the CPI for calendar year 2000. For purposes
hereof, the CPI for calendar year 2000 is the monthly average of the CPI for the
twelve months ending on December 31, 2000.
Scheduled ASMs - means, for any period of calculation, the available seat miles
for all Scheduled Flights during such period of calculation.
Scheduled Flight - means a flight as determined by Continental pursuant to
Section 2.01(b) (including all Charter Flights).
Spare Aircraft - means any Q400 Aircraft (including up to [*] Covered Aircraft
pursuant to Section 2.01(e)) that are designated by Contractor as spare aircraft
which may be used by Contractor to replace another aircraft in the operation of
a Scheduled Flight that otherwise would be cancelled.
Subsidiary - means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company,
joint stock company or any other form of business or professional entity, in
which such Person directly or indirectly through Subsidiaries has more than 50%
equity interest at any time.
System Flight Disruption - means the failure by Contractor to complete at least
[*] of the aggregate Scheduled ASMs in any three consecutive calendar months, or
at least [*] of the aggregate Scheduled ASMs in any consecutive [*] period, in
each case excluding the effect of Uncontrollable Cancellations; provided, that
if the average number of Block Hours flown per Covered Aircraft during such
period is more than the average number of Block Hours flown per Covered Aircraft
during the three consecutive calendar months immediately preceding the period
first measured, then the calculation for purposes of this definition shall
disregard that number of Scheduled ASMs for such period as is necessary to
reduce the average number of Block Hours flown per Covered Aircraft during such
period to the average number of Block Hours flown per Covered Aircraft during
prior three consecutive calendar month period; provided further, that a System
Flight Disruption shall be deemed to continue until the next occurrence of a
single calendar month in which Contractor completes at least [*] of the
aggregate Scheduled ASMs; and provided further, that completions and
cancellations of Scheduled Flights on any day during which a Labor Strike is
continuing shall not be taken into account in the foregoing calculations.
Term - has the meaning set forth in Section 8.01, as earlier terminated pursuant
to Section 8.02, if applicable, and any Wind-Down Period.
Term Cost Program Agreement - means the agreement entered into by Contractor
with Pratt & Whitney Canada Corp. for power-by-the-hour maintenance services in
regard to the engines associated with the Covered Aircraft and any spare engines
necessary for the operation of the Covered Aircraft.
Terminal Facilities - means “Terminal Facilities” as such term is defined in the
Master Facility and Ground Handling Agreement.




--------------------------------------------------------------------------------




Termination Date - means the date of early termination of this Agreement, as
provided in a notice delivered from one party to the others pursuant to
Section 8.02, or, if no such early termination shall have occurred, the date of
the end of the Term.
Transition Aircraft - means those certain 28 Q400 aircraft originally operated
by Colgan Air, Inc. for United Express and financed by Export Development Canada
(EDC) to be transitioned to Contractor.
TSA - means the United States Transportation Security Administration.
Uncontrollable Cancellation - means a cancellation of a Scheduled Flight as a
result of weather, air traffic control, or any other circumstance beyond
Contractor's reasonable control, in each case as coded on Contractor's
operations reports in accordance with Continental's standard coding policies and
consistent with Contractor's past practices, it being understood and agreed that
if Continental's operations are subject to the same circumstance giving rise to
the cancellation and Continental does not cancel flights as a result, such
cancellation shall be a Controllable Cancellation, it being further understood
and agreed that cancellations resulting from a labor slowdown or other similar
action, but not constituting a Labor Strike, shall not constitute Uncontrollable
Cancellations.
United Express Best Practice Operating Performance - means for each of the three
operating performance metrics outlined in Section 3.07, the simple average of
the calendar year's twelve operating performance levels (or results) generated
by using the best operating performance attained (whether “best” is the highest
or the lowest, as applicable) for each performance metric of all United Express
Carriers in each month.
[*] - means the United Express Agreement by and between United Air Lines, Inc.
(“United”) and [*] dated as of [*], as amended from time to time by the parties
thereto.
Wind-Down Period - means the period after the Termination Date and until the
time when the last Covered Aircraft has been withdrawn from the capacity
purchase provisions of this Agreement.
Wind-Down Schedule - means the schedule, determined as provided in Article VIII
of this Agreement, for Covered Aircraft to be withdrawn from the capacity
purchase provisions of this Agreement.










--------------------------------------------------------------------------------






EXHIBIT B


[Reserved]
:    






--------------------------------------------------------------------------------






EXHIBIT C
Master Facility and Ground Handling Agreement


    












MASTER FACILITY
AND
GROUND HANDLING AGREEMENT


Between


Continental Airlines, Inc.


Republic Airline Inc.


Executed as of May 1, 2012




--------------------------------------------------------------------------------







MASTER FACILITY AND GROUND HANDLING AGREEMENT




This Master Facility and Ground Handling Agreement (this “Agreement”), dated as
of May 1, 2012 is between Continental Airlines, Inc., a Delaware corporation
(“Continental”) and Republic Airline Inc., an Indiana corporation
(“Contractor”).


WHEREAS, Continental and Contractor are parties to that certain Q400 Capacity
Purchase Agreement, dated as of May 1, 2012, relating to the operation of Q400
aircraft (as amended from time to time, the “Capacity Purchase Agreement”); and
WHEREAS, Continental and Contractor desire to establish the terms by which both
Continental and Contractor will use and share airport facilities in furtherance
of the Capacity Purchase Agreement, to include, without limitation, the mutual
or coordinated use of airport facilities at any airport in or out of which
Continental operates any flight or Contractor operates any Scheduled Flight, and
the terms by which each of them will provide certain ground handling services
for the other at certain airports in furtherance of the Capacity Purchase
Agreement;
NOW, THEREFORE, for and in consideration of the mutual covenants and obligations
hereinafter contained, Continental and Contractor agree as follows:


Section 1.    Defined Terms. Capitalized terms used in this Agreement
(including, unless otherwise defined therein, in the Exhibits, Schedules and
Annexes to this Agreement) and not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Capacity Purchase Agreement.
The following terms shall have the meanings set forth below:


“Airport Authority” shall mean any municipal, county, state or federal
governmental authority, or any private authority or party, owning or operating
any Applicable Airport with authority to lease, convey or otherwise grant rights
to use any airport facilities.


“Applicable Airport” shall mean any Continental Airport or Contractor Airport.


“Continental Airport” shall mean (i) each Hub Airport and (ii) each other
airport at which Continental provides or arranges for the provision of ground
handling services pursuant to the Continental Ground Handling Agreement.


“Continental Ground Handling Agreement” shall mean that certain IATA Standard
Ground Handling Agreement (April 1993 version) between Continental and
Contractor, together with Annex A thereto (Ground Handling Services, April 1993
version), and Annex B thereto substantially in the form of Exhibit C hereto (or
as otherwise agreed) providing for the provision by or on behalf of Continental
to Contractor of ground handling services at the airports specified therein.


“Contractor Airport” shall mean any airport at which Contractor provides or
arranges for the provision of ground handling services pursuant to the
Contractor Ground Handling Agreement (except for any Hub Airport), and any other
airport into or out of which Contractor operates any Scheduled Flight and which
is not a Continental Airport.


“Contractor Ground Handling Agreement” shall mean that certain IATA Standard
Ground Handling Agreement (April 1993 version) between Contractor and
Continental, together with Annex A thereto (Ground Handling Services, April 1993
version), and Annex B thereto substantially in the form of Exhibit D hereto




--------------------------------------------------------------------------------




(or as otherwise agreed) providing for the provision by or on behalf of
Contractor to Continental and, at Continental's request from time to time, its
codeshare partners, of ground handling services at the airports specified
therein.


“Contractor Services” shall mean Regional Airline Services as contemplated by
the Capacity Purchase Agreement and the ground handling services contemplated by
the Contractor Ground Handling Agreement.


“Contractor Terminal Facility” shall mean any Terminal Facility to the extent
owned, leased, subleased or otherwise retained or used by Contractor for the
provision of Contractor Services.


“Hub Airport” shall mean, as of any date of determination, (i) the airports
described in Section 2.01e(iv) of the Capacity Purchase Agreement as the
“Operating From” airports in the applicable Schedule Scenario selected by
Continental, and (ii) any other airport at which Continental and its
Subsidiaries, together with all other operators operating under Continental's
livery or a derivative thereof, operate an average of at least than [*]/day at
such airport during the six months period prior to such date of determination.


“Non-Terminal Facilities” shall mean all maintenance, training, office and other
facilities and spaces at an Applicable Airport or adjacent thereto that are not
Terminal Facilities.


“Terminal Facilities” shall mean all terminal facilities and spaces leased,
subleased or otherwise retained or used by a party at an Applicable Airport,
including without limitation all passenger lounges, passenger holding areas,
aircraft parking positions (which may or may not be adjacent to a passenger
holding area) and associated ramp spaces, gates (including loading bridges and
associated ground equipment parking areas), ticketing counters, curbside
check-in facilities, baggage makeup areas, inbound baggage areas, crew rooms,
in-terminal office spaces, associated employee parking areas and other terminal
facilities.


“Transfer” shall mean any lease, sublease, assignment, disposition or other
transfer.


Section 2.    Lease, Use and Modification of Airport Facilities.


(a)    Continental and Contractor agree that the use by Contractor of all
Terminal Facilities at all Applicable Airports for the provision of Contractor
Services shall be at the direction of Continental. In furtherance of this
Section 2(a), from time to time, and notwithstanding the execution of any lease,
sublease, or other agreement pursuant to this Section 2, at the request and
direction of Continental and subject to Section 2(b), and subject to the
provisions of Sections 6(c) and 6(f) relating to Transfers in connection with
certain terminations, Contractor shall:
 
(i)    use its commercially reasonable efforts to enter into a lease, sublease
or other appropriate agreement with any Airport Authority at any Applicable
Airport for the lease, sublease or use of any Terminal Facilities used or to be
used in connection with the provision of Contractor Services;


(ii)    use its commercially reasonable efforts to amend, modify or terminate
any agreement with any Airport Authority at any Applicable Airport for the
lease, sublease or use of any Contractor Terminal Facilities;


(iii)    use its commercially reasonable efforts to obtain the consent of any
relevant Airport Authority at any Applicable Airport for the Transfer to
Continental or its designee of any lease, sublease or other agreement in respect
of any Contractor Terminal Facility, or for the right of Continental or its
designee to use any Contractor Terminal Facility;




--------------------------------------------------------------------------------






(iv)    enter into a sublease substantially in the form of Exhibit A hereto (or
as otherwise required by any Airport Authority or agreed) for the sublease to
Continental or its designee of Contractor's interest in any Contractor Terminal
Facility;


(v)    enter into an assignment substantially in the form of Exhibit B hereto
(or as otherwise required by any Airport Authority or agreed) for the assignment
to Continental or its designee of Contractor's interest in any Contractor
Terminal Facility;


(vi)    enter into a sublease substantially in the form of Exhibit A hereto (or
as otherwise required by any Airport Authority or agreed) for the sublease to
Contractor of Continental's interest in any Terminal Facility used or to be used
in connection with the provision of Contractor Services;


(vii)    enter into an assignment substantially in the form of Exhibit B hereto
(or as otherwise required by any Airport Authority or agreed) for the assignment
to Contractor of Continental's interest in any Terminal Facility used or to be
used in connection with the provision of Contractor Services; and


(viii)    take any other action reasonably requested by Continental in
furtherance of this Section 2(a), including any action requested by Continental
as a result of any requirement of any applicable Airport Authority in connection
with the provision by Contractor of Contractor Services at the associated
Applicable Airport.


(b)    The assignments and subleases to be entered into pursuant to Section 2(a)
shall be subject to the rights of the Applicable Airports in such Terminal
Facilities and to the receipt of all necessary consents from Airport Authorities
and other third parties to such sublease or assignment.


(c)    Each of Contractor and Continental shall pay for all landing fees for its
flights at all Applicable Airports, and to the extent that the other party is
obligated to make such payments under any applicable lease or other agreement,
the first party hereby indemnifies and agrees to hold harmless the other party
for all such amounts.


(d)    Contractor shall perform in a timely manner all obligations under all
leases, subleases and other agreements to which Contractor is or becomes a party
for the use of Contractor Terminal Facilities, including without limitation
making in a timely manner all payments of rent and other amounts due under such
agreement, and shall use commercially reasonable efforts to keep such agreements
in effect (or to promptly renew or extend such agreements as directed by
Continental).


(e)    Contractor shall obtain the written consent of Continental prior to
entering into any lease or other agreement for the use or modification of, or
otherwise relating to, any Contractor Terminal Facilities (or other airport
facilities which would become Contractor Terminal Facilities), or amending or
modifying in any manner any such agreement, or consenting to any of the same.


(f)    Contractor shall give Continental at least [*] prior written notice
before ceasing to use any Contractor Terminal Facilities, provided that no such
notice shall be required where such use is ceasing because Continental has
informed Contractor that no Scheduled Flights will be scheduled in or out of
such location.


Section 3.    Exclusivity. Each Contractor Terminal Facility used for the
provision of Regional Airline Services shall be used by Contractor exclusively
for the provision of Contractor Services, and may




--------------------------------------------------------------------------------




not be used by Contractor in connection with any other flights or for any other
purpose; provided that the foregoing limitation shall not apply to:


(i)    baggage claim and other similar facilities that are leased or otherwise
made available to all air carriers at such airport on a common-use or joint-use
basis;


(ii)    to any facilities that are properly required by an Airport Authority to
be made available for use by others in accordance with any applicable agreement
that is in place as of the date hereof or has been approved by Continental under
Section 2(f); or




Section 4.    Ground Handling.


(a)    Each of Continental and Contractor shall enter into the Continental
Ground Handling Agreement. Notwithstanding the identity of the lessee, sublessor
or sublessee under any lease or other agreement relating to any Terminal
Facilities, Continental shall use commercially reasonable efforts to provide
Contractor with access to all Terminal Facilities at each Continental Airport,
and at any Contractor Airport where Continental is the lessee or sublessee, in
each case as reasonably necessary for the provision of Regional Airline
Services. Without limiting any of the terms and conditions of the Continental
Ground Handling Agreement, in connection with Continental granting to Contractor
access to any Terminal Facilities leased by Continental pursuant to this Section
4(a), Contractor covenants and agrees, for the benefit of Continental and its
lessor, that Contractor shall not, by its use and occupancy of such facilities,
violate any of the provisions of such lease or other agreements relating thereto
which have been made available to Contractor, and that it shall not knowingly
permit any breach of any of the obligations of Continental under such
agreements, and Contractor further agrees to release and indemnify Continental
in respect of such facilities to the same extent as provided in Section 11 of
the Form of Sublease Agreement attached hereto as Exhibit A (which provisions
are hereby incorporated by reference), as if a sublease in respect of such
facilities had been entered into by Continental and Contractor.


(b)    Each of Continental and Contractor shall enter into the Contractor Ground
Handling Agreement. Notwithstanding the identity of the lessee, sublessor or
sublessee under any lease or other agreement relating to any Terminal
Facilities, Contractor shall use commercially reasonable efforts to provide
Continental or its designee with access to all Terminal Facilities at each
Contractor Airport, and at any Continental Airport where Contractor is the
lessee or sublessee, in each case as reasonably necessary for Continental's or
such designee's operations for which Contractor is providing ground handling
services pursuant to the Contractor Ground Handling Agreement. Without limiting
any of the terms and conditions of the Contractor Ground Handling Agreement, in
connection with Contractor granting to Continental access to any Terminal
Facilities leased by Contractor pursuant to this Section 4(b), Continental
covenants and agrees, for the benefit of Contractor and its lessor, that
Continental shall not, by its use and occupancy of such facilities, violate any
of the provisions of such lease or other agreements relating thereto which have
been made available to Contractor, and that it shall not knowingly




--------------------------------------------------------------------------------




permit any breach of any of the obligations of Contractor under such agreements,
and Continental further agrees to release and indemnify Contractor in respect of
such facilities to the same extent as provided in Section 11 of the Form of
Sublease Agreement attached hereto as Exhibit A (which provisions are hereby
incorporated by reference), as if a sublease in respect of such facilities had
been entered into by Contractor and Continental.


Section 5.    Capital Costs and Modification Designs.


(a)    Contractor Funded. Contractor shall fund all capital expenditures
required to be made by Continental or Contractor under any lease or other
appropriate agreement pertaining to Terminal Facilities to which either of them
is a party:


(i)    in connection with any Terminal Facility used for the provision of
Contractor Services at any Contractor Airport; provided, that Contractor shall
not be required to fund any expenditures that are subject to the provisions of
Section 5(b)(i);


(ii)    in connection with any non-passenger-related Terminal Facility
(including crew rooms, break rooms and office space) used exclusively or
dedicated exclusively to Contractor at any Continental Airport; and


(iii)    in respect of ground handling equipment of the type described in
Paragraph 1.1.3 of the Continental Ground Handling Agreement as being supplied
by the Contractor (as defined therein);


provided, however, that Contractor shall not make any capital expenditures
pursuant to the foregoing clauses (i) and (ii) unless Continental has
specifically approved such capital expenditure, which approval shall not be
unreasonably withheld if such capital expenditures are required by an applicable
Airport Authority or if required under the terms of an applicable lease or other
applicable agreement in effect as of the date hereof or to which Continental
shall have consented pursuant to Section 2(e); and provided, further, that
Contractor shall not be required to make any capital expenditures in respect of
ground handling equipment of the type described in Paragraph 1.1.3 of the
Contractor Ground Handling Agreement as being supplied by the Contractor (as
defined therein).


(b)    Continental Funded. Continental shall fund all capital expenditures
required to be made by Continental or Contractor under any lease or other
appropriate agreement pertaining to Terminal Facilities to which either of them
is a party:


(i)    in respect of any Terminal Facility used for the provision of Contractor
Services as required in connection with a change to the Continental Marks or the
other Identification, except for such capital expenditures made as a part of
Contractor's customary refurbishment expenditures;


(ii)    in respect of any Terminal Facility used for the provision of Contractor
Services at any Continental Airport; provided, that Continental shall not be
required to fund any expenditures that are subject to the provisions of Section
5(a)(ii); and


(iii)    in respect of ground handling equipment of the type described in
Paragraph 1.1.3 of the Contractor Ground Handling Agreement as being supplied by
the Contractor (as defined therein);






--------------------------------------------------------------------------------




provided, however, that Continental shall not be required to make any capital
expenditures in respect of ground handling equipment of the type described in
Paragraph 1.1.3 of the Continental Ground Handling Agreement as being supplied
by the Contractor (as defined therein).
 
(c)    Airport Conversion. If during the Term a Contractor Airport becomes a
Continental Airport, then Continental shall purchase from Contractor at their
book value at such time (as reflected on Contractor's books) all fixtures and
other unremovable capitalized items located at the Contractor Terminal
Facilities at such Airport that have been paid for by Contractor pursuant to
clause (i) of Section 5(a) and approved by Continental pursuant to the proviso
to Section 5(a); provided that any payment under this Section 5(c) shall not be
in duplication of any payment made under Section 6. If a Continental Airport
becomes a Contractor Airport, then Contractor shall have no obligation to
Continental in respect of expenditures that have been made prior to such
conversion pursuant to Section 5(b).


(d)    Reimbursements. Any reimbursement (whether or not made in the form of a
rental credit) by any Airport Authority of any capital expenditures made by
Contractor or Continental and referenced in this Section 5 shall be remitted to
the party (Contractor or Continental) that funded such capital expenditures,
except that any such reimbursement in respect of fixtures or other capitalized
items purchased by Continental pursuant to Section 5(c) shall be remitted to
Continental, and provided that any such reimbursement to Contractor shall be
applied, for all purposes relating to the Capacity Purchase Agreement, as a
reduction of book value of the asset or assets in respect of which such capital
expenditure was made.


(e)    Modification Designs. The designs (including the design and construction
specifications and scope of work) for any modification of Contractor Terminal
Facilities, including without limitation all modifications funded by capital
expenditures pursuant to Section 5, shall be generated by Continental and shall
be consistent with the Continental Marks and other Identification. The
contractors hired to make such modifications shall be selected by Continental.
All such modifications, including without limitation all modifications funded by
capital expenditures pursuant to Section 5, shall be consistent with the
requirements of the applicable leases or other relevant agreements in respect of
such Terminal Facilities.


Section 6.    Transfer of Terminal Facilities.


(a)    Except as otherwise provided in Section 2(a), Section 5(c) or this
Section 6, during the Term Contractor shall not Transfer all or any portion of
its interest in any Contractor Terminal Facility. Any purported Transfer of an
interest in a Contractor Terminal Facility in violation of Section 2(a), Section
5(c) or this Section 6 shall be void and ineffectual ab initio.


(b)    Upon the termination or other non-temporary cessation of all Scheduled
Flights into or out of any Applicable Airport at which there are any Contractor
Terminal Facilities (including in connection with the termination of the
Capacity Purchase Agreement), Continental shall provide written notice as soon
as practicable (but in no event later than [*] after such termination or other
non-temporary cessation) to Contractor of Continental's intention to retain for
itself or its designee any Contractor Terminal Facilities at such Applicable
Airport.


(c)    If, pursuant to a notice delivered pursuant to Section 6(b), Continental
or its designee is retaining any or all of the Contractor Terminal Facilities,
then Continental shall purchase from Contractor, at their book value (as
reflected on Contractor's books) at the time such notice is delivered, all
fixtures and other unremovable capitalized items paid for by Contractor (with
Continental's




--------------------------------------------------------------------------------




approval pursuant to Section 5) in connection with the use of such Contractor
Terminal Facilities; provided that any payment under this Section 6(c) shall not
be in duplication of any payment made under Section 5(c). In addition,
Contractor shall use commercially reasonable efforts to assign the rights and
obligations of the lease or other applicable agreements with regard to such
Contractor Terminal Facilities to Continental or its designee, in which event
Continental shall assume such rights and obligations applicable to such
Contractor Terminal Facilities, including without limitation the obligation to
make all rental or similar payments from and after the date of such assignment,
but not including any amounts owed in respect of any breach by Contractor of
such lease or applicable agreements. Prior to the consummation of such
assignment, Contactor shall continue to fulfill its obligations under such lease
or other applicable agreements; provided that Continental shall promptly
reimburse Contractor for all rental or similar payments applicable to such
Contractor Terminal Facilities from the date of such notice until the lease or
applicable agreements are assigned, but not including any amounts owed in
respect of any breach by Contractor of such lease or applicable agreements.


(d)    If, pursuant to a notice delivered pursuant to Section 6(b), Continental
is not retaining one or more of the Contractor Terminal Facilities (such
Contractor Terminal Facilities not so retained, the “Continental Rejected
Facilities”), then Contractor shall provide written notice as soon as
practicable (but in no event later than 20 Business Days after receipt of a
notice pursuant to Section 6(b)) to Continental of Contractor's intention to
retain or reject the Continental Rejected Facilities; provided that if such
termination of Scheduled Flights is pursuant to a termination of the Capacity
Purchase Agreement for Cause, then, without limiting any of Continental's
remedies under the Capacity Purchase Agreement, Contractor shall retain all of
the Continental Rejected Facilities.


(e)    If, pursuant to a notice delivered pursuant to, or the proviso of,
Section 6(d), Contractor is retaining any of the Continental Rejected
Facilities, then Continental's obligations under this Agreement shall terminate
with respect to those Continental Rejected Facilities as of the date of such
notice.


(f)    If pursuant to a notice delivered pursuant to Section 6(d), Contractor is
not retaining one or more of the Continental Rejected Facilities (such
Continental Rejected Facilities not so retained, the “Contractor Rejected
Facilities”), then Continental shall purchase from Contractor, at their book
value (as reflected on Contractor's books) at the time such notice is delivered,
all fixtures and other unremovable capitalized items paid for by Contractor
(with Continental's approval pursuant to Section 5) in connection with the use
of the Contractor Rejected Facilities. In addition, at Continental's direction,
Contractor shall use commercially reasonable efforts to either (i) terminate the
lease or other agreement applicable with respect to any such Contractor Rejected
Facility, (ii) assign the rights and obligations of such leases or other
applicable agreements to Continental or its designee, in which event Continental
shall assume such rights and obligations applicable to such Contractor Rejected
Facilities, including without limitation the obligation to make all rental or
similar payments from and after the date of such assignment, including any
termination payments, but not including any amounts owed in respect of any
breach by Contractor of such lease or applicable agreements; provided that any
payment under this Section 6(f) shall not be in duplication of any payment made
under Section 5(c), or (iii) continue to fulfill its obligations under such
lease or other applicable agreements; provided that Continental shall promptly
reimburse Contractor for all rental or similar payments applicable to such
Contractor Rejected Facilities from the date of Contractor's notice until the
leases or applicable agreements terminate or are otherwise assigned, but not
including any amounts owed in respect of any breach by Contractor of such lease
or applicable agreements.






--------------------------------------------------------------------------------




(g)    Notwithstanding any other provision of this Section 6, if Contractor
returns to or otherwise reuses any Contractor Rejected Facility or begins the
use of any other Terminal Facilities at such airport reasonably similar to any
Contractor Rejected Facility (other than at the written direction of Continental
pursuant to Section 2 or otherwise pursuant to the Capacity Purchase Agreement)
within six months of the termination or other non-temporary cessation of all
Scheduled Flights to such airport, then Contractor shall reimburse Continental
for all amounts paid to Contractor pursuant to this Section 6.


(h)    For purposes of this Agreement, the parties agree that the cessation of
seasonal Scheduled Flights upon the end of the relevant season shall constitute
a temporary cessation if such Scheduled Flights are expected to resume in the
subsequent relevant season.


7.    Term. This Agreement shall terminate at the end of the Term; provided
that, any right or obligation hereunder that is specifically extended beyond the
termination of this Agreement shall be so extended.


8.    Continental Inventory, Equipment and Non-Terminal Facilities. After
receipt of notice by Continental from time to time of inventory or equipment
available for acquisition from Continental, Contractor agrees to use
commercially reasonable efforts to satisfy all of its inventory or equipment
acquisition requirements by acquiring items of such inventory and equipment from
Continental. After receipt of notice by Continental from time to time of any
Non-Terminal Facilities available for lease or sublease from Continental,
Contractor agrees to use commercially reasonable efforts to satisfy all of its
Non-Terminal Facility requirements by leasing or subleasing any such
Non-Terminal Facilities from Continental.


9.    Cooperation. Notwithstanding any other provision of this Agreement, each
of the parties hereto shall use commercially reasonable efforts to comply in a
timely manner with all reasonable requests of the other parties made from time
to time that are in furtherance of this Agreement.


10.    Relationship of the Parties. Nothing in this Agreement shall be
interpreted or construed as establishing among the parties a partnership, joint
venture or other similar arrangement.


11.    Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon the parties hereto and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by a party hereto without the prior written consent of the other
parties ; provided, however, that without Contractor's prior written consent,
Continental may assign this Agreement and any of its rights, interests, and
obligations under this Agreement to any of its affiliates and shall assign this
Agreement (to the extent such assignment does not occur by operation of law) to
any entity that is the successor to Continental that results from the merger and
integration of Continental and United Air Lines, Inc.


12.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The Agreement may be executed by
facsimile signature.


13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (excluding Texas choice-of-law
principles that might call for the application of the law of another
jurisdiction) as to all matters, including matters of validity, construction,
effect, performance and remedies.






--------------------------------------------------------------------------------




14.    Arbitration. Any Claims arising out of or related to this Agreement shall
be resolved by binding arbitration pursuant to the provisions of Section 11.08
of the Capacity Purchase Agreement.


15.    Confidentiality. Except as required by law or in any proceeding to
enforce the provisions of this Agreement, Continental and Contractor hereby
agree not to publicize or disclose to any third party the terms or conditions of
this Agreement or any exhibit, schedule or appendix hereto without the prior
written consent of the other parties hereto. Except as required by law or in any
proceeding to enforce the provisions of this Agreement, Continental and
Contractor hereby agree not to disclose to any third party any confidential
information or data, both oral and written, received from the other in
connection with this Agreement and designated as such by the other, without the
prior written consent of the party providing such confidential information or
data. If any party is served with a subpoena or other process requiring the
production or disclosure of any of such agreements or information, then the
party receiving such subpoena or other process, before complying with such
subpoena or other process, shall immediately notify the other parties of same
and permit said other parties a reasonable period of time to intervene and
contest disclosure or production. Upon termination of this Agreement, each party
must return to each other any confidential information or data received from the
other and designated as such by the party providing such confidential
information or data which is still in the recipient's possession or control.


16.    Equitable Remedies. Each of Continental and Contractor acknowledges and
agrees that under certain circumstances the breach by Continental or Contractor
of a term or provision of this Agreement will materially and irreparably harm
the other party, that money damages will accordingly not be an adequate remedy
for such breach and that the non-defaulting party, in its sole discretion and in
addition to its rights under this Agreement and any other remedies it may have
at law or in equity, may apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any breach of the
provisions of this Agreement.
17.    Subject to Capacity Purchase Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the provisions of this Agreement shall be
subject in all respects to any provisions of the Capacity Purchase Agreement
that require any true-up or reconciliation payment be made by Continental or
Contractor.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first written above.


CONTINENTAL AIRLINES, INC.




By:/s/ John Rainey                
Name:    John Rainey    
Title:     Executive VP & CFO




Republic Airline Inc.




By:/s/ Timothy P. Dooley            
Name:    Timothy P. Dooley
Title:    Sr. VP & CFO








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------








EXHIBIT A
to the Master Facility and Ground Handling Agreement


FORM OF SUBLEASE AGREEMENT


This Sublease Agreement (this “Agreement”), dated as of the __ day of
__________, by and between __________, a __________ corporation (“Sublessor”),
whose address is __________, and __________, a __________ corporation
(“Sublessee”), whose address is __________.


WITNESSETH:


WHEREAS, Sublessor and Sublessee are parties to that certain Master Facility and
Ground Handling Agreement dated as of May 1, 2012 (the “Master Facility
Agreement”);


WHEREAS, Sublessor has entered into various agreements (such agreements, as the
same may have been or may from time to time be amended, the “Prime Agreements”)
with other parties (“Prime Lessors”) pursuant to which the Prime Lessors have
conferred upon Sublessor the right to use certain premises;


WHEREAS, Sublessor desires to allow Sublessee the right to use certain portions
of the premises that Sublessor has the right to use pursuant to the Prime
Agreements (such portions, together with such associated rights and privileges,
such as reasonable and necessary ingress and egress thereto to the extent
permitted by the applicable Prime Agreement, are described on Schedule 1
attached hereto and are hereinafter referred to as the "Subleased Premises”);
and,


WHEREAS, Sublessee desires to hire and take said Subleased Premises as provided
herein, in accordance with the terms and conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, Sublessor and Sublessee agree as follows:


1- Subleased Premises


a)
Sublessor hereby lets unto Sublessee and Sublessee hereby hires and takes from
Sublessor the Subleased Premises in accordance with the terms and conditions
hereof.



b)
Sublessee agrees and accepts the associated rights and privileges granted under
the Prime Agreements, subject, however, to the following limitations and
reservations, and subject to other terms and conditions set forth in this
Agreement:



(1)
The Prime Agreements, insofar as they relate to the Subleased Premises, and such
Prime Agreements are hereby incorporated by this reference as if fully set forth
herein.



(2)
Sublessee covenants and agrees, for the benefit of Sublessor and the Prime
Lessors, that it shall not, by its use and occupancy of the Subleased Premises,
violate any of the provisions of the Prime Agreements relating thereto, and that
it shall not knowingly permit any breach of any of the obligations of Sublessor
under such Prime Agreements. Sublessee covenants and agrees that this Agreement
shall be in all respects subject and subordinate to the Prime Agreements
relating thereto. Nothing contained in this Agreement shall be deemed to confer





--------------------------------------------------------------------------------




upon Sublessee any rights that are not granted by or are in conflict with the
applicable Prime Agreement.


(3)
Sublessor reserves the right to enter upon the Subleased Premises at any time
during an emergency to take such action therein as may be required for the
protection of persons or property and at other reasonable times for the purpose
of inspection, maintenance, making repairs, replacements, alterations or
improvements (to the Subleased Premises or to other areas), showing to
prospective subtenants or other users, and for other purposes permitted
elsewhere in this Agreement.



2 - CONDITION OF SUBLEASED PREMISES AND ALTERATIONS


Except to the extent that Sublessor has been granted representations or
warranties under the Prime Agreements regarding the condition of the Subleased
Premises the benefit of which may, pursuant to the applicable Prime Agreement
and applicable law, inure to Sublessee (in which case such representations and
warranties shall be deemed made by Sublessor in favor of Sublessee), Sublessee
accepts the Subleased Premises AS-IS, WITH ALL FAULTS, LATENT OR KNOWN. Subject
to the foregoing, Sublessor MAKES NO WARRANTIES, GUARANTEES, OR REPRESENTATIONS
OF ANY KIND EITHER EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, PERTAINING
TO THIS AGREEMENT OR THE PROPERTY DESCRIBED IN THIS AGREEMENT. Subject to the
foregoing, SUBLESSEE HEREBY WAIVES, AND SUBLESSOR EXPRESSLY DISCLAIMS ALL
WARRANTIES, GUARANTEES AND REPRESENTATIONS, EXPRESS OR IMPLIED, ARISING BY LAW
OR OTHERWISE, INCLUDING BUT NOT LIMITING THE GENERALITY OF THE FOREGOING, ANY
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR REGARDING THE CONDITION
OF THE PROPERTY. Subject to the forgoing, IN NO EVENT SHALL SUBLESSOR'S
LIABILITY OF ANY KIND UNDER THIS AGREEMENT INCLUDE ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES EVEN IF SUBLESSOR SHALL HAVE BEEN ADVISED OF
THE POSSIBILITY OF POTENTIAL LOSS OR DAMAGE.


Any alterations will be the sole responsibility and expense of the Sublessee and
will require the prior written approval of Sublessor and, if required under the
applicable Prime Agreement, the respective Prime Lessor.


3 - TERM


The term of this Agreement shall commence as of the date of first occupancy of
the Subleased Premises by Sublessee and (unless sooner terminated as hereinafter
provided) shall continue in effect thereafter until terminated pursuant to the
provisions of this Agreement or the Master Facility Agreement, but under no
circumstances shall it continue beyond the term of the Prime Agreement (as the
same may be extended) relating to such portion of the Subleased Premises.


4 - RENTAL


For the use of the Subleased Premises, Sublessee agrees to pay to Sublessor the
amounts payable to the respective Prime Lessors for each separate Subleased
Premises location.


5 - UTILITIES AND SERVICES


Sublessor shall not be liable for any interruptions of utilities or services
arising from repairs, alterations, or improvements on or about the Subleased
Premises, except (and only) to the extent that the Prime Lessor of such portion
of the Subleased Premises is liable to Sublessor for such event. Sublessee shall




--------------------------------------------------------------------------------




pay Sublessor an equitably allocated pro rata share of any electrical, gas,
water or other utility costs associated with the use by Sublessee of the
Subleased Premises.


6 - GOVERNMENT REQUIREMENTS


Sublessee shall procure from all governmental authorities having jurisdiction
over the operations of Sublessee at the Subleased Premises, all licenses,
certificates, permits or other authorization which may be necessary for the
conduct of its operations. Sublessee shall also at all times promptly observe,
comply with, and execute the provisions of any and all present and future
governmental laws, rules, regulations, requirements, orders and directives which
may apply to the operations of Sublessee on the Subleased Premises or its
occupancy thereof.


7 - RULES, REGULATION & ADMINISTRATION


Sublessee covenants and agrees to observe and obey the applicable rules and
regulations promulgated by the applicable Prime Lessor and all reasonable rules
and regulations promulgated by Sublessor for the conduct of tenants and
subtenants at the Subleased Premises; and to observe and obey all present rules
and regulations issued by Sublessor and/or the respective Prime Lessor for
safety, health, preservation of the Subleased Premises, security and all
reasonable rules and regulations promulgated in writing in the future by
Sublessor and/or the respective Prime Lessor.


8 - OTHER OBLIGATIONS OF SUBLESSEE


Sublessee, in its use of all of the Subleased Premises and related facilities,
and in the conduct of its operations, shall:


a)
Conduct its operations in an orderly and proper manner. Sublessee shall not
create or generate or permit the creation or generation of vibrations that could
reasonably be regarded as posing a material risk of damage to the Subleased
Premises; unreasonably loud noises; the emission of steam, gases or unpleasant
or noxious odors; nor in any other manner annoy, disturb or be offensive to
other tenants or users of the premises or common areas.



b)
Comply with all applicable federal, state and local laws, ordinances,
regulations and orders. Without limiting the generality of the foregoing, to the
extent that the activities of Sublessee shall be subject to the same, Sublessee
shall comply with the following:



1.
Compliance with Regulations. Sublessee shall comply with the regulations
relative to nondiscrimination in federally assisted programs of the United
States Department of Transportation (hereinafter “DOT”) Title 49, Code of
Federal Regulations, Part 21, as they may be amended from time to time
(“Regulations”), which are herein incorporated by reference and made a part of
this Agreement.



2.
Nondiscrimination Generally. Sublessee shall not discriminate on the grounds of
race, color, sex, creed or national origin in the selection and retention of
subcontractors, including procurements of materials and leases of equipment.



3.
Solicitations for Subcontractors, Including Procurements of Materials and
Equipment. If required by the Regulations, in all solicitations either by
competitive bidding or negotiation made by Sublessee for work to be performed
under a subcontract, including procurements of materials or leases of equipment,
each potential subcontractor or supplier shall be notified by





--------------------------------------------------------------------------------




Sublessee of Sublessee's obligations under the Regulations relative to
nondiscrimination on the grounds of race, color, or national origin.


4.
Information and Reports. Sublessee shall provide all information and reports
required by the Regulations or directives issued pursuant thereto and shall
permit access to its books, records, accounts other sources of information, and
its facilities as may be determined by the airport sponsor or the Federal
Aviation Administration (the “FAA”) to be pertinent to ascertain compliance with
such Regulations, orders, and instructions. Where any information required of
Sublessee is in the exclusive possession of another who fails or refuses to
furnish this information, Sublessee shall so certify to the airport sponsor or
the FAA, as appropriate, and shall set forth what efforts it has made to obtain
the information.



5.
Nondiscrimination Covenant. Sublessee hereby covenants and agrees, as a covenant
running with the land, that in the event facilities are constructed, maintained,
or otherwise operated by Sublessee on the Subleased Premises for a purpose for
which a DOT program or activity is extended or for another purpose involving the
provision of similar services or benefits, Sublessee shall maintain and operate
such facilities and services in compliance with all other requirements imposed
pursuant to 49 CFR Part 21, Nondiscrimination in Federally Assisted Programs of
the Department of Transportation, and as said Regulations may be amended.
Sublessee hereby covenants and agrees, as a covenant running with the land: (1)
that no person on the grounds of race, color, sex, creed or national origin
shall be excluded from participation in, denied the benefits of, or be otherwise
subjected to discrimination in the use of the Subleased Premises, (2) that in
the construction of any improvements on, over, or under such Subleased Premises
and the furnishing of services thereon, no person on the grounds of race, color,
sex, creed or national origin shall be excluded from participation in, denied
the benefits of, or otherwise be subjected to discrimination, (3) that Sublessee
shall use the Subleased Premises in compliance with all other requirements
imposed by or pursuant to 49 CFR Part 21, Nondiscrimination in Federally
Assisted Programs of the Department of Transportation, and as said Regulations
may be amended. Sublessee assures that it will comply with pertinent statutes,
Executive Orders and such rules as are promulgated to assure that no person
shall, on the grounds of race, creed, color, national origin, sex, age, or
handicap be excluded from participating in any activity conducted with or
benefiting from Federal assistance.



c)
Control the demeanor and appearance of its officers, and employees so as to
maintain professional standards and upon objection from Sublessor or the
respective Prime Lessor concerning the conduct, demeanor, or appearance of any
person, Sublessee shall immediately take all steps necessary to remove the cause
of the objection.



d)
Not allow garbage, debris, or other waste materials (whether solid, liquid or
gaseous) to collect or accumulate on the Subleased Premises or in access and
service areas of the Subleased Premises used by Sublessee, and Sublessee shall
cause to be removed from the Subleased Premises any debris and other waste
material generated by Sublessee. Sublessee shall use all due care when effecting
removal of all such waste and shall effect such removal pursuant to the
applicable regulations existing at Subleased Premises for the removal of waste
as promulgated by the respective Prime Lessor, Sublessor or others having
jurisdiction. Sublessee shall keep all lobbies, vestibules and steps within the
Subleased Premises free from dirt and rubbish.



e)
Sublessee is responsible to maintain at all times the Subleased Premises and all
equipment, fixtures, and materials used by Sublessee thereon, or in other areas,
in a clean and sanitary manner.





--------------------------------------------------------------------------------






It is intended that the standards and obligations imposed by this section shall
be maintained or complied with by Sublessee in addition to its compliance with
any applicable governmental laws, ordinances and regulations currently in effect
or which may be enacted.


9 - MAINTENANCE AND REPAIR


a)
Sublessee shall take good care of the Subleased Premises while they are under
Sublessee's control and shall make or cause to be made at its own expense all
installations, repairs, replacements, redecorating and other maintenance
necessary to keep the Subleased Premises, and equipment, fixtures, furnishings
and signs therein clean and in good condition and repair; all of which shall be
in accordance with the standards of the facility and of a quality and class not
inferior to the original material or workmanship. All maintenance and repair
work undertaken by Sublessee shall be done in a good and workmanlike manner,
leaving the Subleased Premises free of liens for labor and materials.



b)
Sublessee shall maintain the Subleased Premises and conduct its operations in
such manner that at no time during the letting hereunder will it do or knowingly
permit to be done any act or thing upon the Subleased Premises which will
invalidate or conflict with any fire and casualty insurance policies covering
the Subleased Premises, or any part thereof, or the Subleased Premises, or any
part thereof, or which may create a hazardous condition so as to increase the
risk normally attendant upon the operations contemplated hereunder, and
Sublessee shall promptly observe and comply with any and all present and future
rules and regulations, requirements, orders and directions of Fire Underwriters
Association or of any other board or organization which may exercise similar
functions. Any increase in fire or casualty insurance premiums attributable to
Sublessee's acts or omissions under this Agreement shall be promptly reimbursed
by Sublessee, upon receipt of Sublessor's invoice therefor.



10 - RELATIONSHIP


It is expressly understood and agreed that Sublessee is and shall be an
independent contractor and operator, responsible for its acts or omissions in
connection with its use and occupancy of the Subleased Premises and any related
areas used by Sublessee.


11 - RELEASE AND INDEMNITY


Release


Sublessee agrees that Sublessor shall not be liable for any loss or damage to
any property of any persons (including property of Sublessee, its officers,
directors, employees, agents, customers, concessionaires, vendors, contractors
or invitees), occasioned by theft, fire, acts of God, or any governmental body
or authority, injunction, riot, war, other tenants of the Subleased Premises or
the premises of which the Subleased Premises are a part, or any damage or
inconvenience which may arise through repair, or alteration of the Subleased
Premises, or failure to make repairs in a timely manner, or the unavailability
of utilities, or for any other cause, except to the extent caused by the gross
negligence or willful misconduct of Sublessor or the respective Prime Lessor, it
being agreed that this release shall apply to claims resulting from the
negligence of Sublessor or such Prime Lessor. Sublessor agrees that any waivers
of claims for property damage contained in the respective Prime Agreement made
by the Prime Lessor thereunder shall inure to the benefit of Sublessee to the
extent permitted by the applicable Prime Agreement and applicable law.






--------------------------------------------------------------------------------




Indemnity


Anything in this Agreement to the contrary notwithstanding, and without limiting
Sublessee's obligation to provide insurance pursuant to Article 12 hereunder,
Sublessee covenants and agrees that it shall indemnify, defend and save harmless
Sublessor, its affiliates (other than Sublessee), any affected Prime Lessor, and
their respective directors, officers, employees, agents, successors and assigns
(“Indemnitees”), from and against all liabilities, losses, damages, penalties,
claims, costs, charges and expenses, causes of action and judgments of any
nature whatsoever, including without limitation reasonable attorney's fees,
costs and related expenses that may be imposed upon or incurred by the
Indemnitees by reason or arising out of any of the following, except if caused
by the negligence or willful misconduct of any such Indemnitee (it being
acknowledged, however, that if the indemnification obligations of Sublessor
under the respective Prime Agreement requires Sublessor to indemnify such Prime
Lessor (or other parties therein identified) Sublessee shall be required to
indemnify such Prime Lessor and other identified parties to the same extent; and
that such indemnification duties may apply even where an Indemnitee under the
applicable Prime Agreement is negligent or otherwise at fault):


a)
Any occupancy, management or use of the Subleased Premises, or areas surrounding
the Subleased Premises or the service areas, parking areas, or pedestrian areas
in or around the Subleased Premises, by Sublessee or any of its directors,
officers, agents, contractors, servants, employees, licensees, invitees,
successors and assigns;



b)
Any negligence on the part of Sublessee or any of its directors, officers,
agents, contractors, servants, employees, licensees, invitees, successors and
assigns;



c)
Any accident, injury to or death of any person, or damage to or destruction of
any property of Sublessee or its officers, directors, employees, agents,
customers, concessionaires, vendors, contractors or invitees occurring in or on
the Subleased Premises; or



d)
Any failure on the part Sublessee to comply with any of the covenants,
agreements, terms or conditions contained in this Agreement.



12 - INSURANCE


Without limiting Sublessee's obligation to indemnify Sublessor as provided for
in this Agreement, Sublessee shall procure and maintain, at its own cost and
expense, at all times during the term of this Agreement, insurance of the
following types in amounts not less than those indicated with insurers
satisfactory to Sublessor:


Comprehensive public liability insurance with limits of not less than [*] per
occurrence for death or bodily injury (or such higher amount as may be required
under any agreement entered into by Sublessor and Sublessee in connection with
the Master Facility Agreement); War Risk hull and liability insurance as
provided by the Federal Aviation Administration program with a combined single
limit of not less than [*] per occurrence; workers compensation insurance with
statutory limits; and employer's liability insurance of not less than [*] in
limits.


Such insurance shall contain the following endorsements:


(1)
Other than with respect to the War Risk hull and liability insurance as provided
by the FAA and the worker's compensation and employer's liability insurance,
name Sublessor and the respective Prime Lessor, its parents and subsidiaries,
their respective directors, officers, employees, agents, successors and assigns,
as Additional Insureds as it pertains to this Agreement and the respective
Subleased





--------------------------------------------------------------------------------




Premises. Upon written notice from Sublessor, Sublessee shall promptly cause any
other party required to be named by as an Additional Insured under the Prime
Agreement to be so named.


(2)
Include a Severability of Interest (Cross Liability) provision whereby such
insurance applies separately to each insured to the extent of Sublessee's
indemnity obligations hereunder.



(3)
Include a breach of warranty clause in favor of the Additional Insureds, whereby
such insurance shall not be invalidated by any breach of warranty by Sublessee.



(4)
Include a blanket contractual liability clause to cover the liability and
indemnity assumed by the Sublessee under this Agreement.



(5)
Provide that such insurance is primary without right of contribution from
Sublessor's insurance.



(6)
Provide that Sublessor is not obligated for payment of any premiums,
deductibles, retention or other self-insurances thereunder.



(7)
Provide for 30 days advance notice to Sublessor and the respective Prime Lessor,
by registered or certified mail, of any cancellation, reduction, lapse or other
material change.



(8)
Include a Waiver of Subrogation clause in favor of the Additional Insureds.



The indemnities and insurance provisions contained or referred to herein shall
survive the expiration or other termination of this Agreement.


13 - ASSIGNMENT


This Agreement and the rights and obligations created hereunder may not be
assigned, transferred, subleased or delegated by Sublessee without the prior
written consent of Sublessor and, if required of Sublessor under the applicable
Prime Agreement, the applicable Prime Lessor; but subject to the foregoing, this
Agreement and the rights and obligations of the parties hereby created, shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors, assigns and legal representatives. Sublessor reserves the right to
assign or transfer its interest hereunder without notice.


14 - WAIVER


The observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) by the party
entitled to enforce such term, but such waiver shall be effective only if it is
in writing signed by the party against which such waiver is to be asserted.
Unless otherwise expressly provided in this Agreement, no delay or omission on
the part of any party in exercising any right or privilege under this Agreement
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement. No failure by
either party to take any action or assert any right or privilege hereunder shall
be deemed to be a waiver of such right or privilege in the event of the
continuation or repetition of the circumstances giving rise to such right unless
expressly waived in writing by the party against whom the existence of such
waiver is asserted.






--------------------------------------------------------------------------------




15 - FORCE MAJEURE


Neither party shall be deemed in violation of this Agreement if it is prevented
from performing any of its non-monetary obligations hereunder by any labor or
industrial dispute; civil disturbance; vandalism or act of a public enemy;
shortage of labor, energy or material; court order, regulation, action or
non-action of any governmental authority; weather condition; natural disaster;
act of God; or other circumstances not reasonably within its control, and which,
with the exercise of due diligence, it is unable to overcome; provided that, the
provisions of this Article 15 shall not apply where the time period for
Sublessor to perform its obligations under the Prime Agreement would not be
extended upon the occurrence of any of the foregoing. Each party shall give the
other immediate notice of such interruption, shall make all reasonable efforts
to eliminate it as soon as possible, and at its conclusion, shall resume
performance in accordance with its obligations hereunder; provided that, neither
party shall be required to settle or compromise any strike or other labor
dispute to so eliminate such interruption.


16 - NOTICE


All notices made pursuant to this Agreement shall be in writing and shall be
deemed given upon (a) a transmitter's confirmation of a receipt of a facsimile
transmission (but only if followed by confirmed delivery of a standard overnight
courier the following Business Day or if delivered by hand the following
Business Day), or (b) confirmed delivery of a standard overnight courier or
delivered by hand, to the parties at the following addresses:


if to Sublessor:


[insert]


if to Sublessee:


[insert]


or to such other address as either party hereto may have furnished to the other
party by a notice in writing in accordance with this Article 16.


17 - TERMINATION


Without limiting any rights of Sublessor, either at law or in equity, to
exercise any remedies available to Sublessor as may be afforded by operation of
law, this Agreement may be terminated as follows:


a)
Immediately upon termination or expiration of the respective Prime Agreement
(notwithstanding that such agreement may remain in effect as to space other than
the Subleased Premises), or upon expiration or termination of Sublessor's right
to grant Sublessee the right to occupy and use the applicable portion of the
Subleased Premises.



b)
Immediately without notice to Sublessee if Sublessee files a voluntary petition
in bankruptcy or if proceedings in bankruptcy shall be instituted against it and
not dismissed within 30 days, or that a court shall take jurisdiction of
Sublessee or its assets pursuant to proceedings brought under the provisions of
any Federal Reorganization Act, or that a receiver of Sublessee's assets shall
be appointed and such taking or appointment shall not be stayed or vacated
within a period of 30 days.



c)
Immediately upon written notice to Sublessee, if Sublessee fails to pay any
installment of rent or additional rent within 10 days after receipt of written
notice that the same was not paid when due.





--------------------------------------------------------------------------------






d)
Immediately upon written notice to Sublessee, if Sublessee fails to perform,
keep, and observe any of the terms, covenants or conditions herein contained on
the part of Sublessee to be performed, kept, or observed and such failure
continues for 30 days after the date of written notice thereof is sent to
Sublessee; provided that, if Sublessor would have a lesser period of time to
cure such default under the applicable Prime Agreement, then Sublessee shall
only be permitted the time period that Sublessor would be permitted to cure such
default, less 48 hours; it being further agreed that Sublessor may, but shall
not be obligated to, take any action it reasonably deems necessary or advisable
at Sublessee' expense to cure such default if such default causes interference
with Sublessor's operations or if it is determined by Sublessor, acting
reasonably, that such default is likely to result in Sublessor's loss of the use
of the Subleased Premises pursuant to the Prime Agreement.



e)
Immediately by either party upon the acquisition or condemnation of the
Subleased Premises by eminent domain, in which event Sublessee shall have no
claim for the unexpired term nor a claim for any part of the award made for the
Subleased Premises.



In the event that this Agreement is terminated in accordance with the foregoing
provisions prior to the expiration of the term after a default by Sublessee
hereunder, Sublessor may (but shall not be obligated to) relet the Subleased
Premises for a term and upon any conditions it may deem proper. In no event will
Sublessee be entitled to receive any payment from Sublessor if the profits from
such reletting exceed the rental reserved to be paid hereunder by Sublessee. Any
termination by Sublessor under this section shall not affect or impair the right
of Sublessor to recover actual damages occasioned by any default by Sublessee
that may be recoverable under applicable law.


18 - SURRENDER OF SUBLEASED PREMISES


Upon expiration or other termination of this Agreement, Sublessee shall remove
all its signs, trade fixtures and any other personal property, repair all damage
caused by removal, and surrender the Subleased Premises in good order and
condition, reasonable wear and tear excepted. If Sublessee fails to surrender
possession as aforestated, Sublessor may re-enter and repossess the Subleased
Premises without further notice (any personal property therein being deemed
abandoned by Sublessee) and Sublessee hereby waives service of any notice of
intention to re-enter and/or right to redeem that may be granted by applicable
laws.


Sublessor agrees that on payment of the rents and any other payments due, and
performance of the covenants and agreements on the part of Sublessee to be
performed hereunder, Sublessee shall peaceably have and enjoy the Subleased
Premises for the uses granted to Sublessee hereunder, subject to Sublessor's
continued rights under the applicable Prime Agreement and any limitations
otherwise stated herein.


20 - CONDITIONS


It is agreed that if required under the terms of the applicable Prime Agreement,
the use of the Subleased Premises by Sublessee is subject to the consent and
approval of the applicable Prime Lessor. If written consent by any Prime Lessor
is denied after reasonable efforts by the parties hereto to obtain such consent,
then either party may, at its option (but without limiting any of Sublessor's
rights in respect of any breach of the terms hereof prior to such rescission)
rescind its signature hereon and thereafter this Agreement shall become null and
void (but only as to the portion of the Subleased Premises covered by such Prime
Agreement), and the parties shall become discharged from all further unaccrued
liabilities hereunder. If the consent of any Prime Lessor is required, then for
purposes of submittal of this Agreement for the consent of such Prime Lessor, it
is agreed that Schedule 1 may be redacted so as to describe only the portion of
the Subleased




--------------------------------------------------------------------------------




Premises as are leased by Sublessor from such Prime Lessor and so as to set
forth only the respective Prime Agreements that pertain to the Subleased
Premises.


21 - TAXES


If Sublessor shall be assessed for taxes on any of the Sublessee's leasehold
improvements, equipment, furniture, fixtures, personal property or business
operations, Sublessee shall pay to Sublessor the amount of such taxes within 10
days after delivery of a written statement thereof.






--------------------------------------------------------------------------------






[signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.






SUBLESSOR                    SUBLESSEE






BY: __________________________        BY: ___________________________
                        


_______________                _____________________
_______________                _____________________
_______________                _____________________




DATE: _______________________            DATE: _________________________






Schedule to be added:


Schedule 1 - Description of Subleased Premises




--------------------------------------------------------------------------------






EXHIBIT B
to the Master Facility and Ground Handling Agreement


FORM OF ASSIGNMENT
[Bracketed text to be included/excluded in final as appropriate]


This Agreement (this “Agreement”) is made and entered into, and is to be
effective on, this the ____ day of ____________ (the “Effective Date”), by
____________, a ____________ corporation (“Assignor”) and ____________, a
____________ corporation (“Assignee”), [and if required, the ____________
(“Airport Lessor”)].


W I T N E S S E T H:


WHEREAS, Assignor leases space], designated on Exhibit(s) _____ attached hereto
and made a part hereof (together the “Premises”), at ____________ at the
____________ Airport, ____________ (the “Airport”) under a certain [Airport Use
and Lease Agreement dated ____________, (as amended, hereinafter referred to as
the “Lease”)] between Assignor and the Airport Lessor;


WHEREAS, a copy of the Lease has been provided to Assignee and is incorporated
herein by reference;


WHEREAS, Assignee operates at the Airport and from portions of the Premises;


WHEREAS, Assignor desires to assign to Assignee [all] [a portion] of Assignor's
remaining right, title and interest in the Lease [insofar (and only insofar) as
the Lease pertains to certain leased premises and improvements described on the
attached Annex 1], such space herein called the “Assigned Space” and the
improvements located within the Assigned Space are herein called the “Assigned
Space Improvements”. The Assigned Space and Assigned Space Improvements are
herein called the “Assigned Premises”;


WHEREAS, Assignee desires to accept such assignment from Assignor;


[WHEREAS, such assignment requires the prior written consent of the Airport
Lessor];


[WHEREAS, pursuant to the Lease, such assignment does not require the consent of
the Airport Lessor (but written notice of such assignment is required to be
given to the Airport Lessor)].


NOW, THEREFORE, in consideration of the assignment herein made and of the mutual
agreements and covenants hereinafter set forth, the parties hereto agree as
follows:


1.    DEMISE AND USE


Effective on the Effective Date, Assignor hereby assigns to Assignee all of the
interest of the lessee under the Lease [insofar (and only insofar) as the Lease
pertains to the Assigned Premises].






--------------------------------------------------------------------------------




2.    ACCEPTANCE OF ASSIGNMENT


Assignee accepts the foregoing assignment of the Lease [insofar (and only
insofar) as the Lease pertains to the Assigned Premises] and covenants with
Assignor, from and after the Effective Date, to pay all rent and other charges
provided for in the Lease, as amended and to perform and observe all of the
other covenants, conditions and provisions in the Lease, as amended, to be
performed or observed by or on the part of Assignor as tenant under the Lease
[in respect of the Assigned Premises].


3.    WARRANTIES


Assignor hereby warrants and covenants that (i) except for the rights and
interests of the Airport Lessor under the Lease, Assignor is now the sole owner
of all rights and interests in and to the Assigned Premises, (ii) the Lease[, as
it relates to the Assigned Premises,] is in full force and effect, (iii)
Assignor has complied with all terms and provisions of the Lease [as it relates
to the Assigned Premises] and same is not currently in default and Assignor
knows of no condition which with the passage of time or giving of notice might
constitute a default under the Lease by any party, and (iv) the Assigned
Premises and the Lease [, insofar as it relates to the Assigned Premises,] are
free from all liens and encumbrances. A copy of the Lease (and all amendments
thereto) are attached as Annex 2.


Subject to the foregoing, Assignee accepts the Assigned Premises and equipment
thereon “AS IS” and acknowledges that there is, with respect to the Assigned
Premises and equipment thereon, NO WARRANTY, REPRESENTATION, OR CONDITION OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE, and that none shall be implied by law. Except
as stated in this Agreement, Assignee acknowledges that Assignor has made no
representations with respect to the Assigned Premises or equipment. Final
determination of the suitability of the Assigned Premises or equipment for the
use contemplated by Assignee is the sole responsibility of Assignee, and
Assignor shall have no responsibility in connection with such suitability.




4.    ASSIGNEE TO COMPLY WITH LEASE TERMS


Assignee agrees to perform and observe all of the covenants, conditions and
terms of the Lease relating to the period of time from and after the Effective
Date [(insofar, but only insofar, as the same related to the Assigned
Premises)], and to protect, defend, indemnify and hold harmless Assignor from
and against all claims, damages, and expenses of any kind asserted by any person
or entity, including the Lessor, arising out of the nonperformance,
nonobservance or improper performance or observance of the covenants, conditions
or terms of the Lease [(insofar, but only insofar, as the same relates to the
Assigned Premises)]. Assignor shall comply with all remaining terms of the
Lease, to the extent any non-compliance could adversely affect Assignee rights
in or to the Assigned Premises. Assignor agrees to protect, defend, indemnify
and hold harmless Assignee from and against all claims, damages, and expenses of
any kind asserted by any person or entity, including the Airport Lessor, arising
out of the nonperformance, nonobservance or improper performance or observance
prior to the Effective Date of the covenants, conditions or terms of the Lease
[(insofar, but only insofar as the same relates to or effects the Assigned
Premises)]. As between Assignor and Assignee, nothing herein shall be construed
as to obligate Assignee to be responsible in any way for any hazardous material
located in, or the environmental condition of, the Assigned Premises as of the
Effective Date to the extent not caused by or arising from Assignee's
operations.






--------------------------------------------------------------------------------




5.    APPROVALS


[This Agreement shall not become effective unless and until the consent of the
Airport Lessor is given by execution of consents for the assignments herein
made.] Assignor and Assignee hereby mutually agree to expeditiously take any and
all actions, and to cooperate fully with each other, with respect to obtaining
any approvals (including any Airport Lessor consent), authorizations, licenses
or similar items that may be necessary or desirable in order to carry out the
agreements set forth herein or contemplated hereby.


[Consent by Airport Lessor. Airport Lessor, as evidenced by its execution below,
does hereby consent to this Assignment [as it relates to the Assigned
Premises].]
  


6.    APPLICABLE LAW


The laws of the State where the Assigned Premises are located shall be used in
interpreting this Agreement and in determining the rights of the parties under
it.


7.    SEVERABILITY


If any part of this Agreement is held to be invalid by final judgment of any
court of competent jurisdiction, the part held invalid shall be modified to the
extent necessary to make it valid or, if necessary, excised, and the remainder
of the Agreement shall continue to remain effective.


8.    ENTIRE AGREEMENT


This Agreement contains the entire agreement between the parties with respect to
its subject matter and may not be changed in any way, except by a written
instrument executed by the parties and, if necessary, approved by the Airport
Lessor.


9.    SUCCESSORS AND ASSIGNS


The provisions of this Agreement shall be binding on the parties, their
successors and assigns.


IN WITNESS WHEREOF, the parties have properly executed this Agreement effective
the date first above written.


ATTEST:                        [ASSIGNOR]


____________________________            BY:_____________________________


TITLE:__________________________


DATE:__________________________




ATTEST:                        [ASSIGNEE]


____________________________            BY:_____________________________


TITLE:__________________________
                            
DATE:




--------------------------------------------------------------------------------










[Consent of Airport Lessor




By: _________________________        
Name:
Title:    


Date: _______________________]    




Attachments:
                
Annex 1 - Description of Assigned Space
Annex 2 - Copy of Lease




--------------------------------------------------------------------------------






    
ANNEX 1
to the Form of Assignment


DESCRIPTION OF ASSIGNED SPACE




--------------------------------------------------------------------------------






ANNEX 2
to the Form of Assignment


COPY OF LEASE




--------------------------------------------------------------------------------






\
EXHIBIT C
to the Master Facility and Ground Handling Agreement


FORM OF CONTINENTAL GROUND HANDLING AGREEMENT
(Continental as Handling Company, Contractor as Carrier)


AHM 810 - Annex B

STANDARD GROUND HANDLING AGREEMENT
SIMPLIFIED PROCEDURE
ANNEX B.SYS.0 - LOCATIONS AGREED SERVICES, FACILITIES AND CHARGES
to the Standard Ground Handling Agreement (SGHA) of April 1993
Between:    Republic Airline Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
(hereinafter referred to as the “Carrier”)
And:
Continental Airlines, Inc.

1600 Smith Street
Mail Stop HQSLG
Houston, Texas 77002
(hereinafter referred to as the “Handling Company”)
effective from:
May 1, 2012

This Annex
B.SYS.0

for the location :
The Handling Company shall provide ground handling services as provided herein
for Scheduled Flights at the airports set forth on Schedule 1 hereto.

In addition to the airports on Schedule 1, the Handling Company shall also
provide ground handling services to the Carrier for Scheduled Flights pursuant
to the terms hereof at each additional airport to which Scheduled Flights are
scheduled to fly after the date hereof (each, a “New Airport”) unless the
Handling Company gives at least 90 days' prior written notice (or such shorter
period of time as is reasonably practicable) before the commencement of
Scheduled Flights to such New Airport that the Handling Company will not provide
ground handling services at such airport. Schedule 1 shall be amended to reflect
each such addition. The Handling Company may also elect, upon at least 90 days'
prior written notice to the Carrier, to provide ground handling services as
provided herein to the Carrier for Scheduled Flights at any airport to which
Scheduled Flights fly at the time of such election. Schedule 1 shall be amended
to reflect each such addition.
            Notwithstanding the foregoing, the Handling Company may elect to
terminate the provision of services by the Handling Company pursuant hereto at
any airport upon at least 90 days' prior written notice to the Carrier and in
any event only at




--------------------------------------------------------------------------------




such time as the Carrier, using its commercially reasonable efforts, is able to
provide the ground handling services provided by the Handling Company hereunder
with respect to Scheduled Flights at such airport.
In addition, the provisions of this agreement shall terminate with respect to
any airport to which Scheduled Flights cease to be scheduled (other than a
temporary cessation, it being understood that the cessation of seasonal
Scheduled Flights upon the end of the relevant season shall constitute a
temporary cessation if such Scheduled Flights are expected to resume in the
subsequent relevant season). Schedule 1 shall be amended to reflect each such
termination.
is valid from:
May 1, 2012

and replaces:    
Capitalized terms used herein that are not defined herein or in the Standard
Ground Handling Agreement of April 1993 as published by the International Air
Transport Association (the “Main Agreement”) or in Annex A thereto, shall have
the meanings given to such terms in the Q300 Capacity Purchase Agreement among
Carrier and Handling Company as amended from time to time (the “Capacity
Purchase Agreement”) or the Master Facility and Ground Handling Agreement among
Carrier and Handling Company as amended from time to time.
This Annex B is prepared in accordance with the simplified procedure whereby the
Carrier and the Handling Company agree that the terms and conditions of the Main
Agreement and Annex A to the Main Agreement shall apply as if such terms were
repeated here in full, except as otherwise modified pursuant to this Annex B. By
signing this Annex B, the parties confirm that they are familiar with the
aforementioned Main Agreement and Annex A. The Main Agreement and Annex A, as
modified pursuant to this Annex B shall be referred to herein as the
“Agreement.”
F.
PARAGRAPH 1 - HANDLING CHARGES



1.1
The Handling Company shall provide the services of Annex A enumerated below for
the Carrier's Scheduled Flights at the locations set forth above:

1.1.1.    For services of the Annex A in its:


SECTION 1 - REPRESENTATION AND ACCOMMODATION:
1.1.2., 1.1.3., 1.1.4.
1.2.1., 1.2.2, 1.2.3.
SECTION 2 - LOAD CONTROL AND COMMUNICATION:
2.1.3.
2.2.1., 2.2.2., 2.2.3.
SECTION 4 - PASSENGERS AND BAGGAGE:
4.1.1., 4.1.2., 4.1.3., 4.1.4., 4.1.5., 4.1.6, 4.1.7.(in accordance with the
Baggage Resolution System Agreement, 4.2., 4.3., 4.4.1., 4.4.2. (a), 4.4.4.
(a)(c), 4.4.5., 4.4.6., 4.4.7.
SECTION 5 - CARGO AND MAIL:
5.1. thru 5.5 (CO's cargo products)




--------------------------------------------------------------------------------




SECTION 6 - RAMP:
6.1., 6.2.1., 6.2.2. (a), 6.2.3. (on request at ad hoc rate), 6.3., 6.4.3.,
6.4.4., 6.4.5., 6.4.6. (a)(b), 6.4.7., 6.4.8., 6.4.9., 6.4.12., 6.5.1. (on
request at ad hoc rate), 6.6.1., 6.7.1.
SECTION 7 - AIRCRAFT SERVICING:
7.2.2., 7.3., 7.6.2. (ad hoc rates apply)
1.1.2.
FEES FOR SERVICES COVERED UNDER THE SECTIONS LISTED ABOVE:

The charges set forth below do not include airport landing fees, or any other
airport taxes or charges. Carrier will be responsible for such charges at its
own expense and shall make payment directly therefor. Carrier shall pay to
Handling Company a Base Per Flight Fee for all ground handling services listed
above to be provided hereunder, which fee shall equal [*] per flight at each
airport listed on Schedule 1 attached hereto.     
1.1.3
EQUIPMENT PROVIDED BY CARRIER:

Notwithstanding anything contained in Paragraph 1.1.1 to the contrary, at each
airport that does not constitute a Hub Airport, the Carrier shall be responsible
for supplying all ground handling equipment that is usable only for turboprops
of the type used by Contractor for Scheduled Flights (as opposed to other types
of aircraft flown by the Handling Company), which, as of the date hereof, is the
equipment set forth on Schedule 2 hereto, and which equipment shall not be used
by Handling Company for any purpose other than providing ground handling
services to Carrier. At all Hub Airports, the Handling Company shall be
responsible for supplying such equipment. As between Handling Company and
Carrier, Handling Company shall be responsible for supplying all other ground
handling equipment necessary for the provision of ground handling services
hereunder.
G.
PARAGRAPH 2 - ADDITIONAL CHARGES



2.1
Services in Annex A which are not included in Paragraph 1 of this Annex and all
other additional services when available will be charged for as follows:

2.1.1.
Overtime. If, upon Carrier's request, the Handling Company agrees to provide
additional personnel in order to handle a flight outside of the scheduled
arrival and departure times or for any other reason, the Handling Company will
not charge Carrier more than the Handling Company's actual cost of providing
such additional personnel.

2.1.2.
Supplies.  The Carrier will furnish the Handling Company those items specific to
its operation, such as, but not limited to, cabin appearance supplies, (i.e.
safety cards, pillows and blankets), baggage tags, forms, ticket envelopes,
tariffs, timetables, etc. Any materials or supplies provided to the Carrier by
the Handling Company will not be charged back to the Carrier at more than the
Handling Company's replacement cost.

2.1.3.
Third Party Services. The Carrier shall, at the Handling Company's discretion,
be responsible for the cost and/or a pro-rata share of the cost, whichever is
applicable, incurred by the Handling Company for outside vendor services, such
as, but not limited to, water/lavatory services, cabin appearance, ramp handling
services, bussing services, aircraft de-icing, aircraft washing and aircraft
maintenance services, skycaps, security screening, armed guard and armored car
services, baggage claim security, janitorial services, baggage delivery
services, wheel chair





--------------------------------------------------------------------------------




services, electric cart services, denied boarding compensation, distressed
passenger meals and overnight accommodation, etc.
2.1.4.
De-Icing. For de-icing services provided by the Handling Company, the Handling
Company shall not charge the Carrier more than the procurement cost of fluids
and all other actual costs of the Handling Company for providing such de-icing
services including the Handling Company's actual labor costs associated with
such services.

2.1.6.
Training. At the Handling Company's request, the Carrier agrees to reimburse the
Handling Company for all associated out-of-pocket expenses required to train the
Handling Company's employees in the Carrier's procedures and administrative
requirements.

H.
PARAGRAPH 3 - DISBURSEMENTS



3.1
At the Handling Company's request, disbursements made on behalf of the Carrier
shall be reimbursed to the Handling Company at cost.

I.
PARAGRAPH 4 -SETTLEMENT OF ACCOUNT



4.1
All payments to be made pursuant to this Agreement shall be subject to the
setoff provisions of the Capacity Purchase Agreement. Notwithstanding Article
7.2 of the Main Agreement, and subject to such setoff provisions of the Capacity
Purchase Agreement, settlement of account shall be effected through the IATA
Clearing House via the Airlines Clearing House in accordance with the Rules and
Regulations of the IATA Clearing House and the Airlines Clearing House.

J.
PARAGRAPH 5 - TERMINATION OF AGREEMENT



5.1
This Agreement may be terminated by either party at any time following the
termination of the Capacity Purchase Agreement; provided, that this Agreement
may not be terminated pursuant to this sentence during the Wind-Down Period with
respect to any location to which Scheduled Flights continue to fly during such
Wind-Down Period. If the Carrier fails to make payments as agreed upon in
Paragraph 4.1., the Handling Company may terminate the Agreement upon
twenty-four (24) hours notice by letter, teletype or facsimile.



K.
PARAGRAPH 6 - TRANSFER OF SERVICES



6.1
In accordance with Article 3.1 of the Main Agreement, the Handling Company may
subcontract the services of Annex A as necessary in order to support the
Carrier's operation.

L.
PARAGRAPH 7 - OTHER MODIFICATIONS TO MAIN AGREEMENT



7.1
Sections 2.2, 3.2, 11.4, 11.5, 11.6, 11.7 and 11.10 and Article 9 of the Main
Agreement shall not apply to this Agreement.

7.2
Handling Company and Carrier agree that all third-parties engaged by Carrier or
Handling Company as of the date hereof, or engaged by Handling Company after the
date hereof, to provide ground handling services to Carrier at any of the
airports listed on Schedule 1 hereto are hereby approved for all purposes of
Section 3.1 and Section 3.2, as appropriate, of the Main Agreement.





--------------------------------------------------------------------------------




7.3
Carrier specifically acknowledges that Article 8 of the Main Agreement provides
that Handling Company is not to be responsible for, and that Carrier is to
indemnify Handling Company in respect of, legal liability for certain claims
arising out of the provision of ground handling services even in circumstances
where Handling Company is negligent, and Carrier agrees not to contend
otherwise.

7.4
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas as provided in Section 10.13 of the Capacity Purchase
Agreement.



7.5
Any Claims arising out of or related to this Agreement shall be resolved by
binding arbitration pursuant to the provisions of Section 10.07 of the Capacity
Purchase Agreement.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized thereunto, as of the date set forth
below.


Handling Company:                    Carrier:
Continental Airlines, Inc.                Republic Airline Inc.




BY:/s/ John Rainey                    BY:/s/ Timothy P. Dooley        
    
TITLE:    Executive VP and CFO        TITLE:    Senior VP & CFO


DATE:                            DATE:






Schedule 1    Airports


Schedule 2     Carrier Equipment




--------------------------------------------------------------------------------








AHM 810 - Annex B



Schedule 1
CONTINENTAL AIRPORTS [to be updated]




DOMESTIC






--------------------------------------------------------------------------------






AHM 810 - Annex B



Schedule 2
CARRIER EQUIPMENT




[to be added]




--------------------------------------------------------------------------------










EXHIBIT D
to the Master Facility and Ground Handling Agreement


FORM OF CONTRACTOR GROUND HANDLING AGREEMENT
(Contractor as Handling Company, Continental as Carrier)


AHM 810 - Annex B

STANDARD GROUND HANDLING AGREEMENT
SIMPLIFIED PROCEDURE
ANNEX B.SYS.0 - LOCATIONS AGREED SERVICES, FACILITIES AND CHARGES
to the Standard Ground Handling Agreement (SGHA) of April 1993
Between:
Continental Airlines, Inc.

1600 Smith Street
Mail Stop HQSLG
Houston, Texas 77002
(hereinafter referred to as the “Carrier”)
And:    Republic Airline Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
(hereinafter referred to as the “Carrier”)


effective from:
May 1, 2012

This Annex
B.SYS.0

for the location:
The Handling Company shall provide ground handling services as provided herein
at the airports set forth on Schedule 1 hereto.

The Carrier may elect, at its sole discretion and upon at least 90 days notice
to the Handling Company, to require the Handling Company to provide ground
handling services to the Carrier at any airport other than a Hub Airport.
Schedule 1 shall be amended to reflect each such addition.
Notwithstanding the foregoing, the Carrier may elect, at its sole discretion and
upon at least 90 days' prior written notice to the Handling Company, to
terminate the provision of services covered hereunder by the Handling Company at
any airport. In addition, the provisions of this agreement shall terminate with
respect to any airport to which Scheduled Flights cease to be scheduled (other
than a temporary cessation, it being understood that the cessation of seasonal
Scheduled Flights upon the end of the relevant season shall constitute a
temporary cessation if such Scheduled Flights are expected to resume in the
subsequent relevant season). Schedule 1 shall be amended to reflect each such
termination.




--------------------------------------------------------------------------------




is valid from:
May 1, 2012

and replaces:    
Capitalized terms used herein that are not defined herein or in the Standard
Ground Handling Agreement of April 1993 as published by the International Air
Transport Association (the “Main Agreement”) or in Annex A thereto, shall have
the meanings given to such terms in the Q300 Capacity Purchase Agreement as
amended from time to time (the “Capacity Purchase Agreement”) or the Master
Facility and Ground Handling Agreement between Carrier and Handling Company, as
amended from time to time.
This Annex B is prepared in accordance with the simplified procedure whereby the
Carrier and the Handling Company agree that the terms and conditions of the Main
Agreement and Annex A to the Main Agreement shall apply as if such terms were
repeated here in full, except as otherwise modified pursuant to this Annex B. By
signing this Annex B, the parties confirm that they are familiar with the
aforementioned Main Agreement and Annex A. The Main Agreement and Annex A, as
modified pursuant to this Annex B shall be referred to herein as the
“Agreement.”
M.
PARAGRAPH 1 - HANDLING CHARGES



1.1
The Handling Company shall provide the services of Annex A enumerated below for
the Carrier's scheduled flights at the locations set forth above:

1.1.1.
For services of the Annex A in its:

SECTION 1 - REPRESENTATION AND ACCOMMODATION:
1.1.2., 1.1.3., 1.1.4.
1.2.1., 1.2.2, 1.2.3.
SECTION 2 - LOAD CONTROL AND COMMUNICATION:
2.1.3.
2.2.1., 2.2.2., 2.2.3.
SECTION 4 - PASSENGERS AND BAGGAGE:
4.1.1., 4.1.2., 4.1.3., 4.1.4., 4.1.5., 4.1.6, 4.1.7.(in accordance with the
Baggage Resolution System Agreement, 4.2., 4.3., 4.4.1., 4.4.2. (a), 4.4.4.
(a)(c), 4.4.5., 4.4.6., 4.4.7.
SECTION 5 - CARGO AND MAIL:
5.1. thru 5.5 (CO's cargo products)
SECTION 6 - RAMP:
6.1., 6.2.1., 6.2.2. (a), 6.2.3. (on request at ad hoc rate), 6.3., 6.4.3.,
6.4.4., 6.4.5., 6.4.6. (a)(b), 6.4.7., 6.4.8., 6.4.9., 6.4.12., 6.5.1. (on
request at ad hoc rate), 6.6.1., 6.7.1.
SECTION 7 - AIRCRAFT SERVICING:
7.2.2., 7.3., 7.6.2. (ad hoc rates apply)
1.1.2.
FEES FOR SERVICES COVERED UNDER THE SECTIONS LISTED ABOVE:

The charges set forth below do not include airport landing fees, or any other
airport taxes or charges. The Carrier will be responsible for such charges at
its own expense and shall make payment directly therefor.




--------------------------------------------------------------------------------




Flight Fee:
The Carrier shall pay to the Handling Company a Base Per Flight Fee for the
ground handling services listed above to be provided hereunder, which fee shall
equal the Handling Company's cost of providing such services, as reasonably
determined by the Handling Company and subject to the audit rights of the
Carrier as set forth in Section 3.05 of the Capacity Purchase Agreement.
1.1.3
EQUIPMENT PROVIDED BY CARRIER:

Notwithstanding anything contained in Paragraph 1.1.1 to the contrary, at each
airport, the Carrier shall be responsible for supplying all ground handling
equipment that is usable only for jet aircraft other than regional jets, which,
as of the date hereof, is the equipment set forth on Schedule 2 hereto, and
which equipment shall not be used by Handling Company for any purpose other than
providing ground handling services to Carrier. As between Handling Company and
Carrier, Handling Company shall be responsible for supplying all other ground
handling equipment necessary for the provision of ground handling services
hereunder.
N.
PARAGRAPH 2 - ADDITIONAL CHARGES

2.1
Services in Annex A which are not included in Paragraph 1 of this Annex and all
other additional services when available will be charged for as follows:

2.1.1.
Overtime. If, upon Carrier's request, the Handling Company agrees to provide
additional personnel in order to handle a flight outside of the scheduled
arrival and departure times or for any other reason, the Handling Company will
charge Carrier the Handling Company's actual cost of providing such additional
personnel.

2.1.2.
Supplies.  The Carrier will furnish the Handling Company those items specific to
its operation, such as, but not limited to, cabin appearance supplies, (i.e.
safety cards, pillows and blankets), baggage tags, forms, ticket envelopes,
tariffs, timetables, etc. Any materials or supplies provided to the Carrier by
the Handling Company will be charged back to the Carrier at the Handling
Company's replacement cost.

2.1.3.
Third Party Services. The Carrier shall, at the Handling Company's discretion,
be responsible for the cost and/or a pro-rata share of the cost, whichever is
applicable, incurred by the Handling Company for outside vendor services, such
as, but not limited to, water/lavatory services, cabin appearance, ramp handling
services, bussing services, aircraft de-icing, aircraft washing and aircraft
maintenance services, skycaps, security screening, armed guard and armored car
services, baggage claim security, janitorial services, baggage delivery
services, wheel chair services, electric cart services, denied boarding
compensation, distressed passenger meals and overnight accommodation, etc.

2.1.4.
De-Icing. For de-icing services provided by the Handling Company, the Handling
Company shall charge the Carrier the procurement cost of fluids and all other
actual costs of the Handling Company for providing such de-icing services
including the Handling Company's actual labor costs associated with such
services.

2.1.6.
Training. The Carrier agrees to reimburse the Handling Company for all
associated out-of-pocket expenses required to train the Handling Company's
employees in the Carrier's procedures and administrative requirements.





--------------------------------------------------------------------------------




O.
PARAGRAPH 3 - DISBURSEMENTS



3.1
Disbursements made on behalf of the Carrier shall be reimbursed to the Handling
Company at cost.

P.
PARAGRAPH 4 -SETTLEMENT OF ACCOUNT



4.1
Notwithstanding Article 7.2 of the Main Agreement and subject to the setoff
provisions of the Capacity Purchase Agreement, settlement of account shall be
effected through the IATA Clearing House via the Airlines Clearing House in
accordance with the Rules and Regulations of the IATA Clearing House and the
Airlines Clearing House.

Q.
PARAGRAPH 5 - TERMINATION OF AGREEMENT



5.1
This Agreement may be terminated by either party at any time following the
termination of the Capacity Purchase Agreement; provided, that this Agreement
may not be terminated pursuant to this sentence during the Wind-Down Period with
respect to any location to which Scheduled Flights continue to fly during such
Wind-Down Period. If the Carrier fails to make payments as agreed upon in
Paragraph 4.1., the Handling Company may terminate the agreement upon
twenty-four (24) hours notice by letter, teletype or facsimile.

R.
PARAGRAPH 6 - TRANSFER OF SERVICES



6.1
In accordance with Article 3.1 of the Main Agreement, the Handling Company may
subcontract the services of Annex A as necessary in order to support the
Carrier's operation.

PARAGRAPH 7 - OTHER MODIFICATIONS TO MAIN AGREEMENT
7.1
Upon the request of the Carrier from time to time at its sole discretion, and
for so long as requested by the Carrier during the Term of this Agreement, the
Handling Company shall provide ground handling services pursuant to this
Agreement, for the fees specified for such services herein, at any location
covered by this Annex B to any of the Carrier's codeshare partners.

7.2
Sections 2.2, 3.2, 11.4, 11.5, 11.6, 11.7 and 11.10 and Article 9 of the Main
Agreement shall not apply to this Agreement.

7.3
Handling Company and Carrier agree that all third-parties engaged by Carrier or
Handling Company as of the date hereof, or engaged by Carrier after the date
hereof, to provide ground handling services to Carrier at any of the airports
listed on Schedule 1 hereto are hereby approved for all purposes of Section 3.1
and Section 3.2, as appropriate, of the Main Agreement.

7.4
In connection with the determination of the Base Per Flight Fee pursuant to
Section 1.1.2 above and the charges pursuant to Section 2 above, Handling
Company shall make available for inspection by Carrier and its outside auditors,
within a reasonable period of time after Carrier makes a written request
therefor, all of Handling Company's books and records (including all financial
and accounting records) relating to this Agreement and the provision of services
hereunder by Handling Company. Each of Carrier and its outside auditors shall be
entitled to make copies and notes of such information as it deems necessary and
to discuss such records with Handling Company's Chief Financial Officer or such
other employees or agents of Handling Company knowledgeable about such records.
Upon the reasonable written request of Carrier or its outside auditors, Handling
Company will cooperate





--------------------------------------------------------------------------------




with Carrier and its outside auditors to permit Carrier and its outside auditors
access to Handling Company's outside auditors for purposes of reviewing such
records.
7.5
Carrier specifically acknowledges that Article 8 of the Main Agreement provides
that Handling Company is not to be responsible for, and that Carrier is to
indemnify Handling Company in respect of, legal liability for certain claims
arising out of the provision of ground handling services even in circumstances
where Handling Company is negligent, and Carrier agrees not to contend
otherwise.

7.6
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas as provided in Section 10.13 of the Capacity Purchase
Agreement.



7.7
Any Claims arising out of or related to this Agreement shall be resolved by
binding arbitration pursuant to the provisions of Section 10.07 of the Capacity
Purchase Agreement.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized thereunto, as of the date set forth
below.
Carrier:                        Handling Company:
Continental Airlines, Inc.                Republic Airline Inc.


BY: /s/ John Rainey                    BY: /s/ Timothy P. Dooley__________
    
TITLE:    Executive VP and CFO        TITLE:    Senior VP & CFO


DATE:                            DATE:    






Schedule 1    Airports
Schedule 2    Carrier Equipment




--------------------------------------------------------------------------------






AHM 810 - Annex B



Schedule 1
CONTRACTOR AIRPORTS [to be updated]






--------------------------------------------------------------------------------






AHM 810 - Annex B



Schedule 2
CARRIER EQUIPMENT




[heavy duty pushback tug]






--------------------------------------------------------------------------------




EXHIBIT D
Terms of Codeshare Arrangements




1.Contractor's use of Continental designated code. During the Term of the
Agreement, Continental shall place its designator code, “UA”, on all Scheduled
Flights operated by Contractor. Continental may suspend the display of its code
on flights operated by Contractor if Contractor is in breach of any of its
safety-related obligations, or material breach of any of its operational
obligations, under the Agreement during the period that such breach continues.
All Contractor operated flights that display the Continental designated code are
referred to herein as “UA* Flights”.


2.    Contractor's display of Continental designated code.     


(a)
All UA* Flights will be included in the schedule, availability and fare displays
of all computerized reservations systems in which Continental and Contractor
participate, the Official Airline Guide (to the extent agreed upon) and
Continental's and Contractor's internal reservation systems, under the UA code,
to the extent possible. Continental and Contractor will take the appropriate
measures necessary to ensure the display of the schedules of all UA* Flights in
accordance with the preceding sentence.



(b)
Continental and Contractor will disclose and identify the UA* Flights to the
public as actually being a flight of and operated by Contractor, in at least the
following ways:



(i)
a symbol will be used in timetables and computer reservation systems indicating
that UA* Flights are actually operated by Contractor;



(ii)
to the extent reasonable, messages on airport flight information displays will
identify Contractor as the operator of flights shown as UA* Flights;



(iii)
Continental and Contractor advertising concerning UA* Flights and Continental
and Contractor reservationists will disclose Contractor as the operator of each
UA* Flight; and



(iv)    in any other manner prescribed by law.


3.Terms and Conditions of Carriage. In all cases the contract of carriage
between a passenger and a carrier will be that of the carrier whose code is
designated on the ticket. Continental and Contractor shall each cooperate with
the other in the exchange of information necessary to conform each carrier's
contract of carriage to reflect service offered by the other carrier.


4.    Notification of irregularities in operations. Contractor shall promptly
notify Continental of all irregularities involving a UA* Flight which result in
any material damage to persons or property as soon as such information is
available and shall furnish to Continental as much detail as practicable. For
purposes of this section, notification shall be made as follows:


Continental Airlines System Operations Control Center (SOCC)
233 South Wacker Drive, 27th Floor Chicago, IL 60606
Attention: Operations Director
Phone no. [TBD]
Fax no. [TBD]
Ops Spec A008




--------------------------------------------------------------------------------






5.        Code Sharing License.


(a)Grant of License. Subject to the terms and conditions of the Agreement,
Continental hereby grants to Contractor a nonexclusive, nontransferable,
revocable license to use the UA* designator code on all of its flights operated
as a UA* Flight.


(b)Control of UA* Flights. Subject to the terms and conditions of the Agreement,
Contractor shall have sole responsibility for and control over, and Continental
shall have no responsibility for, control over or obligations or duties with
respect to, each and every aspect of Contractor's operation of UA* Flights.


6.    Display of other codes. During the Term of the Agreement, Continental
shall have the exclusive right to determine which other airlines (“Alliance
Airlines”), if any, may place their two letter designator codes on flights
operated by Contractor with Covered Aircraft and to enter into agreements with
such Alliance Airlines with respect thereto. Contractor will cooperate with
Continental and any Alliance Airlines in the formation of a code share
relationship between Contractor and the Alliance Airlines and enter into
reasonably acceptable agreements and make the necessary governmental filings, as
requested by Continental, with respect thereto.


7.    Customer First. During the period that Continental places its designator
code on flights operated by Contractor, Contractor will adopt and follow plans
and policies comparable (to the extent applicable and permitted by law and
subject to operational constraints) to Continental's Customer First Commitments
as presently existing and hereafter modified. Contractor acknowledges that it
has received a copy of Continental's presently existing Customer First
Commitments. Continental will provide Contractor with any modifications thereto
promptly after they are made.










--------------------------------------------------------------------------------






EXHIBIT E
Non-Revenue Pass Travel




Continental will have the sole right to design, implement and oversee a pass
travel program for the Regional Air Services, including jump seat policies.


Continental will support participation by Contractor and its employees in the
Zed Associate Membership travel program.






--------------------------------------------------------------------------------




EXHIBIT F
Fuel Purchasing Agreement




THIS FUEL PURCHASING AGREEMENT (this “Agreement”) is made as of the 1st day of
May, 2012, by and between CONTINENTAL AIRLINES, INC., a Delaware corporation
(“Continental”), and Republic Airline Inc. an Indiana corporation
(“Contractor”).


WHEREAS, Continental, Contractor and Republic Airways Holdings Inc.,
Contractor's parent (“Parent”), are entering into a Capacity Purchase Agreement
contemporaneously with the execution of this Agreement (the “Capacity Purchase
Agreement”);


WHEREAS, Contractor has requested that Continental purchase on Contractor's
behalf and supply it with all of the jet fuel needed to provide the Regional
Airline Services, and Continental is willing to do so on the terms and subject
to the conditions of this Agreement;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.    Definitions. All capitalized terms that are used and not otherwise defined
herein shall have the meanings given to such terms in the Capacity Purchase
Agreement.


2.    Products Covered. The product covered by this Agreement shall be aviation
jet fuel meeting ASTM Specification D 1655-99 (such fuel being referred to
herein as “Fuel”). The definition of future products and the scope of this
Agreement may be revised from time to time upon mutual consent of the parties.


3.    Services to Be Provided. Continental shall supply or cause to be supplied
to Contractor all Fuel that Contractor shall require to provide the Regional
Airline Services, and Contractor shall purchase and pay for such Fuel in
accordance with the terms and conditions of Section 5 of this Agreement. In
connection with the provision of Fuel to Contractor pursuant to this Agreement,
Continental shall manage all aspects of procuring, transporting and delivering
Fuel to Contractor in respect of Regional Airline Services, including without
limitation selecting the source of Fuel, negotiating and consummating agreements
with fuel suppliers and into-plane service providers, providing consortium
representation and furnishing day-to-day management pertaining to any
fuel-related services. Where Continental has engaged a Fuel Vendor Contracted by
Continental (as defined in the Agreement) to provide into plane fueling services
for Contractor, title to and risk of loss of the Fuel shall pass to Contractor
after the Fuel passes through the inlet coupling of the applicable receiving
Covered Aircraft. Continental shall be the exclusive provider of Fuel and
fuel-related services used to provide Regional Airline Services during the term
of this Agreement.


4.    Planning. Contractor will provide Continental each month with a rolling
twelve-month forecast of fuel needs not later than the 5th day of such month,
which forecast shall reflect the Final Monthly Schedule for such month,
Continental's proposed schedule for Scheduled Flights for the two months
following such month as presented to Contractor pursuant to Section 2.01(b) of
the Capacity Purchase Agreement and such other information published by
Continental regarding scheduled Contractor flights over the next twelve-month
period.






--------------------------------------------------------------------------------




5.    Price and Payment. In consideration of Continental providing Fuel and
other services to Contractor pursuant to this Agreement, Contractor, in addition
to other consideration as set forth on Paragraph A of Schedule 3 to the Capacity
Purchase Agreement, shall pay Continental [*] per calendar month. This amount
shall be included in the Invoiced Amount pursuant to Section 3.06(a) of the
Capacity Purchase Agreement. For the avoidance of doubt, the parties agree that
all of Continental's costs, gains or losses resulting from engaging in any
fuel-price hedging transactions with respect to Fuel provided to Contractor
under this Agreement shall be for Continental's account. Upon Continental's
request, Contractor agrees to execute promptly a written statement (on an
Internal Revenue Service certificate entitled “Waiver For Use By Ultimate
Purchasers Of Aviation-Grade Kerosene Used In Nontaxable Uses” or such other
certificate or document as may be reasonably requested by Continental)
stipulating that Continental is the ultimate vendor of the fuel sold to
Contractor by Continental hereunder.


6.    Fuel Consortia. Continental may, in its sole discretion and at its sole
expense, direct Contractor to do any of the following (in which event Contractor
shall comply with Continental's directions): (i) join any fuel consortium
selected by Continental at any airport at which Continental provides Fuel to
Contractor, (ii) terminate any membership that it has or may have in any such
consortium or (iii) not join any such consortium at any such airport and, in
lieu thereof, pay a non-member fee to such consortium for the right to use fuel
stored at such consortium's storage facilities, in each case of clauses (i)
through (iii), with respect only to Contractor's provision of Regional Airline
Services.


7.    Term. This agreement is coterminous with the Capacity Purchase Agreement
and may be terminated by either party upon the termination of the Capacity
Purchase Agreement; provided, however, that if a party hereto elects to
terminate this Agreement as a result of the Capacity Purchase Agreement being
terminated, the terms of this Agreement shall continue with respect to any
locations to which Scheduled Flights are flown during the Wind-Down Period.


8.    Authority. Each of the parties hereto represents to the other that (a) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (b) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action, (c) it has duly and
validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally and
general equity principles.


9.    Arbitration of Disputes. Any dispute arising hereunder shall be resolved
in accordance with the provisions of Section 10.08 of the Capacity Purchase
Agreement.


10.    Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon the parties hereto and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by either party without the prior written consent of the other
party. Notwithstanding the foregoing, without Contractor's prior written
consent, Continental may assign this Agreement and any of its rights, interests,
and obligations under this Agreement to any of its affiliates and shall assign
this Agreement (to the extent such assignment does not occur by operation of
law) to any entity that is the successor to Continental that results from the
merger and integration of Continental Airlines and United Air Lines, Inc.


11.    Employees of Continental. The employees, agents and independent
contractors of Continental engaged in performing any of the services Continental
is to perform pursuant to this Agreement are employees, agents and independent
contractors of Continental for all purposes, and under no circumstances will be
deemed to be employees, agents or independent contractors of Contractor. In its
performance under this




--------------------------------------------------------------------------------




Agreement, Continental will act, for all purposes, as an independent contractor
and not as an agent for Contractor. Contractor will have no supervisory power or
control over any employees, agents or independent contractors engaged by
Continental in connection with its performance hereunder.


12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (other than laws regarding
conflicts of laws) as to all matters, including matters of validity,
construction, effect, performance and remedies.


13.    Notices. All notices shall be in writing and shall be deemed given upon
(a) a transmitter's confirmation of a receipt of a facsimile transmission (but
only if followed by confirmed delivery of a standard overnight courier the
following Business Day or if delivered by hand the following Business Day), or
(b) confirmed delivery of a standard overnight courier or delivered by hand, to
the parties at the following addresses:


if to Continental:


Continental Airlines, Inc.
233 South Wacker Drive
Chicago, IL 60606
Attention: Alexandria P. Marren
Facsimile No.: [*]


with a copy to:


Continental Airlines, Inc.
77 West Wacker Drive
Chicago, IL 60601
Attention: VP and Deputy General Counsel - Commercial
Facsimile No.: [*]




if to Contractor:


Republic Airline, Inc.
8909 Purdue Road
Suite 300
Indianapolis, IN 46268
Attention: Chief Financial Officer
Telecopy No.: [*]


with a copy to:


Republic Airline, Inc.
8909 Purdue Road
Suite 300
Indianapolis, IN 46268
Attention: Vice President, General Counsel
Telecopy No.: [*]




or to such other address as either party hereto may have furnished to the other
party by a notice in writing in accordance with this Section 13.




--------------------------------------------------------------------------------






14.     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


15.    Entire Agreement. Except as otherwise set forth in this Agreement, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral, between the parties with respect to
such subject matter.


16.    Amendment and Modification. This Agreement may not be amended or modified
in any respect except by a written agreement signed by both of the parties
hereto that specifically states that it is intended to amend or modify this
Agreement.


17.    Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement,
and no Person shall be deemed a third party beneficiary under or by reason of
this Agreement.


18.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The Agreement may be executed by
facsimile signature.


19.    Waiver. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in writing signed by the party against which such
waiver is to be asserted that specifically states that it is intended to waive
such term. Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement. No failure by either party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by the party against whom the
existence of such waiver is asserted.


20.    References; Construction. The section and other headings and subheadings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the parties hereto, and shall not in any way affect the
meaning or interpretation of this Agreement. All references to days or months
shall be deemed references to calendar days or months. Unless the context
otherwise requires, any reference to a “Section” shall be deemed to refer to a
section of this Agreement. The words “hereof,” “herein” and “hereunder” and
words of similar import referring to this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, unless
otherwise specifically provided, they shall be deemed to be followed by the
words “without limitation.” This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting or causing the document to be drafted.


 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized thereunto, as of the date first
above written.




CONTINENTAL AIRLINES, INC.        REPUBLIC AIRLINE, INC.






By:    /s/ John Rainey_____            By:    /s/ Timothy P. Dooley_________
Name:    John Rainey                Name:    Timothy P. Dooley
Title:    Executive VP & CFO            Title:    Senior VP & CFO








--------------------------------------------------------------------------------






EXHIBIT G
Use of Continental Marks and Other Identification


1.
Grant. Continental hereby grants to Contractor, and Contractor accepts, a
non-exclusive, personal, non-transferable, royalty-free right and license to
adopt and use the Continental Marks and other Identification in connection with
the rendering by Contractor of Regional Airline Services, subject to the
conditions and restrictions set forth herein.



2.
Ownership of the Continental Marks and Other Identification.



a.
Continental shall at all times remain the owner of the Continental Marks and the
other Identification and any registrations thereof and Contractor's use of any
Continental Marks or other Identification shall clearly identify Continental as
the owner of such marks (to the extent practical) to protect Continental's
interest therein. All use by Contractor of the Continental Marks and the other
Identification shall inure to the benefit of Continental. Nothing in this
Agreement shall give Contractor any right, title, or interest in the Continental
Marks or the other Identification other than right to use the Continental Marks
and the other Identification in accordance with the terms of this Agreement.



b.
Contractor acknowledges Continental's ownership of the Continental Marks and the
other Identification and further acknowledges the validity of the
Identification. Contractor agrees that it will not do anything that in any way
infringes or abridges Continental's rights in the Identification or directly or
indirectly challenges the validity of the Identification



3.
Use of the Continental Marks and the Other Identification.



a.
Contractor shall use the Continental Marks and other Identification only as
authorized herein by Continental and in accordance with such standards of
quality as Continental may establish.



b.
Contractor shall use the Identification on all Covered Aircraft (other than the
Spare Aircraft) and all facilities, equipment and printed materials used in
connection with the Regional Airline Services.



c.
Contractor shall not use the Identification for any purpose other than as set
forth in this Exhibit G, and specifically shall have no right to use the
Continental Marks or other Identification on or in any aircraft other than
Covered Aircraft or in connection with any other operations of Contractor.



d.
Continental shall have exclusive control over the use and display of the
Continental Marks and other Identification, and may change the Identification at
any time and from time to time (including by adding or deleting marks from the
list specified in this Exhibit G), in which case Contractor shall as soon as
practicable make such changes as are requested by Continental to utilize the new
Identification; provided that Continental shall either pay directly the
reasonable costs of making such changes to the Identification or shall promptly
reimburse Contractor for its reasonable expenses incurred in making such
changes.



e.
Nothing shall abridge Continental's right to use and/or to license the
Identification, and Continental reserves the right to the continued use of all
the Identification, to license such other uses of the Identification and to
enter into such agreements with other carriers providing for arrangements
similar to those with Contractor as Continental may desire. No term or





--------------------------------------------------------------------------------




provision of this Agreement shall be construed to preclude the use of the
Continental Marks or other Identification by other persons or for similar or
other uses not covered by this Agreement.


4.
Continental-Controlled Litigation. Continental at its sole expense shall take
all steps that in its opinion and sole discretion are necessary and desirable to
protect the Continental Marks and other Identification against any infringement
or dilution. Contractor agrees to cooperate fully with Continental in the
defense and protection of the Continental Marks and other Identification as
reasonably requested by Continental. Contractor shall report to Continental any
infringement or imitation of, or challenge to, the Continental Marks and other
Identification, immediately upon becoming aware of same. Contractor shall not be
entitled to bring, or compel Continental to bring, an action or other legal
proceedings on account of any infringements, imitations, or challenges to any
element of the Continental Marks and other Identification without the written
agreement of Continental. Continental shall not be liable for any loss, cost,
damage or expense suffered or incurred by Contractor because of the failure or
inability to take or consent to the taking of any action on account of any such
infringements, imitations or challenges or because of the failure of any such
action or proceeding. If Continental shall commence any action or legal
proceeding on account of such infringements, imitations or challenges,
Contractor agrees to provide all reasonable assistance requested by Continental
in preparing for and prosecuting the same.



5.
Revocation of License. Continental shall have the right to cancel the license
provided herein in whole or in part at any time and for any reason, in which
event all terminated rights to use the Identification provided Contractor herein
shall revert to Continental and the Continental Marks and the other
Identification shall not be used by Contractor in connection with any operations
of Contractor. The following provisions shall apply to the termination of the
license provided herein: (i) in the case of a termination of the license to use
the globe element of the Continental Marks, Contractor shall cease all use of
the globe element of the Continental Marks with respect to each Covered Aircraft
within 90 days of such aircraft being withdrawn from the capacity purchase
provisions of the Agreement, and shall cease all use of the globe element of the
Continental Marks in all other respects within 90 days of last Covered Aircraft
being withdrawn from this Agreement (unless this Agreement is terminated for
Cause or pursuant to Section 9.02(a) or the first sentence of Section 9.02(b),
in which case Contractor shall cease all use of the globe element of the
Continental Marks within 45 days of the Termination Date); (ii) in the case of a
termination of the license to use any other Continental Marks and
Identification, Contractor shall cease all use of such other Continental Marks
and Identification within 45 days of the termination of the license for such
other Continental Marks and other Identification. Within such specified period,
Contractor shall cease all use of such other Continental Marks and
Identification, and shall change its facilities, equipment, uniforms and
supplies to avoid any customer confusion or the appearance that Contractor is
continuing to have an operating relationship with Continental, and Contractor
shall not thereafter make use of any word, words, term, design, name or mark
confusingly similar to the Continental Marks or other Identification or take
actions that otherwise may infringe the Continental Marks and the other
Identification.



6.
Assignment. The non-exclusive license granted by Continental to Contractor is
personal to Contractor and may not be assigned, sub-licensed or transferred by
Contractor in any manner without the written consent of a duly authorized
representative of Continental.



7.
Continental Marks. The Continental Marks are as follows:



UNITED EXPRESS
UNITED EXPRESS'S LOGO (DESIGN) IN COLOR




--------------------------------------------------------------------------------




UNITED EXPRESS'S LOGO (DESIGN) IN BLACK AND WHITE
    
    [unitedexpresslogo.jpg]


8.
Aircraft Livery. The colors blue, gray, white and gold are used on the aircraft.
The color white appears on the top approximate 2/3 of the body of the aircraft;
the color gray appears below the color white on the remainder of the bottom
portion of the body of the aircraft; the color gold is used as a stripe or band
dividing the white and gray colors. The tail of the aircraft is primarily blue
with the globe logo design in a gold and white combination and the trade name is
written in blue on the white portion of the body of the aircraft. The color blue
is the dominant aircraft interior color.



9.
Survival. The provisions of this Exhibit G shall survive the termination of this
Agreement for a period of six years.







--------------------------------------------------------------------------------




EXHIBIT H
Use of Contractor MarksEXHIBIT H
:
Use of Continental Marks





1.
Grant. Contractor hereby grants to Continental, and Continental accepts, a
non-exclusive, personal, non-transferable, royalty-free right and license to
adopt and use the Contractor Marks (as defined below) in connection with
Continental's entering into this Agreement, subject to the conditions and
restrictions set forth herein.



2.
Ownership of the Contractor Marks.



a.
Contractor shall at all times remain the owner of the Contractor Marks and any
registrations thereof and Continental's use of any Contractor Marks shall
clearly identify Contractor as the owner of such marks (to the extent practical)
to protect Contractor's interest therein. All use by Continental of the
Contractor Marks shall inure to the benefit of Contractor. Nothing in this
Agreement shall give Continental any right, title, or interest in the Contractor
Marks other than right to use the Contractor Marks in accordance with the terms
of this Agreement



b.
Continental acknowledges Contractor's ownership of the Contractor Marks and
further acknowledges the validity of the Contractor Marks. Continental agrees
that it will not do anything that in any way infringes or abridges Contractor's
rights in the Contractor Marks or directly or indirectly challenges the validity
of the Contractor Marks.



3.
Use of the Contractor Marks.



a.
Continental shall use the Contractor Marks only as authorized herein by
Contractor and in accordance with such standards of quality as Contractor may
establish.



b.
Continental shall use the Contractor Marks as necessary or appropriate in
Continental's sole discretion in connection with the Regional Airline Services,
including without limitation the sale or disposition by Continental of the seat
inventory of the Scheduled Flights.



c.
Continental shall not use the Contractor Marks for any purpose other than as set
forth in this Exhibit H, and specifically shall have no right to use the
Contractor Marks in connection with any other operations of Continental.



d.
Contractor may change the Contractor Marks at any time and from time to time
(including by adding or deleting marks from the list specified in this Exhibit
H), in which case Continental shall as soon as practicable make such changes as
are requested by Contractor to utilize the new Contractor Marks; provided that
Contractor shall either pay directly the reasonable costs of making such changes
to the Contractor Marks or shall promptly reimburse Continental for its
reasonable expenses incurred in making such changes.



e.
Nothing shall abridge Contractor's right to use and/or to license the Contractor
Marks, and Contractor reserves the right to the continued use of all the
Contractor Marks, to license such other uses of the Contractor Marks and to
enter into such agreements with other carriers providing for arrangements
similar to those with Continental as Contractor may desire. No term or provision
of this Agreement shall be construed to preclude the use of the Contractor Marks
by other persons or for other similar uses not covered by this Agreement.







--------------------------------------------------------------------------------




4.
Contractor-Controlled Litigation. Contractor at its sole expense shall take all
steps that in its opinion and sole discretion are necessary and desirable to
protect the Contractor Marks against any infringement or dilution. Continental
agrees to cooperate fully with Contractor in the defense and protection of the
Contractor Marks as reasonably requested by Contractor. Continental shall report
to Contractor any infringement or imitation of, or challenge to, the Contractor
Marks, immediately upon becoming aware of same. Continental shall not be
entitled to bring, or compel Contractor to bring, an action or other legal
proceedings on account of any infringements, imitations, or challenges to any
element of the Contractor Marks without the written agreement of Contractor.
Contractor shall not be liable for any loss, cost, damage or expense suffered or
incurred by Continental because of the failure or inability to take or consent
to the taking of any action on account of any such infringements, imitations or
challenges or because of the failure of any such action or proceeding. If
Contractor shall commence any action or legal proceeding on account of such
infringements, imitations or challenges, Continental agrees to provide all
reasonable assistance requested by Contractor in preparing for and prosecuting
the same.



5.
Revocation of License. Contractor shall have the right to cancel the license
provided herein in whole or in part at any time and for any reason, in which
event all terminated rights to use the Contractor Marks provided Continental
herein shall revert to Contractor and the Contractor Marks shall not be used by
Continental in connection with any operations of Continental. Continental shall
cease all use of the Contractor Marks in all respects upon the last Covered
Aircraft being withdrawn from this Agreement. Continental shall not thereafter
make use of any word, words, term, design, name or mark confusingly similar to
the Contractor Marks or take actions that otherwise may infringe the Contractor
Marks

6.
Assignment. The non-exclusive license granted by Contractor to Continental is
personal to Continental and may not be assigned, sub-licensed or transferred by
Continental in any manner without the written consent of a duly authorized
representative of Contractor. Notwithstanding the foregoing, without
Contractor's written consent, Continental may assign this agreement and any of
its rights, interests, and obligations under this agreement to any of its
affiliates and shall assign this Agreement (to the extent such assignment does
not occur by operation of law) to any entity that is the successor to
Continental that results from the merger and integration of Continental and
United Air Lines, Inc.



7.
Contractor Marks. The Contractor Marks are as follows:



[indy3009598v1republic_image4.jpg][indy3009598v1republic_image5.gif]




8.
Survival. The provisions of this Exhibit H shall survive the termination of this
Agreement for a period of six years.







--------------------------------------------------------------------------------




EXHIBIT I
Catering Standards


Station Services


•
Contractor will provide caterer oversight at Contractor Airports that are
non-Chelsea Catering locations. Continental will provide caterer oversight at
Continental Airports that are non-Chelsea Catering locations.



•
At Contractor Airports without contract catering, Contractor will provide
supplies and beverage uplift as necessary and will remove, store and re-board
perishable supply and beverage items on RON/originating flights. At Continental
Airports without contract catering, Continental will provide supplies and
beverage uplift as necessary and will remove, store and re-board perishable
supply and beverage items on RON/originating flights.



•
Contractor will provide meal ordering services at Contractor Airports that are
non-Chelsea Catering locations or where catering is downlined by Chelsea
Catering. Continental will provide meal ordering services at Continental
Airports that are non-Chelsea Catering locations or where catering is downlined
by Chelsea Catering.



•
Contractor will provide trained catering truck guide person for all Contractor
Airports that are Chelsea Catering locations to assist with backing off the
aircraft. Continental will provide trained catering truck guide person for all
Continental Airports that are Chelsea Catering locations to assist with backing
off the aircraft.



•
Contractor will coordinate and communicate with Chelsea Catering regarding all
flight activity, cancellations and irregular operations providing necessary
information in a timely manner.



Onboard Services


•
Continental has right to determine meal/beverage service parameters and
scheduling for Scheduled Flights.



•
Continental has right to conduct onboard service audits on Scheduled Flights to
ensure service standards are being met.



•
Contractor flight attendants providing Regional Airline Services will be trained
on meal and beverage service procedures, including liquor and duty-free sales
and cash handling, and will collect all on-board revenue for liquor and
duty-free sales.



•
Contractor will provide sufficient galley service ship's equipment to operate,
such as hot jugs, coffee makers and trash bins.



•
Continental will provide all liveried catering items, including cups, napkins,
etc.









--------------------------------------------------------------------------------






EXHIBIT J
Reasonable Operating Constraints


The weekly schedules for the Covered Aircraft shall meet all of the following
requirements:


1.
Minimum & Maximum Scheduling Parameters:



Minimum        Maximum
[*]                            [*]            [*]
[*]                             [*]            [*]


Note: the above minimum and maximum schedule parameters apply only to those
Covered Aircraft in revenue service, not to Spare Aircraft.


2.
Aircraft Maintenance Requirements.



At least [*] of the Covered Aircraft (rounded up to the nearest whole number
excluding Spare Aircraft) shall be scheduled for a minimum of [*] of overnight
maintenance per aircraft per day.


3.
Maintenance Bases.



Contractor and Continental will meet and confer on maintenance bases and
maintenance base operations as they related to the Covered Aircraft.


4.
[*].













--------------------------------------------------------------------------------






EXHIBIT K
Ticket Handling Terms


1.    Passenger Ticket Stock and Accounting Procedures. Continental will provide
Contractor with Continental passenger ticket stock in accordance with the
following procedures:


A.    Continental will supply Contractor with adequate supplies of all necessary
passenger ticket forms, bag tags, boarding passes, validator plates and other
documents and materials necessary to enable Contractor to operate in a manner
consistent with Continental procedures, upon request to the office designated by
Continental from time to time. A receipt for all ticket forms delivered to
Contractor shall be signed by an appropriate representative of Contractor, and
Contractor shall comply with Continental's procedures with respect to the
control of, safeguarding of and accounting for ticket stock and validator
plates. All tickets and other documents and materials supplied by Continental
for use in connection with the Agreement shall be and remain the property of
Continental and shall be held in trust for Continental by Contractor and issued
or otherwise utilized only as provided in the Agreement.


B.    Contractor shall be responsible for the safe and secure custody and care
of all tickets and other documents and materials furnished by Continental. The
tickets and other documents of Continental shall be secured in a manner
satisfactory to Continental and consistent with any applicable IATA standards
and specifications. Such tickets and documents and all records relating to them
and to the sale of transportation on Continental shall at all times be made
available for inspection by Continental or its designated representative.


C.    All tickets shall be issued by Contractor in accordance with the currently
effective tariffs and contract of carriage applicable to the transportation
being purchased and applicable trade manuals, all in accordance with appropriate
instructions, which may be issued from time to time by Continental.


D.    All tickets shall be issued by Contractor in numerical sequence and all
must be accounted for at each reporting period. All auditors' coupons for
tickets issued by Contractor and all coupons of voided tickets shall be sent to
the office or offices designated by Continental from time to time on the workday
following issuance.


E.    All checks accepted for the sale of tickets on Continental ticket stock
shall be payable to Continental and acceptance of checks shall conform to
Continental's acceptance procedures. Any losses resulting from returned checks
where Contractor has failed to follow Continental's acceptance procedures, will
be charged to Contractor after Continental exhausts reasonable efforts to
collect.


F.    All tickets issued for a form of payment other than cash or check shall be
supported by such documents as shall be specified by Continental.


G.    Contractor shall assume full liability for and agrees to defend, indemnify
and hold Continental harmless from and against any and all claims, demands,
liability, expenses, losses, costs or damages whatsoever in any manner arising
out of or attributed to Contractor' possession, issuance, loss, misapplication,
theft, or forgery of tickets, other travel documents, or supplies furnished by
Continental to Contractor including but not limited to lost ticket forms, bag
tags, boarding passes or other documents and errors in ticket issuance. In the
event Contractor loses or has stolen any ticket, fails to return tickets or
other documents to Continental upon demand, fails to remit pursuant to the
Agreement the monies to which Continental is entitled from the sale of any such
ticket or document,




--------------------------------------------------------------------------------




or fails to account properly for any such tickets or document, Contractor shall
be liable to Continental for the agreed value of any such ticket or document,
which is agreed to be the actual damages or loss sustained by Continental from
usage of any such ticket or document, as measured by the then current,
non-discounted retail price of the transportation or other service obtained with
the ticket or document or, if such value cannot be determined, US [*] per
ticket.


H.    Contractor may accept all credit cards honored by Continental and is
appointed Continental's agent for such purpose, provided:


(i)    Contractor observes the floor limits for each credit card set by the
issuer of the credit card (the “Card Issuer”) as amended by the Card Issuer from
time to time;


(ii)    Contractor accepts each credit card within the terms of the contracts
between Continental and Card Issuer;


(iii)    Contractor complies with 14 CFR, Part 374;


(iv)    Contractor does not accept blacklisted cards;


(v)    Contractor shall reimburse Continental for any losses incurred by
Continental as a result of Contractor' failure to observe the terms of this
section or of the contracts between Continental and the Card Issuer;


(vi)    Contractor complies with all of Continental's established procedures
relating to credit cards; and


(vii)    For tickets that are not for transportation on Scheduled Flights,
Contractor shall reimburse Continental for all charge backs, returns and other
direct charges attributable to or arising from Contractor' acceptance of credit
cards, unless either (a) Continental has realized an offsetting credit
(including through the return and cancellation of a previously issued ticket) or
(b) such charge back, return or other charge resulted from the gross negligence,
recklessness, or willful misconduct of Continental.


I.    Contractor shall prepare and furnish to Continental all written reports,
accounts, and documentation with regard to ticket handling that Continental may
require daily or at such lesser frequency as Continental may prescribe, at its
sole discretion, from time to time during the life of the Agreement. Contractor
will comply with all reasonable procedures specified by Continental with regard
to ticket handling.


J.    Within two business days after the termination of the Agreement for any
reason, Contractor will return to Continental all passenger ticket forms, bag
tags, boarding passes and other documents provided to Contractor by Continental
pursuant to the Agreement.


2.    Deposits. Contractor shall deposit all funds, both cash and checks,
realized from the sale of tickets on Continental ticket stock by it in
Continental accounts maintained at depositories from time to time designated by
Continental on or before the first banking day following receipt of such funds.


3.    Ticket Acceptance. For the term of the Agreement, Continental hereby
authorizes Contractor to accept flight coupons written for UA* Flights in
accordance with any applicable restrictions. Contractor shall not endorse or
refund any such coupons without Continental's written consent, except in
accordance with Continental's contract of carriage.






--------------------------------------------------------------------------------




EXHIBIT L
Fuel Efficiency Program


Contractor shall use commercially reasonable efforts to develop and maintain a
comprehensive fuel efficiency program, acceptable to Continental, in a timely
manner and with the overall objective of operating and maintaining the Covered
Aircraft in a manner that maximizes fuel efficiency, with due consideration to
other performance objectives. The program will include applicable data
collection and trend analysis, and will set and track target metrics.
Continental shall audit Contractor's program at its discretion, but at no less
than annual intervals. Such audits will be based on the IATA Fuel and Emissions
Efficiency Checklist, supplemented by the IATA Guidance Material and Best
Practices for Fuel and Environmental Management, any applicable manufacturer
material, Continental's own fuel efficiency program applicable to its own fleet,
and any other material standard in the industry.


Contractor's fuel efficiency program shall emphasize at least the following:


1.
A “cost index” (CI) based flight planning system, or as an alternative a flight
planning system that adequately balances the cost of fuel versus the cost of
time on a segment specific basis. If capable, dynamic cost indexing will be
utilized. The ability to provide the system with current and accurate applicable
costs is required. Cost Index values will be updated monthly and will include
delay cost if provided by Continental.



2.
Flight planning technology that accurately predicts fuel burn and optimizes
lateral and vertical profiles for takeoff and landing runway, climb and descent,
crossing restrictions, special use airspace, preferred routings, enroute
altitude agreements, etc. Continental periodically evaluates city pair routings
and provides optimized routes which shall be incorporated into the flight
planning software to provide greater flexibility to determine the least cost
routes. Contractor commits to work in good faith with Continental to establish
an audit process to ensure that least cost routing option is selected, provided
such actions do not impose any additional burden or cost on Contractor.



3.
Develop a comprehensive Fuel Policy which is appropriate, well documented,
implemented, and thoroughly trained for dispatchers, pilots, load planners,
station agents, mechanics and management that maximize opportunities for fuel
efficiency. Policy shall be reviewed with Continental Airlines annually.



4.
An active interface with appropriate Air Traffic Control (ATC) facilities,
management, and other personnel to minimize operational restrictions, and
improve ATC handling of Contractor flights.



5.
Well-defined and fully integrated flight planning fuel policies, including
statistical tracking of fuel added by pilots and dispatchers, efficient
reserves, guidelines for efficient alternate selection, a “no-alternate” policy,
and target “fuel on deck”.



6.
Thorough and effective pilot and dispatcher training on aerodynamics, cruise
performance and overall fuel efficient flying in initial, transition, upgrade,
and recurrent programs, with an emphasis on operating the aircraft at the most
efficient speeds and altitudes as well as correct descent and approach planning.



7.
Maximized use of on-board Flight Management Systems (FMS) or performance
management computers as an in-flight fuel efficiency tool. Applicable thorough
and effective training is required.



8.
An effective fuel tankering program, including automated tankering suggestions
and calculations, using validated methods and formulas. Tankered flights to be
identified and supplied to Continental.





--------------------------------------------------------------------------------






9.
Thorough statistical tracking, analysis and measurement of fuel efficiency using
actual data, data from flight plans, and FOQA data with a comprehensive plan to
identify and correct deficiencies, including individual pilot and dispatcher
issues. Data will be provided to Continental.



10.
A designated manager charged with overall responsibility for fuel efficiency
either as a stand alone position, or as a substantial element of an individual
job description. The fuel efficiency manager should have team members from
Dispatch and Flight Operations as these are the primary decision making group
concerning fuel usage. Manager will audit carriers efficiency and provide fuel
synopsis similar to Continental. Manager will discuss audit results and fuel
efficiency initiatives monthly with Continental.



11.
The inclusion of fuel efficiency issues and targets in appropriate job
descriptions and performance objectives. Applicable work groups include, but are
not limited to, pilots, dispatchers, SOCC managers, and gate and ramp personnel.



12.
A weight management program that prevents the carriage of unnecessary galley
supplies, spare parts and equipment, customer service items, etc. unless
approved by Continental.



13.
A center of gravity management system that considers the most efficient center
of gravity in load distribution and aircraft loaded utilizing this data.



14.
Adequate ground equipment and an APU management program that prevents
unnecessary or costly operation of the APU.



15.
An engine-out taxi program both before takeoff and after landing.



16.
Fuel and operationally efficient takeoff and landing flap selection priorities.



17.
An engine maintenance program or maintenance contracts that track deterioration
in Specific Fuel Consumption (SFC) and allow for cost effective early removal
and repair/overhaul of high burn engines. Utilize an engine wash program on a
calendar or condition basis to optimize engine fuel efficiency.



18.
An airframe maintenance program that measure airframe drag and corrects high
drag airframes that exceed an agreed upon threshold as provided by Digital
Performance Data or engine monitoring vendor engine fuel consumption data. An
airframe maintenance program shall also include scheduled thorough aerodynamic
conformity checks and corrective action.















--------------------------------------------------------------------------------






EXHIBIT M
Form of Guarantee of Parent


THIS GUARANTEE AGREEMENT (this “Guarantee”), effective as of May 1, 2012 (the
“Effective Date”) by REPUBLIC AIRWAYS HOLDINGS INC., a Delaware corporation
(“Guarantor”), for the benefit of CONTINENTAL AIRLINES, INC., a Delaware
corporation (“Continental”).
RECITALS
WHEREAS Continental, Guarantor and Republic Airline Inc., an Indiana corporation
(“Contractor”) are prepared to enter into that certain Capacity Purchase
Agreement, dated as of May 1, 2012 (“CPA”);
WHEREAS, pursuant to the CPA, Contractor is obligated, among other things, to
provide Regional Airline Services to Continental and, in certain circumstances,
to make certain reconciliation or indemnity payments to Continental;
WHEREAS, Continental, Guarantor and Contractor are prepared to enter into the
Ancillary Agreements pursuant which Contractor is obligated, among other things,
to provide ground handling and other services to Continental and, in certain
circumstances, to make certain payments to Continental;
WHEREAS, Contractor is the wholly-owned subsidiary of Guarantor; and
WHEREAS, it is a condition precedent to Continental's execution and delivery of
the CPA that Guarantor execute and deliver this Guarantee;
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which Guarantor
acknowledges, Guarantor covenants and agrees for the benefit of Continental as
follows:
Article XI
DEFINITIONS


a.Certain Definitions. Any terms not defined herein shall have the definition
given such term in the Capacity Purchase Agreement. As used in this Agreement,
the following terms have the following meanings:


“Beneficiaries” has the meaning given to that term in Section 3.07.
“Contractor” has the meaning given to that term in the Recitals.
“Continental” has the meaning given to that term in the Recitals.
“CPA” has the meaning given to that term in the Recitals.
“Default Interest” has the meaning given to that term in Section 3.06.
“Documents” has the meaning given to that term in Section 2.02(b).
“Effective Date” has the meaning given to that term in the preamble.




--------------------------------------------------------------------------------




“Guarantee” has the meaning given to that term in the preamble.
“Guarantor” has the meaning given to that term in the preamble.
b.
Other Definitions

. Other terms defined in this Guarantee have the meanings so given them.
Capitalized terms used but not defined herein shall the same meaning herein as
in the CPA.
c.
Terminology

. Unless the context of this Guarantee clearly requires otherwise, (a) pronouns,
wherever used herein, and of whatever gender, shall include natural persons and
corporations, partnerships, limited liability companies and entities of every
kind and character, (b) the singular shall include the plural wherever and as
often as may be appropriate, (c) the word “includes” or “including” shall mean
“including without limitation”, and (d) the words “hereof”, “herein”,
“hereunder”, and similar terms in this Guarantee shall refer to this Guarantee
as a whole and not any particular section or article in which such words appear.
The section, article, and other headings in this Guarantee are for reference
purposes and shall not control or affect the construction of this Guarantee or
the interpretation hereof in any respect. Article, section, subsection, and
exhibit references are to this Guarantee unless otherwise specified. All
exhibits attached to this Guarantee constitute a part of this Guarantee and are
incorporated herein. All references to a specific time of day in this Guarantee
shall be based upon Central Standard Time or Central Daylight Time, whichever is
applicable.
Article I
GUARANTEE


d.
Guarantee of Obligations

. Guarantor unconditionally, absolutely and irrevocably guarantees unto the
Beneficiaries the timely payment and performance by Contractor of all of its
obligations under the CPA and the Ancillary Agreements, including the obligation
to provide Regional Airlines Services, to provide ground handling services, and
to make all indemnification payments and reconciliation payments that Contractor
is required to make pursuant to the CPA and the Ancillary Agreements.
e.
Guarantee Absolute

. This Guarantee is absolute, continuing and independent of, and in addition to,
any and all rights and remedies Continental may have under the CPA or any
Ancillary Agreement and any other guaranties or documents now or hereafter given
in connection therewith by Guarantor or others. Except as otherwise expressly
herein provided, the enforceability of Guarantor's obligations hereunder in
accordance with the terms hereof shall not in any way be discharged, impaired or
otherwise affected by:
i.
Any change in the time, manner or place of payment of amounts due under the CPA
or any Ancillary Agreement, or any other change or modification in or of any
terms, provisions, covenants or conditions of any or all of them;

ii.
The entering into, or the modification or amendment in or of, any lease or
sublease of any aircraft or engine, any contract or arrangement for the
maintenance or refurbishment of any aircraft or engine, any contract or
arrangement for the provision of ground handling services, any lease, sublease
or other agreement relating to the use of any terminal or non-terminal airport
facility, or any loan agreement, note, deed of trust, assignment, contract or
other document or agreement entered into by Contractor or Guarantor relating to
the provision of Regional Airline Services (together with the CPa and the
Ancillary Agreements, the “Documents”);







--------------------------------------------------------------------------------




iii.
Any lack of validity or enforceability of any of the Documents;

iv.
Any release or amendment or waiver of or consent to the modification of any
other guarantee of payment or performance of all or any obligations under the
CPA or any Ancillary Agreement, or any sale or transfer by Contractor of any of
its interest in the CPA or any Ancillary Agreement (without implying that
Contractor has consented or will consent to any such sale or transfer);

v.
Any sale or transfer by Guarantor of any of its interest in Contractor (without
implying that Guarantor has consented or will consent to any such sale or
transfer);

vi.
Any release or waiver of or delay in the enforcement of rights against
Contractor, Guarantor or any other person or entity under any of the Documents
or against any security thereunder;

vii.
The exercise by Continental of any of its rights or remedies under any one or
more of the Documents; or

viii.
Any other circumstance which might otherwise constitute a defense available to,
or discharge of, Guarantor.

f.
Guarantee of Payment. This Guarantee is a guarantee of payment and performance
and not merely a guarantee of collection, and Guarantor's liabilities and
obligations under this Guarantee are and shall at all times continue to be
absolute, irrevocable and unconditional in all respects in accordance with the
terms of this Guarantee, and shall at all times be valid and enforceable without
set off, deduction or counterclaim irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guarantee or the obligations of Guarantor under this Guarantee.



g.
Financial Statements. Not later than ninety (90) days following the end of each
calendar year, Guarantor shall deliver to Continental a copy of Guarantor's
audited consolidated financial statements for such calendar year, certified by
Guarantor as being true, correct and complete, together with a report thereon of
Guarantor's independent auditors; provided, that Guarantor shall not be required
to deliver financial statements pursuant to this sentence if it is a reporting
issuer pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934,
as amended, and such financial statements are timely filed with the Securities
and Exchange Commission pursuant thereto.



h.
Representations. Guarantor represents, warrants and covenants that:



i.
All financial statements heretofore delivered to Continental with respect to
Guarantor are, and all financial statements hereafter delivered to Continental
by Guarantor will be, true and correct in all material respects and fair
presentations of Guarantor as of the respective dates thereof;

ii.
No material adverse change has occurred in the financial condition of Guarantor
since December 31, 2004;



iii.
Guarantor is a duly organized and validly existing corporation in good standing
under the laws of the State of Delaware. Guarantor has the corporate power and
authority to enter into and perform its obligations under this Guarantee.
Guarantor is duly qualified to do business as a foreign corporation under the
laws of each jurisdiction that requires such qualification.

iv.
This Guarantee has been duly executed and delivered by Guarantor and constitutes
the legal, valid and binding obligation of Guarantor, fully enforceable against
Guarantor in accordance with the terms hereof except as may be limited by





--------------------------------------------------------------------------------




applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors and subject to the principles of equity;


v.
Neither the execution or delivery of this Agreement nor the performance by
Guarantor of the transactions contemplated hereby will (i) violate, conflict
with, or constitute a default under any of the terms of Guarantor's certificate
of incorporation, by-laws, or any provision of, or result in the acceleration of
any obligation under, any material contract, sales commitment, license, purchase
order, security agreement, mortgage, note, deed, lien, lease or other agreement
to which Guarantor is a party or by which any of them or any of their respective
properties or assets may be bound, (ii) result in the creation or imposition of
any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances;



vi.
No consent of any other person and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, bureau or agency is required in
connection with the execution, delivery or performance by Guarantor, the
enforceability against Guarantor, or the validity, of this Guarantee;

vii.
Guarantor has, independently and with advice of counsel of Guarantor's choice
and without reliance upon Continental, and based upon such documents and
information as Guarantor has deemed appropriate, made its own analysis and
decision to enter into this Guarantee;

viii.
The financial statements (including the related notes and supporting schedules)
of Guarantor delivered (or, if filed with the Securities and Exchange
Commission, made available) to Continental immediately prior to the date hereof
fairly present in all material respects the consolidated financial position of
Guarantor and its results of operations as of the dates and for the periods
specified therein. Since the date of the latest of such financial statements,
there has been no material adverse change nor any development or event involving
a prospective material adverse change with respect to Guarantor. Such financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States consistently applied throughout the periods
involved, except to the extent disclosed therein;

ix.
Guarantor is insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts and with such deductibles as are
customary in the businesses in which it is engaged, and Guarantor has not
received notice of cancellation or non-renewal of such insurance. All such
insurance is outstanding and duly in force on the date hereof. Guarantor has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a material adverse effect on Guarantor;

x.
No litigation, arbitration, investigation or administrative proceeding of or
before any court, arbitrator or governmental authority, bureau or agency is
currently pending or, to the knowledge of Guarantor, threatened: (i) with
respect to this Guarantee or any of the transactions contemplated by this
Guarantee; (ii) with respect to the CPA or any Ancillary Agreement or any of the
transactions contemplated thereby; or (iii) against or affecting Guarantor, or
any of its property or assets, which, if adversely determined,





--------------------------------------------------------------------------------




would have a material adverse effect on the ability of Guarantor to perform its
obligations hereunder; and
xi.
Guarantor has filed or caused to be filed all tax returns required to be filed,
and has paid all taxes due on said returns or on any assessments made against
Guarantor, which if not filed or not paid would have a material adverse effect
on the business, operations, assets or condition, financial or otherwise, of
Guarantor (other than those being contested in good faith by appropriate
proceedings for which adequate reserves have been provided for in accordance
with generally accepted accounting principles).



Without limiting the other remedies of the Beneficiaries as a result of a breach
of any of the foregoing representations and warranties, Guarantor hereby agrees
to indemnify the Beneficiaries, their Affiliates and their respective officers,
directors, partners, members, employees and agents, and hold them harmless from
and against any and all losses, claims, damages, liabilities, expenses
(including without limitation reasonably legal fees and expenses), judgments,
fines and settlements any of them may incur as a result of any material breach
of any representation or warranty contained herein.
i.
Reinstatement. This Guarantee shall continue to be effective, or be reinstated
(as the case may be) if at any time payment by Contractor or Guarantor of all or
any part of any sum payable pursuant to the CPA or any Ancillary Agreement, this
Guarantee or the other Documents is rescinded or otherwise must be returned by
Continental upon Contractor's insolvency, bankruptcy or reorganization, all as
though such payment had not been made. Until all of the obligations guaranteed
hereunder shall have been paid or performed in full, Guarantor shall have no
right of subrogation or any other right to enforce any remedy which any of the
Beneficiaries now has or may hereafter have against Contractor.



j.
Self-Help Rights. If Guarantor fails or refuses to perform any or all monetary
or non-monetary obligations that are guaranteed hereunder and, in the case of
any non-monetary obligations, such failure or refusal continues for twenty
(20) days following written notice thereof to Guarantor, then, in addition to
any other rights and remedies which any Beneficiary may have hereunder or
elsewhere, and not in limitation thereof, any Beneficiary shall have the right
(but without any obligation so to do) to take action (including the payment of
amounts due to any third party) to satisfy such obligation either before or
after the exercise of any right or remedy of Continental against Contractor or
Guarantor. The amounts of any and all expenditures so made by Continental in
satisfaction of such obligation (including any such expenditure arising from or
in connection with continental's negligence in taking such action, but excepting
any such expenditures to the extent proven to have been caused by or arising
from the gross negligence or willful misconduct of Continental) shall be
immediately due and payable to Continental by Guarantor.



Article II
MISCELLANEOUS


k.
Exhausting Recourse. Continental shall not be obligated to pursue or exhaust its
recourse against Contractor or any other Person or guarantor, or any security it
may have for satisfaction of the obligations guarantied hereunder, before being
entitled to performance by Guarantor of each and every one of the obligations
hereunder. No delay on the part of Beneficiaries in exercising any right or
remedy under this Guarantee or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy. No notice to or demand
on Contractor or failure to give any such notice to or make any such demand on
Contractor





--------------------------------------------------------------------------------




shall be deemed to be a waiver of the obligations of Guarantor hereunder or of
the right of Beneficiaries to take further action without notice or demand as
provided in this Guarantee. No course of dealing between Guarantor and
Beneficiaries shall change, modify or discharge, in whole or in part, this
Guarantee or any of the obligations of Guarantor hereunder.


l.
Guarantee Remains Effective. This Guarantee shall remain in full force and
effect, notwithstanding any invalidity, irregularity, or unenforceability of any
one or more of the CPA and the Ancillary Agreements. No release or discharge of
Contractor in any receivership, bankruptcy, winding-up or other creditor
proceedings shall affect, diminish or otherwise impair or otherwise be a defense
to the enforcement of this Guarantee by the Beneficiaries. The liability of
Guarantor shall not be affected by Continental causing work necessary for the
provision of Regional Airline Services to be done, or by Continental's pursuing
any other remedies provided for in the Documents.



m.
No Conditions. This Guarantee has been delivered free of any conditions and,
except as otherwise expressly set forth herein, no representations have been
made to Guarantor affecting or limiting the liability of Guarantor hereunder
except as expressly provided herein.



n.
No Bar or Defense; Waiver of Defenses. No action or proceeding brought or
instituted under this Guarantee and no recovery in pursuance thereof shall be a
bar or defense to any further action or proceeding which may be brought under
this Guarantee by reason of any further default or defaults hereunder or in the
performance and observance of the terms, covenants, conditions, and provisions
in the Documents.

  
Guarantor hereby waives all suretyship defenses and defenses in the nature
thereof. Guarantor hereby further waives presentment, protest, notice, demand,
or action or delinquency in respect to any obligation hereby guarantied except
as expressly provided herein. Guarantor waives acceptance of this Guarantee.
Without limiting the generality of the foregoing, Guarantor specifically waives
any requirements imposed by or to which Guarantor may otherwise be entitled by
virtue of the suretyship laws of the State of Texas, including requirements
pursuant to Rule 31 of the Texas Rules of Civil Procedure, Section 17.001 of the
Texas Civil Practice and Remedies Code and Chapter 34 of the Texas Business and
Commerce Code.
o.
Liability Independent. The liability of Guarantor hereunder is independent of
any other bonds or guaranties or other obligations at any time in effect with
respect to the Documents and may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations.



p.
Expenses. Any and all amounts due and owing by Guarantor to Continental
hereunder that are not paid in full to Continental within ten (10) days
following the earlier of the due date or demand therefor shall bear interest
from the date such amounts were due hereunder until paid in full at the highest
contract rate of interest permitted by applicable law (the “Default Interest”).



q.
Binding Effect. Neither this Guarantee nor any provisions hereof may be amended,
modified, waived, discharged, or terminated orally, except by an instrument in
writing duly signed by or on behalf of the party against whom enforcement of
such amendment, modification, waiver, discharge or termination is sought. This
Guarantee shall inure to the benefit of Continental and its successors and
assigns (collectively, the “Beneficiaries”), and shall be binding upon





--------------------------------------------------------------------------------




Guarantor and its successors and assigns; provided, however, that Guarantor
shall in no event have the right to assign or transfer Guarantor's obligations
and liabilities under this Guarantee in whole or part and any such attempted
assignment or transfer without the prior written consent of Continental shall be
null and void and of no force or effect. This Guarantee is intended to be for
the benefit of, and shall be enforceable by, only the Beneficiaries and not by
any third parties (including creditors of the Beneficiaries).


r.
Entire Agreement. This Guarantee, together with the CPA and the Ancillary
Agreements, to the extent references are made thereto in this Guarantee, contain
the undersigned's sole and entire understanding and agreement with respect to
its entire subject matter, and all prior negotiations, discussions, commitments,
representations, agreements and understandings heretofore had between
Continental and Guarantor with respect thereto are merged herein.



s.
Governing Law. This instrument shall be governed by and construed in accordance
with the laws of the State of Texas.



t.
Reliance. Guarantor acknowledges that Continental will rely upon this Guarantee
in entering into the CPA and the Ancillary Agreements.



u.
Notices. Unless otherwise expressly permitted by the terms of this Guarantee,
all notices, consents, approvals and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been properly given if
delivered by hand personally to the addressee or sent overnight by a nationally
recognized air courier, and

If directed to Guarantor, addressed to:    
Republic Airways Holdings Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: President and Chief Executive Officer
Telecopy No.: [*]


with a copy to:
    
Republic Airways Holdings Inc.
8909 Purdue Road, Suite 300
Indianapolis, IN 46268
Attention: Vice President, General Counsel
Telecopy No.: [*]


If directed to Continental, addressed to:
Continental Airlines, Inc.
233 South Wacker Drive
Chicago, IL 60606
Attention: Senior Vice President - Network Operations & United Express
Facsimile No.: [*]


with a copy to:
Continental Airlines, Inc.




--------------------------------------------------------------------------------




77 West Wacker Drive
Chicago, IL 60601
Attention: Vice President and Deputy General Counsel
Facsimile No.: [*]




or to such other address as last designated by a party by notice in writing to
the other party hereto.


v.
Waiver of Jury Trial. Guarantor and Continental each hereby knowingly,
voluntarily and intentionally waive the right to a trial by jury in respect of
any litigation based hereon, arising out of, under or in connection with this
Guarantee. This waiver is a material inducement for Guarantor to deliver and
Continental to accept this Guarantee.



w.
Drafting of Guarantee. Guarantor represents and warrants that (i) it was
represented by counsel of its choice, who has reviewed this Guarantee and
advised it of the contents and meaning; (ii) it is signing this Guarantee
voluntarily and with full understanding of its contents and meaning; (iii) it
waives any claim or defense that this Guarantee should be construed more
strictly against the other party as the drafter thereof.



x.
Severability. If any provision of this Guarantee or its application to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Guarantee and the application of that provision to other
Persons or circumstances is not affected in that provision shall be enforced to
the greatest extent permitted by law.



y.
Further Assurances. In connection with this Guarantee and the transactions
contemplated by it, Guarantor shall execute and deliver any additional documents
and instruments and perform any additional acts that may be necessary or
appropriate to effectuate and perform the provisions of this Guarantee and those
transactions.



z.
Multiple Counterparts. This Guarantee may be executed in any number of
counterparts and with the same effect as if all signing parties had signed the
same document. All counterparts shall be construed together and constitute the
same instrument.





--------------------------------------------------------------------------------






EXECUTED as of the Effective Date.


GUARANTOR:
REPUBLIC AIRWAYS HOLDINGS INC.


By:    /s/ Timothy P. Dooley_____________
Name:    Timothy P. Dooley
Title:
Senior VP & CFO





